Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23   Desc
               Exhibit A - Asset Purchase Agreement Page 1 of 88



                              EXHIBIT "A"

                        Asset Purchase Agreement
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23     Desc
               Exhibit A - Asset Purchase Agreement Page 2 of 88



                                                         Execution Version




                                   between


                    CENTERSTONE LINEN SERVICES, LLC
                ATLAS HEALTH CARE LINEN SERVICES CO., LLC


                                     and


                             LINEN NEWCO LLC


                                March 13, 2019




                                                                         3292141.11
 Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                         Desc
                Exhibit A - Asset Purchase Agreement Page 3 of 88




                                ASSET PURCHASE AGREEMENT

          This ASSET PURCHASE AGREEMENT is made and entered into as of March 1.3, 2019
  between Centerstone Linen Services, LLC and Atlas Health Care Linen Services Co., LLC,
  Delaware limited liability companies d/b/a Clarus Linen Systems (collectively, the "Seller"), with
  their principal corporate offices at 60 Grider Street, Buffalo, New York 14215 and Linen Newco
  LLC,a Delaware limited liability company, with its principal corporate offices at 50 Fountain Plaza,
  Suite 1700, Buffalo, New York 14202(the "Buyer").

                                           BACKGROUND

        A.       Seller is engaged in the business of providing linen rental and commercial laundry
 services to the healthcare industry in upstate New York (the "Business"), including at the Buffalo
 Property and the Syracuse Property (as defined below).

         B.     On December 19, 2018 (the "Petition Date"), Seller filed a voluntary petition for
 relief under chapter 11 of title 11 of the United States Code (11 U.S. C. § 101 et seq., the
"Bankruptcy Code")in the United States Bankruptcy Court for the Northern District ofNew York
(the "Bankru~tcv Court") commencing Seller's bankruptcy case (Case No. 18-31754, the
"Bankruptc Case"). As ofthe date ofthis Agreement, Seller continues to operate its Business and
 manage its properties and affairs as a debtor in possession pursuant to sections 1107(a)and 1108 of
the Bankruptcy Code.

       C.      Buyer desires to purchase, and Seller desires to sell, convey, assign and transfer to
 Buyer,the Purchased Assets(as defined below),subject to the terms and conditions set forth in this
 Agreement.

                                           AGREEMENT

       NOW, THEREFORE, in consideration of the foregoing and the mutual representations,
covenants and agreements herein contained, the Parties hereby agree as follows:

                                            ARTICLE I
                                           DEFINITIONS

       For the purposes ofthis Agreement,in addition to those capitalized terms defined elsewhere
throughout this Agreement,the following capitalized terms shall have the meanings set forth below:

       "Accounts Receivable" shall mean all accounts receivable or other rights to payment of
Seller of any kind or nature including work and services in process.

        "Affiliate" shall mean, with respect to any specified Person, any other Person who,directly
or indirectly, owns or controls, is under common ownership or control with, or is owned or
controlled by,such specified Person. Without limiting the generality ofthe foregoing,a Person shall
be deemed to "own" another Person if it owns, directly or indirectly, fifty (50%) or more of the
capital stock, membership interest, or other equity interest ofsuch other Person generally entitled to


                                                                                             3292141.11
 Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                       Desc
                Exhibit A - Asset Purchase Agreement Page 4 of 88



  vote, without regard to specified contingencies,for the election ofdirectors or equivalent governing
  body of such other Person.

         "A~eement"shall mean this Asset Purchase Agreement,including all exhibits and schedules
  hereto, as may be amended.

         "Assigned Contracts" as defined in Section 2.2.

          "Auction" shall mean the auction held pursuant to the Bid Procedures Order (as defined in
  Section 6.1(b)hereunder)for the sale ofthe Purchased Assets(as defined in Section 2.1 hereunder)
  in the event Seller has one or more offers from Alternate Bidders to purchase the Purchased Assets.

        "Auction Date"means the date on which the Auction is held.

        "Avoidance Actions" means any and all rights, claims,causes ofaction and rights to recover
 or avoid transfers or to avoid any lien or interest that Seller may have under Chapter 5 of the
 Bankruptcy Code or otherwise,including, but not limited to, sections 506,510,522,541,542,543,
 544,545,546,547,548,549,550,551 or 553 ofthe Bankruptcy Code or applicable non-bankruptcy
 law or state law, and the proceeds thereof, or otherwise to exercise the avoidance powers provided
 under the Bankruptcy Code.

        "Bankruptc.
                  ~"        shall mean the Federal Rules ofBanlctliptcy Procedure,the local rules of
 the Bankruptcy Court, and any Orders ofthe Bankruptcy Court, as in effect from time to time.

        "Breach" means, with respect to any representation, warranty, covenant, or obligation, any
 material misstatement or inaccuracy in, or any material failure to perform or comply with, the
 representation, warranty, covenant, or obligation within any applicable cure period.

       "Buffalo Landlord"shall mean 60 Grider,LLC,with respect to the Buffalo Property,and any
 successor owner ofthat property.

        "Buffalo Property" shall mean the facility owned by 60 Grider,LLC,and leased to Seller that
 is located at 60 Grider Street, Buffalo, NY 14215.

       "Business" as defined in Section A ofthe "Background" paragraph of this Agreement.

        "Business Dav" shall mean any day of the year other than:(i) any Saturday or Sunday; or
(ii) any other day on which banks located in Syracuse, New York, are closed for business.

       "Cash"shall mean all cash,certificates ofdeposit, bank accounts and other cash equivalents
or short-term investments, together with all accrued but unpaid interest thereon.

       "Closing" as defined in Section 11.1.

       "Closing Date" as defined in Section 11.1.




                                                 2                                          3292141.11
 Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                            Desc
                Exhibit A - Asset Purchase Agreement Page 5 of 88



           "Contract" shall mean any contract, lease, easement, license, sales order, purchase order,
   supply agreement, or any other agreement, commitment or understanding whether oral or written,
   other than Permits.

         "Cure Obligations" shall mean all obligations to counterparties to the Assigned Contracts
  which must be satisfied in order to effectuate, pursuant to section 365(b)(1)ofthe Bankruptcy Code,
  the assumption by Seller and assignment to Buyer ofthe Assigned Contracts under Section 2.2 of
  this Agreement.

         "Dollars" or numbers preceded by the symbol "$" shall mean amounts in United States
  Dollars.

           "Encumbrance" shall mean any charge, claim, condition, equitable interest, lien (including
  without limitation any lien held or asserted by any Governmental Authority),option, pledge,security
  interest, mortgage, right of way, easement, encroachment, servitudes, right offirst option, right of
  first refusal, or similar restriction,including restrictions ofuse, voting(in the case ofany security or
  equity interest), transfer, receipt of income or exercise of any attribute of ownership, or other
  encumbrance, option or defect in title of every type and description, whether imposed by law,
  agreement, understanding or otherwise.

         "Excluded Liabilities" shall mean all obligations and liabilities ofSeller that are not included
  in the Assumed Liabilities.

        "Final Order"shall mean an Order as to which there is no appeal, motion for reconsideration,
 stay or similar request for relief pending, and as to which the time period to seek or file any such
 appeal, motion for reconsideration, stay or similar request for relief has expired.

        "Governmental Authoritv" shall mean the government of the United States, or any other
 foreign country or any state, provincial or political subdivision thereof and any entity, body or
 authority exercising executive, legislative, judicial, regulatory or administrative functions of or
 pertaining to government.

        "HSBC Bank" shall mean HSBC Bank USA,National Association.

        "Intellectual Property" shall mean intellectual property ofevery kind and nature, including,
 without limitation, all inventions,information, data,customer lists and related information,samples,
 specifications, plans, drawings, blue prints, compositions, processes, designs, formulas, technical
 and business information, and know-how, including confidential information and trade secrets
(whether or not patentable or reduced to practice), all United States and foreign patents and petty
 patents (including continuations, continuations-in-part, divisions, reissues, re-examinations,
extensions and renewals thereof and patent applications, all United States and foreign registered and
unregistered, brand names,trademarks, and service marks,logos and designs(and registrations and
applications for registration of the same), domain names and all goodwill symbolized thereby or
associated therewith, and copyrights and copyright registrations (and applications for the same)
relating thereto, including computer software and mask works, and all extensions or renewals
thereof, United States and foreign registrations and applications to register copyrights, technical
manuals and documentation made or used in connection with any ofthe foregoing.


                                                                                                3292141.11
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                        Desc
               Exhibit A - Asset Purchase Agreement Page 6 of 88



       "Knowledge," when used with respect to Seller, shall mean the actual knowledge ofJohn J.
 Giardino or Ronald Teplitsky.

       "Law" shall mean any law, statute, code, regulation, ordinance, or rule enacted or
 promulgated by any Governmental Authority.

        "Loss" or "Losses" shall mean any and all damages(but excluding consequential, punitive
 and treble damages), losses; actions, proceedings, causes of action, obligations, liabilities,
 responsibilities, claims, encumbrances, penalties, demands, assessments, judgments, costs and
 expenses including, without limitation, court costs and reasonable attorneys', experts' and
 consultants' fees and disbursements.

         "Material Adverse Effect" means a state of facts, events, change or effect with respect to
Seller that results in a material adverse effect on the Purchased Assets taken as a whole,including
 without limitation, the loss of any single customer/client for whom the Seller realized revenues of
One Million Dollars($1,000,000.00)or more during the preceding twelve months and/or the loss of
one or more customers/clients which in the aggregate results in a decrease in annual revenues of ten
percent(10%)or more during the preceding twelve months; but excluding any state offacts, event,
change or effect caused by, attributable or relating to: (i) changes or conditions affecting Seller's
industry generally;(ii) changes in economic, regulatory or political conditions generally; (iii) the
filing and administration ofthe Bankruptcy Case(except for the conversion ofthe Bankruptcy Case
to a proceeding under chapter 7); or (iv)the announcement ofthis Agreement.

      "Order" means any order,injunction,judgment,decree,ruling, writ, assessment or arbitration
award.

       "Ordinary Course of Business" means an action taken or omitted to be taken by a Person
only if that action or omission is consistent with the past practices of such Person.

      "Parties" shall mean both Seller and Buyer,each ofwhom individually may be referred to as
a «per ~,
  ~Y•

      "Permits" shall mean permits,tariffs, authorizations,licenses,certificates, variances,interim
permits, approvals, franchises and rights under any Law or otherwise issued or required by any
Governmental Authority and any applications for the foregoing which are currently used or
otherwise necessary for Seller to engage in the operation of the Business as currently conducted.

      "Permitted Encumbrances" shall mean any and all Encumbrances arising from or related to
any Assumed Liabilities,including, without limitation, any Encumbrances in favor ofHSBC Bank.

       "Person" shall mean any individual, corporation, business trust, proprietorship, firm,
partnership, limited partnership, limited liability partnership, limited liability company, trust,
association,joint venture, Governmental Authority or other entity.

      "Purchased Asset(s)" as defined in Section 2.1 hereof.

      "Sale Order" shall mean an Order of the Bankruptcy Court that, among other things
approves, pursuant to Sections 363 and 365 ofthe Bankruptcy Code, with findings that the Buyer

                                                 4                                          3292141.11
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                           Desc
               Exhibit A - Asset Purchase Agreement Page 7 of 88



 acted in good faith and is afforded the benefits of Section 363(m)of the Bankruptcy Code:(i) the
 execution, delivery and performance by Seller of this Agreement, and the other instruments and
 agreements contemplated hereby;(ii)the sale ofthe Purchased Assets to Buyer on the terms set forth
 herein; and (iii) the performance by Seller of its obligations under this Agreement, including,
 without limitation, the assumption and assignment ofthe Assigned Contracts.

       "Syracuse Landlord" shall mean ACN Companies, LLC, with respect to the Syracuse
 Property, and any successor owner of that property.

        "Syracuse PropertX" shall mean the facility that is owned by ACN Companies, LLC, and
 leased to Seller that is located at is located at 414 West Taylor Street, Syracuse, NY 13202.

        "Tax"(and, with correlative meaning,"Taxes" and "Taxable").shall mean any federal, state,
 provincial, county,local or foreign taxes,charges,fees, duties(including customs duties),levies or
other assessments, including income, gross receipts, net proceeds, ad valorem, turnover, real and
personal property (tangible and intangible), sales, use, franchise, excise, value added, alternative,
add-on minimum, stamp, leasing, lease, user, transfer, fuel, excess profits, occupational, interest
equalization, windfall profits, license, payroll, environmental, capital stock, disability, severance,
employee's income withholding, other withholding; unemployment and Social Security Taxes,
which are imposed by any Governmental Authority, and such term shall include any interest,
penalties, fines or additions to t~ attributable thereto or associated therewith, and shall include any
transferee or successor liability in respect of Taxes(whether by contract or otherwise).

       "Tax Code"shall mean the Internal Revenue Code of 1986, as amended,and the temporary
and final regulations promulgated thereunder.

      "Tax Return" shall mean any report, return, statement, notice, form, declaration, claim for
refund or other document or information filed, submitted to, or required to be supplied to a
Governmental Authority in connection with the determination,assessment,collection or payment of
any Tax,including any schedule or attachment thereto, and including any amendment thereof.

       "Third Party" shall mean a Person other than Buyer, Seller, or their respective Affiliates.

       "Transferred Employ"shall have the meaning set forth in Section 1.0.1(b).

                                   ARTICLE II
                     PURCHASE AND SALE OF PURCHASED ASSETS;
                       ASSUMPTION OF ASSUMED LIABILITIES

        2.1    Purchased Assets. Subject to and upon the terms and conditions set forth in this
Agreement,at the Closing, Seller shall sell, assign,convey,transfer and deliver to Buyer,and Buyer
shall purchase, acquire and take assignment and delivery of, all ofSeller's right, title and interest in
and to the following assets, properties and rights, as they exist at the time ofthe Closing:

               (a)       Equipment and Fixed Assets. All fixtures, machinery, equipment, fixed
assets, furniture,tools, maintenance equipment,mobile equipment,electrical, mechanical,electronic,
computers, software, telecommunications, servers, and other equipment and fixed assets of every
kind owned by Seller located at the Buffalo Property or the Syracuse Property or wherever located

                                                   5                                           3292141.11
 Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                            Desc
                Exhibit A - Asset Purchase Agreement Page 8 of 88



 (the "Equipment and Fixed Assets"), including without limitation,the Equipment and Fixed Assets
 set forth on Schedule 2.1(a);

                (b)      Inventory. All linen, supplies,raw materials, chemicals, spares, spare parts,
  packaging materials, finished goods, and other consumables and inventories owned by Seller and
  used, or intended to be used, in the operation of the Business (collectively, the "Inventory");

              (c)      Information and Records. To the extent legally transferable, all books and
 records used in the operation of the Business ("Books and Records") that are in Seller's care,
 custody or control, including, without limitation, customer lists, safety and training records,
 equipment manuals, drawings, engineering materials, and operating data;

               (d)      Permits. To the extent legally transferable, without cost to Seller, all Permits
 and applications for Permits that are necessary to the operation ofthe Business as presently operated
 and conducted. Buyer shall pay any fees required to transfer such Permits; and

                (e)      Intellectual Property. The Intellectual Property listed on Schedule 2.1(fl and
 all goodwill, if any, relating to the Business.

               (~        Accounts Receivable. The Seller's Accounts Receivable including any
 unbilled invoices for services, goods or products up to the Closing Date.

              (g)      Other Assets.       All other scheduled assets of the Seller not specifically
 excluded in Section 2.3 below.

        All ofthe foregoing assets described in this Section 2.1,together with the Assigned Contracts
 described in Section 2.2 are referred to herein collectively as the "Purchased Assets)".

        2.2     Assignment ofContracts. Subject to the terms and conditions ofthis Agreement and
the need to obtain any required consent or modifications required by Buyer from any Third Party, at
the Closing Seller shall assume and assign and transfer to Buyer, all ofits right, title and interest in
and to the Contracts listed on Schedule 2.2 (collectively, the "Assigned Contracts").

        2.3     Excluded Assets. Notwithstanding anything contained in this Agreement to the
contrary,the Purchased Assets shall not include and Seller shall retain all ofits right title and interest
in and to the following (collectively, the "Excluded Assets"):

               (a)      Cash;

               (b)      Any asset ofSeller that otherwise would constitute a Purchased Asset, butfor
the fact that such asset has been conveyed,leased or otherwise disposed of prior to the Closing in
Seller's Ordinary Course of Business;

               (c)      Avoidance Actions;

               (d)      Personnel, business and other records that Seller is required by Law to retain
in its possession, or which relate to the Avoidance Actions, and all corporate seals, minute books,
charter documents,stock transfer records,record books,original Tax and financial records and such

                                                    6                                            3292141.11
 Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                            Desc
                Exhibit A - Asset Purchase Agreement Page 9 of 88



  other files, books and records relating to the Excluded Assets or to the organization, existence or
  capitalization of Seller;

                 (e)      Any asset in which Seller first acquires a transferable interest following the
  Closing;

                (~        Seller's rights under this Agreement;

               (g)      Any rights to refunds or recoveries from any insurance policies and/or
  indemnification claims;

                (h)      Any rights to tax refunds;

                (i)      Any other asset specifically designated by Buyer as an Excluded Asset prior
  to Closing, including those assets listed on Schedule 2.3(i); and

                (j)      Stock and membership interests.

       2.4    Assumed Liabilities. At the Closing, Buyer shall assume, and shall agree to pay,
 perform and discharge, the following obligations of Seller as and when they become due (the
 "Assumed Liabilities"):

             (a)      All obligations related to normal course accrued liabilities, including
 employee wages, salaries and benefits arising on or after the Closing Date;

               (b)      All liabilities for taxes arising from or relating to the Purchased Assets for any
 time period after Closing; and

              (c)     All liabilities specifically designated as an Assumed Liability and Cuxe
 Obligations on Schedule 2.4(c).

                                       ARTICLE III
                               PURCHASE PRICE AND PAYMENT

       3.1    Purchase Price. The aggregate consideration for the sale, transfer, assignment and
 conveyance of the Purchased Assets will be Five Million One Hundred Fifty Thousand Dollars
($5,150,000.00)(the "Purchase Price") to be paid as follows:

               (a)      Cash at Closing:                         $3,000,000
               (b)      Subordinated Note:                       $1,000,000
               (c)      A/R Collection & AR Note:                $1,150,000
                        Total:                                   $5,150,000

plus the assumption by Buyer of the Assumed Liabilities (the Purchase Price, together with the
assumption of the Assumed Liabilities, the "Total Consideration").




                                                    7                                            3292141.11
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                       Desc
               Exhibit A - Asset Purchase Agreement Page 10 of 88



        3.2     Payment of Purchase Price.

                (a) Within three (3) days after the execution of this Agreement, Buyer shall
 deliver to Seller's attorneys, Bond,Schoeneck &King,PLLC("Bond"),a good faith Cash deposit
 in an amount equal to Two Hundred Thousand and no/100 Dollars ($200,000.00) plus a Cash
 deposit equal to Three Hundred Fifteen Thousand and no/100 Dollars ($315,000.00) at the
 conclusion of the due diligence period provided in paragraph 6.8 herein (collectively, the
 "Deposit") to be held by Bond in escrow in its client trust account. The Deposit shall be applied
 toward the Purchase Price at Closing.

               Subject to the conditions precedent as set forth in Article 8, if this Agreement is
               terminated as a result of Buyer's Breach of its obligations hereunder, Seller shall
               retain the Deposit as liquidated damages without further liability.

         ii.   The Deposit shall be returned to Buyer within three(3)business days following the
               entry ofan order by the Bankruptcy Court(y)denying the Seller's motion to sell the
               Purchased Assets to the Buyer or(z)authorizing the sale ofall or substantially all of
               the Purchased Assets to another bidder,provided, however,that ifan auction is held
               and the Buyer is determined to be the backup bidder in accordance with the Bidding
               Procedures approved by the Bankruptcy Court, the Deposit will be returned in
               accordance with the requirements ofthe Bidding Procedures.

               (b) At the Closing, Buyer shall pay to Seller, by wire transfer of immediately
 available funds,a Cash payment in the amount ofTwo Million Four Hundred Eight-Five Thousand
 and no/100 Dollars ($2,485,000.00)(the "Closing Pam"). The Closing Payment obligation
 shall be absolute and unconditional and shall not be subject to any abatement, counterclaim,
 deduction.or reduction for any reason whatsoever.

               (c) Along with the Closing Payment,at Closing,Buyer shall execute and deliver
 to HSBC Bank a promissory note(the "Subordinated Note")in the amount ofOne Million Dollars
($1,000,000.00), which shall be substantially in the form attached as Exhibit 3.2(c)(i) and
 acceptable to HSBC Bank. The Subordinated Note shall be amortized over a period ofthree years
 at an annual interest rate of eight percent(8.00%). The Subordinated Note shall be secured by a
 second position lien and security interest covering Buyer's machinery,general equipment and linen
 inventory. Buyer shall execute and deliver to HSBC Bank a security agreement substantially in the
form attached as Exhibit 3.2(c)(ii) on the Closing Date ("Security Agreement")and acceptable to
HSBC Bank.

              (d) Buyer shall collect and remit to HSBC Bank the Accounts Receivable
purchased by Buyer hereunder in the amount of One Million One Hundred Fifty Thousand and
no/100 Dollaxs ($1,150,000.00)(the "AR Payment")as follows:

         i.    Seven Hundred Thousand Dollars($700,000.00)ofthe AR Payment shall be paid by
               Buyer directly to HSBC Bank, irrespective of actual Accounts Receivable
               collections, pursuant to a promissory note (the "AR Note"), which shall be
               substantially in the form attached as Exhibit 3.2(d)(i)and acceptable to HSBC Bank.
               The AR Note shall have a ten(10)week term, payable in weekly installments ofnot

                                                                                           3292141.11
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                          Desc
               Exhibit A - Asset Purchase Agreement Page 11 of 88



                less than Seventy Thousand Dollars ($70,000.00) per week commencing one (1)
                week after the Closing.

          ii.   The remaining AR Payment ofFour Hundred Fifty Thousand Dollars($450,000.00)
                shall be remitted by the Buyer to HSBC Bank from the collection of Accounts
                Receivable using the Buyer's best collection efforts as set forth in a letter agreement
                substantially in the form attached as Exhibit 3.2(d)(ii) ("Letter Agreement") and
                acceptable to HSBC Bank. The Letter Agreement will provide in pertinent part that
                Seller will provide HSBC Bank a detailed list of Accounts Receivable with contact
                information for all account debtors at Closing, Buyer will provide HSBC Bank
                weekly reporting on the status of collection ofthe Accounts Receivable, and HSBC
                Bank shall be permitted, in its discretion, to take over collection of open Accounts
                Receivable that remain unpaid ten weeks after the Closing.

         iii.   Any payments Buyer receives from any Person that is an account debtor of both
                Buyer and Seller and which fails to identify the specific invoice or account to which
                payment is to be applied,shall be applied as may be reasonably determined by Buyer
                after making commercially reasonable inquiry to determine the specific invoice or
                account to which payment is to be applied, and if no such determination can be
                made, shall be applied first to Seller's Accounts Receivable in chronological order
                from oldest to newest, with any remainder then applied to satisfy any accounts of
                Buyer. Buyer agrees that it shall not take any action to influence any such Person to
                pay amounts owing to Buyer in preference to Seller's Accounts Receivable,
                including, without limitation, by instructing any such Persons to identify payments as
                being in satisfaction of Buyer's invoices rather than Seller's invoices.

                                 ARTICLE IV
                  REPRESENTATIONS AND WARRANTIES OF SELLER

        Seller represents and warrants as ofthe date hereof and as ofthe Closing Date as follows:

        4.1     Existence, Good Standing. Seller is a limited liability company duly organized,
validly existing and in good standing under the laws ofthe State ofDelaware. Seller has all requisite
limited liability company power and authority to own its properties and assets and to conduct its
businesses as presently conducted.

        4.2      Authorization and Validity. Seller has all requisite corporate power and authority to
enter into this Agreement and any related agreements to which Seller is or will become a party and,
subject only to the Bankruptcy Court's entry ofthe Sale Order, the execution and delivery of this
Agreement and any related agreements to which Seller is or will become a party and the
performance ofSeller's obligations hereunder and thereunder have been,or on the Closing Date will
be,duly authorized by all necessary corporate action and no other corporate proceedings on the part
ofSeller are necessary to authorize such execution,delivery and performance. This Agreement and
any related agreements to which Seller is or will become a party have been, or on the Closing Date
will be,duly executed by Seller and,subject only to the Bankruptcy Court's entry ofthe Sale Order,
constitute, or will when executed and delivered constitute, Seller's valid and binding obligation,
enforceable against Seller in accordance with their terms.

                                                  9                                           3292141.11
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                         Desc
               Exhibit A - Asset Purchase Agreement Page 12 of 88



         4.3     Consents. Subject to the entry ofthe Sale Order and satisfaction ofthe terms set forth
 herein, and except as set forth on Schedule 4.3, no consent of any Person not a party to this
 Agreement or any Governmental Authority (other than in connection with Seller's assignment of
 Permits)is required in connection with the execution, delivery and performance ofthis Agreement
 by Seller, or the consummation of the transactions contemplated hereby.

         4.4    No Conflict or Violation. Subject only to the Bankruptcy Court's entry of the Sale
 Order and receipt ofany required consents,the execution, delivery and performance by Seller ofthis
 Agreement do not and will not,to Seller's Knowledge,(a)violate or conflict with any provision of
 Seller's organizational documents,(b) violate any provision of Law, or any Order,judgment or
 decree ofany Government applicable to Seller,(c)result in or require the creation or imposition of
 any Encumbrances on any of the Purchased Assets; or (d) violate or result in a Breach of or
 constitute(with due notice or lapse oftime or both)a default under any Contract to which Seller is a
 party or by which Seller is bound or to which the any of Seller's properties or assets is subject.

         4.5    Title to Purchased Assets. Subject only to the entry ofthe Sale Order,at the Closing,
 Seller will have good and marketable title to the Purchased Assets which shall be transferred to
 Buyer free and clear of all Encumbrances except for the Permitted Encumbrances.

        4.6     Permits. Schedule 4.6 sets forth a list of all Permits held by Seller which are
 necessary to conduct the Business as currently conducted.

         4.7    Liti ation. To Seller's Knowledge, except for those matters described on Schedule
 _4 7 and except for amounts listed on Seller's bankruptcy schedules and.claims or pleadings filed
 with the Bankruptcy Court,there is no legal, administrative or arbitration proceeding,suit, action of
 any nature or Order,judgment, writ, injunction, award, or decree, claim, investigation or inquiry
("Liti gation")relating to any Purchased Assets or the transactions contemplated by this Agreement,
 pending or asserted against Seller, by or before any Governmental Authority or by or on behalf of
 any Third Party.

       4.8    Brokers. Except for SSG Advisors, LLC,Seller has not used any broker or finder in
connection with the transactions contemplated hereby.

        4.9      Employees. Schedule 4.9 sets forth a true and complete list of individuals that are
currently employed by Seller in the Business and all individuals that are on temporary or permanent
lay-off or furlough status, including name,title, date of hire, former or current base salary or wage
rate, position, title, and whether such employee is out on disability or other permitted leaves of
absence and/or is on temporary or permanent lay-offor furlough status. Schedule 4.9 sets forth any
labor or collective bargaining agreements that Seller is a party to.

        4.10 Exclusivity and Survival of Representations. The representations and warranties
made by Seller in this Article IV are in lieu of, and are exclusive of, all other representations and
warranties by Seller, including but not limited to any warranty or representation as to the condition
or suitability ofthe Purchased Assets, which are being conveyed on an"AS IS, WHERE IS" basis.
Seller hereby disclaims any representations or warranties, express or implied, not set forth in this
Article IV or in any document to be delivered by Seller at Closing. All ofthe representations and



                                                  1~                                          3292141.11
 Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                          Desc
                Exhibit A - Asset Purchase Agreement Page 13 of 88



  warranties made by Seller in this Article IV shall terminate as of Closing. No claim for a breach of
  any such representations or warranty may be made by Buyer against Seller after the Closing Date.

                                   ARTICLE V
                    REPRESENTATIONS AND WARRANTIES OF BUYER

         Buyer represents and warrants as ofthe date hereof and as ofthe Closing Date:

        5.1      Existence and Good Standing. Buyer is a limited liability company duly organized,
 validly existing and in good standing under the laws of the State of Delaware. Buyer is duly
 qualified to transact business as a foreign corporation and is in good standing in the state of New
 York and in each other jurisdiction in which the nature ofthe assets owned, leased or operated by
 Buyer or the conduct of its business makes such qualification necessary.

         5.2    Authorization and Validity. Buyer has all requisite power and authority to enter into
 this Agreement and any related agreements to which Buyer is or will become a party and the
 execution and delivery of this Agreement and any related agreements to which Buyer is or will
 become a party and the performance ofBuyer's obligations hereunder and thereunder have been,or
 on the Closing Date will be, duly authorized by all necessary corporate action and no other
 proceedings on the part of Buyer are necessary to authorize such execution, delivery and
 performance. This Agreement and any related agreements to which Buyer is or will become a party
 have been, or on the Closing Date will be, duly executed by Buyer and constitute, or will when
 executed and delivered constitute, Buyer's valid and binding obligation, enforceable against Buyer
 in accordance with their terms.

        5.3    Consents. No consent of any Person not a Party to this Agreement or any
 Governmental Authority(other than in connection with Seller's assigrunent ofPermits)is required in
 connection with the execution, delivery and performance of this Agreement by Buyer, or the
 consummation ofthe transactions contemplated hereby.

         5.4    No Conflict or Violation. The execution, delivery and performance by Buyer ofthis
 Agreement does not:(i)violate or conflict with any provision ofBuyer's organizational documents;
(ii) violate any provision of Law, or any Order,judgment or decree of any court or Government
 applicable to Buyer; or (iii) violate or result in a Breach ofor constitute(with due notice or lapse of
 time or both)a default under any Contract to which Buyer is party or by which Buyer is bound or to
 which any of Buyer's properties or assets is subject.

       5.5     Litigation. There is no Litigation ofany nature pending or asserted against Buyer by
or before any Governmental Authority or by or on behalf of any Person which questions or
challenges the validity ofthis Agreement or any ofthe transactions contemplated hereby or which,if
adversely determined, would adversely affect the ability of Buyer to consummate the transactions
contemplated hereby.

       5.6    Brokers. Buyer has not used any broker or finder in connection with the transactions
contemplated hereby.




                                                   11                                          3292141.11
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                         Desc
               Exhibit A - Asset Purchase Agreement Page 14 of 88



         5.7     Adequate Assurances Regarding Assigned Contracts. Buyer is capable ofsatisfying
 the conditions contained in sections 365(b)(1)(C) and 365(~(2)(B) of the Bankruptcy Code with
 respect to the Assigned Contracts.

       5.8     Financial CapabilitX. At the Closing, the Buyer (i) subject to having financing
commitments and arrangements will have sufficient funds available to pay the Purchase Price and
any expenses incurred by Buyer in connection with the transactions contemplated by this
Agreement;(ii) will have the resources and capabilities(financial or otherwise)to pay,discharge and
perform the Assumed Liabilities and all ofits other obligations hereunder; and (iii) has not incurred,
and will not incur, any obligation, commitment, restriction or liability of any kind, which would
impair or adversely affect such resources and capabilities.

                                ARTICLE VI
               PRE-CLOSING COVENANTS AND OTHER AGREEMENTS

       6.1     Bankruptcy Court Ap proval.

              (a)      This Agreement and the transactions contemplated hereby are contingent upon
the approval and authorization ofthe Bankruptcy Court. Except as expressly set forth herein, Seller
and Buyer shall have no liability under this Agreement unless and until it is approved by the
Bankruptcy Court and shall have no obligation to consummate the transactions contemplated herein
unless and until the Bankruptcy Court enters the Sale Order.

               (b)      By March 14,2019,Seller shall prepare and file a motion with the Bankruptcy
Court (the "Sale  Motion")  requesting:(i) the entry of an Order (the "Bid Procedures Order")(x)
approving the terms of this Agreement, (y) establishing procedures for Seller's solicitation of
competing offers from Third Parties for the sale of the Purchased Assets (each, a "Competing
Bidder")and (z)establishing procedures for an Auction to determine the highest or otherwise best
offer for the Purchased Assets; and (ii) the entry of the Sale Order. The Sale Motion shall request
that the Bankruptcy Court hold a hearing to consider entry ofthe Bid Procedures Order by March 18,
2019, and, schedule an Auction, if necessary, to be held as soon as permitted by the Bankruptcy
Court, but no later than Apri115,2019,with a heaxing to consider entry ofthe Sale Order approving
the sale to Buyer(or in the event an Auction is held, the prevailing bidder at auction)on or around
April 17, 2019, subject to the Bankruptcy Court's availability.

              (c)     Among other things, the Sale Motion will request that the Bid Procedures
Order be in form and content acceptable to Buyer, Seller and HSBC Bank and provide that:

                 i.    in the event the Bankruptcy Court approves and Seller consummates a sale of
                       the Purchased Assets to a Competing Bidder, Seller shall be required to pay
                       to Buyer an expense reimbursement of up to Fifty Thousand and 00/100
                       Dollars($SO,OOp.00)(the "Expense Reimbursement")to be paid out of sale
                       proceeds free and clear of all liens, claims and encumbrances;

                ii.    the minimum bid increment shall be Fifty Thousand Dollars and no/100
                      ($50,000.00); provided that the initial overbid at the Auction must also
                       include an amount sufficient to pay any Expense Reimbursement that would


                                                 12                                          3292141.11
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                            Desc
               Exhibit A - Asset Purchase Agreement Page 15 of 88



                          be payable to Buyer in the event of a sale of the Purchased Assets to a
                          Competing Bidder; and

                  iii.    qualified bids shall:(w)be accompanied by a cash deposit in the amount of
                          ten percent (10%) of the proposed purchase price; (x) reflect terms
                          substantially similar or superior to this Agreement;(y)be submitted no later
                          than 4:00 p.m. on April 11, 2019 (the "Bid Deadline"); and (z) not include
                          any financing or due diligence contingencies.

                (d) Among other things,the Sale Order will be in form and content acceptable to
 Buyer, Seller and HSBC Bank and provide that:

                          this Agreement is approved;

                  ii.     Buyer shall have no successor liability except for the Assumed Liabilities;

                 iii.     findings offact and conclusions oflaw that the transactions are arms-length,
                          without collusion, and that Buyer has acted in good faith pursuant to Section
                          363(m) of the Bankruptcy Code, and that the transfers axe for adequate
                          consideration;

                 iv.      HSBC Bank's liens on the Purchased Assets shall attach to the Purchase
                          Price;

                  v.      the Purchase Price will be distributed in accordance with the terms of the
                          final order approving the Seller's post-petition financing at Docket No. 234
                          in the Bankruptcy Case and the Budget annexed thereto and defined therein
                         ("Final DIP Order"); and

                 vi.      a finding that the Buyer is a good faith purchaser ofthe assets and entitled to
                          the protections of Section 363(m)ofthe Bankruptcy Code.

        6.2 . Cooperation. Each ofBuyer and Seller shall use commercially reasonable efforts to
take, or cause to be taken, all action and to do, or cause to be done, all things necessary or proper,
consistent with applicable Law, to consummate and make effective as soon as possible the
transactions contemplated hereby. Buyer shall promptly take such actions as may be reasonably
requested by Seller to assist Seller in obtaining the Bankruptcy Court's entry ofthe Sale Order and
any other Order of the Bankruptcy Court reasonably necessary to consummate the transactions
contemplated by this Agreement.

         6.3   Conduct ofBusiness. Unless otherwise agreed by Seller and Buyer,as contemplated
in this Agreement,or as required by the Bankruptcy Code or an Order ofthe Bankruptcy Court,from
the date hereofthrough the Closing Date, Seller shall conduct the Business in all material respects in
the Ordinary Course ofBusiness and will not sell or dispose ofany ofthe Purchased Assets or make
payments or enter into any contractual commitments to any employee of the Seller other than
payments ofsalary and wages and other benefits and the reimbursement ofreasonable documented
business expenses,in each case,in the Ordinary Course ofBusiness consistent with past practice and


                                                    13                                          3292141.11
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                           Desc
               Exhibit A - Asset Purchase Agreement Page 16 of 88



 the authority granted in the Final DIP Order and any cash management orders entered in the
 Bankruptcy Case.

         6.4     Adequate Assurances Re ~gardin~ Assigned Contracts. On or before the Bid Deadline,
 Buyer shall provide adequate assurance ofBuyer's future performance ofeach Assigned Contract to
 Seller and to the counterparties to each Assigned Contract.

        6.5     Notice of Certain Events. Each of Buyer and Seller shall promptly notify the other
Party ofthe occurrence ofany event or condition or the existence ofany fact that would reasonably
be expected to have a Material Adverse Effect or to cause any of the conditions to either of the
Parties' obligations to consummate the transactions contemplated by this Agreement not to be
fulfilled. Notwithstanding the Seller's obligation to provide notice to Buyer, there shall not have
occurred any event or circumstance that constitutes a Material Adverse Effect.

        6.6      Cure Obligations. Not later than five(5) business days prior to the Auction Date,
Seller shall deliver to Buyer a calculation of the Cure Obligations with respect to the Assigned
Contracts. Upon receiving such calculation Buyer may elect, at any time on or prior to the Auction
Date, to remove any Contract from the list of Assigned Contracts on Schedule 2.2 and reclassify
such Contract as an Excluded Asset, provided, however, that, in the event the Bankruptcy Court
subsequently determines that the Cure Obligations for any Assigned Contract is greater than that set
forth in Seller's calculation,Buyer may elect to reclassify such Contract as an Excluded Asset at any
time prior to the earlier to occur of(i)the Closing or(ii)the day that is five Business Days following
such determination by the Bankruptcy Court, and providedfurther, that any such reclassification
shall not reduce the Total Consideration. Buyer shall be responsible for all Cure Obligations.

        6.7     Access to Information~Inspections.

               (a)       From the date hereofthrough the Closing Date, and upon reasonable advance
notice received from Buyer, Seller shall give Buyer and its authorized representatives reasonable
access to its facilities and Books and Records relating to the Purchased Assets, such access to be
exercised in a manner that does not unreasonably interfere with Seller's operations.

               (b)     Following the Closing, and upon reasonable advance notice received from
Seller, Buyer shall give Seller and its agents and representatives reasonable access during regular
business hours,to the Transferred Employees and any Books and Records relating to the Purchased
Assets, to the extent reasonably necessary to permit Seller to investigate any matter relating to or
arising during any period prior to the Closing.

              (c)     Buyer will use reasonable efforts to minimize any disruptions to the business
ofthe Seller in connection with its requests or discussions pursuant to this Section 6.7.

        6.8     Due Diligence. Buyer shall have a period offourteen(14)days from the date ofthis
Agreement("Due Diligence Period")to conduct a due diligence investigation ofthe condition ofthe
Business, the Purchased Assets, the Syracuse Facility, the Buffalo Facility, and the properties and
operations ofthe Business as Buyer shall reasonably deem appropriate. Seller shall provide Buyer
and its agents and representatives reasonable access to the facilities, offices and personnel ofSeller,
and to the Books and Records, in each case, to the extent related to the Business to allow Buyer to
conduct its investigation. In the event $uyer's investigation is unsatisfactory to Buyer,in its sole and
                                                   14                                          3292141.11
 Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                        Desc
                Exhibit A - Asset Purchase Agreement Page 17 of 88



 absolute discretion, Buyer may terminate this Agreement effective immediately upon delivery of
 written notice to Seller prior to termination of the Due Diligence Period ("Diligence Termination
 Right") at which time the Deposit shall be delivered to the Buyer, and the parties shall be released
 from all obligations hereunder. Buyer's Diligence Termination Right expires upon expiration ofthe
 Due Diligence Period.

                                           ARTICLE VII
                                             TAXES

          7.1     Taxes Related to Purchase of Purchased Assets. All Taxes, including, without
 limitation, all state and local Taxes in connection with the transfer ofthe Purchased Assets, and all
 recording and filing fees(collectively,"Transaction Taxes"),that maybe imposed by reason ofthe
 sale, transfer, assignment and delivery ofthe Purchased Assets and that are not exempt under section
 1 146(a)ofthe Bankruptcy Code,shall be borne solely by Buyer. Buyer and Seller shall cooperate to
 determine the amount of Transaction Taxes payable in connection with the transactions
 contemplated under this Agreement. At Closing, Seller shall provide to Buyer all requisite
 exemption certificates. Seller and Buyer shall prepare and file any and all required Tax Returns for
 or with respect to such Transaction Taxes with any and all appropriate Government taxing
 authorities.

         7.2     Cooperation on Tax Matters.

               (a)      Buyer and Seller shall furnish or cause to be furnished to each other, as
 promptly as practicable, such information and assistance relating to the Purchased Assets and the
 Assumed Liabilities as is reasonably necessary for the preparation and filing of any Tax Return,
 claim for refund or other required or optional filings relating to Tax matters,for the preparation for
 and proofoffacts during any Tax audit,for the preparation for any Tax protest, for the prosecution
 or defense of any suit or other proceeding relating to Tax matters and for the answer to any
 Government relating to Tax matters.

                (b)       Buyer shall retain possession of all accounting, business, financial and Tax
 records and information:(i) relating to the Purchased Assets or the Assumed Liabilities that are in
 existence on the Closing Date and transferred to Buyer hereunder; and (ii) coming into existence
 after the Closing Date that relate to the Purchased Assets or the Assumed Liabilities before the
 Closing Date, for the minimal period from the Closing Date as required by the Tax Code. Buyer
 shall give Seller notice and an opportunity to retain any such records in the event that Buyer
 determines to destroy or dispose ofthem after such period. In addition, from and after the Closing
 Date, Buyer shall provide access to Seller(after reasonable notice and during normal business hours
 and without charge), to the books, records, documents and other information relating to the
 Purchased Assets or the Assumed Liabilities as Seller may reasonably deem necessary to:
(i)properly prepare for, file, prove,answer, prosecute and defend any such Tax Return,claim,filing,
 tax audit,tax protest, suit, proceeding or answer; or(ii) administer or complete Seller's Bankruptcy
 Case. Such access shall include, without limitation, access to any computerized information
 retrieval systems relating to the Purchased Assets or the Assumed Liabilities.




                                                  15                                          s2sz,a,.,,
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                         Desc
               Exhibit A - Asset Purchase Agreement Page 18 of 88



        7.3     Allocation of Total Consideration. Schedule 7.3 sets forth a proposed allocation
 ofthe Total Consideration for the purposes of, and in accordance with, Section 1060 ofthe Tax
 Code. Buyer shall report, act and file its Tax Returns (including Internal Revenue Service Form
 8594)in all respects and for all purposes consistent with such allocation unless Seller and Buyer
 mutually agree to a different allocation following the Closing.

                               ARTICLE VIII
               CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER

         The obligations ofBuyer to consummate the transactions contemplated hereby are subject to
 the satisfaction or waiver by Buyer each ofthe following separate conditions precedent on or before
 the Closing Date:

       8.1     Financing. No later than two(2)days prior to the Bid Deadline established in the Bid
Procedures Order, the Buyer shall have obtained a final commitment, in form and substance
acceptable to the Buyer, for a bridge and working capital loan at market rates and terms in the
aggregate amount necessary to pay the Purchase Price.

        8.2   Syracuse Property. No later than two(2)days prior to the Bid Deadline established in
the Bid Procedures Order, Buyer shall have negotiated the form of a new lease for the Syracuse
Property upon commercially reasonable terms and conditions acceptable to Buyer in its reasonable
discretion.

        8.3     Accuracy ofRepresentations and Warranties. The representations and warranties of
Seller contained herein or any certificate delivered to Buyer pursuant to this Agreement shall be true,
accurate and correct as ofthe date ofthis Agreement and as ofthe Closing Date,as ifmade at and as
of such date (unless any such representation or warranty refers specifically to a specified date, in
which case such representation or warranty shall be true, accurate, and correct on and as of such
specified date).

       8.4    Compliance with Agreements and Covenants. Seller shall have materially performed
and complied with all ofits covenants, obligations, and agreements contained in this Agreement to
be performed and complied with by it on or prior to the Closing Date.

       8.5    No Material Adverse Effect. There shall not have occurred any event, fact or
circumstance that has had, or is reasonably likely to have, a Material Adverse Effect.

        8.6    Bankruptcy Court Approval. The Bankruptcy Court shall have entered a Sale Order,
as a Final Order, which shall be in full force and effect and not stayed as of the Closing Date.

       8.7    No Injunction. On the Closing Date:(i) there shall be no Order staying, reversing,
modifying, vacating or amending the Sale Order; and (ii)there shall be no preliminary or permanent
injunction or other Order of any court or Government declaring this Agreement invalid or
unenforceable in any material respect or otherwise preventing the transactions contemplated herein
from being conslunmated.

        8.8     Deliveries. Seller shall have made, or be prepared to make at the Closing, all ofthe
deliveries set forth in Section 11.2.

                                                 1()                                          3292141.11
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                         Desc
               Exhibit A - Asset Purchase Agreement Page 19 of 88



        8.9    Diligence. The Diligence Termination Right shall have expired without being
 exercised pursuant to Section 6.8 herein.

       8.10 Labor Agreements. To the extent required by Buyer, modifying existing Collective
 Bargaining Agreements.

                                ARTICLE IX
               CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER

        The obligations ofSeller to consummate the transactions contemplated hereby are subject to
the satisfaction or waiver by Seller ofthe following conditions precedent on or before the Closing
Date:

        9.1     Accurac yofRepresentations and Warranties. The representations and warranties of
Buyer contained herein or any certificate delivered to Seller pursuant to this Agreement shall be true,
accurate, and correct as ofthe date ofthis Agreement and as ofthe Closing Date,as ifmade at and as
ofsuch date (unless any such representation or warranty refers specifically to a specified date, in
which case such representation or warranty shall be true, accurate and correct on and as of such
specified date).

      9.2     Compliance with Agreements and Covenants. Buyer shall have performed and
complied with all of its covenants, obligations, and agreements contained in this Agreement to be
performed and complied with by it on or prior to the Closing Date.

        9.3    Required Consents. Seller shall have obtained the consents listed on Schedule 4.3.

       9.4     Bankruptcy Court Approval. The Bankruptcy Court shall have entered the Sale Order
which shall be in full force and effect on the Closing Date.

       9.5     No Injunction or Liti gation. On the Closing Date: (i)there sha11 be no Order staying,
reversing, modifying, vacating or amending the Sale Qrder; (ii) there shall be no preliminary or
permanent injunction or other Order ofany court or Government declaring this Agreement invalid or
unenforceable in any material respect or otherwise preventing the transactions contemplated herein
from being consummated; and (iii) there shall not be pending or threatened any suit, action or
proceeding (y) challenging or seeking to restrain, prohibit, alter or materially delay the
consummation of any of the transactions contemplated by this Agreement or(z) seeking to obtain
from Seller or any of its Affiliates any damages in connection with the transactions contemplated
hereby.

       9.6     Assigned Contract Cure. Buyer shall, consistent with section 365(b)(1)(A) of the
Bankruptcy Code and as may be negotiated between Buyer and the respective counterparty, but
subject to its rights otherwise provided under this Agreement, satisfy all undisputed Cure
Obligations relating to Assigned Contracts on the Closing Date.

       9.7      Deliveries. Buyer shall have made,or be prepared to make at the Closing, all ofthe
deliveries set forth in Section 11.3.



                                                 17                                           3292141.11
 Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                          Desc
                Exhibit A - Asset Purchase Agreement Page 20 of 88



         9.8     Sale prder Date. The Bankruptcy Court shall enter a Sale Order authorizing and
  approving the sale to Buyer no later than April 19, 2019.

                                      ARTICLE X
                              EMPLOYEES AND BENEFIT PLANS

          10.1    Transferred Employees.

               (a)      Buyer, may,in its discretion, make written offers ofemployment effective as
  ofthe Closing to any or all ofthe current employees of Seller.

               (b)       Seller shall provide Buyer with a schedule of all employees, including their
 positions and compensation no later than twenty(20)days prior to the Auction Date. On or before
 the Bid Deadline, Buyer shall provide Seller with a list ofall Seller's employees to whom Buyer has
 made an offer ofemployment to be effective on the Closing Date,and ifknown,indicating whether
 the offer of employment has been accepted. Those employees who accept Buyer's offer of
 employment are referred to herein as "Transferred Employees". Effective immediately before the
 Closing, Seller shall terminate the employment of all the Transferred Employees.

         10.2 Employee Benefits. Except as set forth in this Article X or as otherwise agreed to by
 the Parties, all liabilities and obligations in respect of Seller's past, present and future employees
 occurring prior to the Closing shall be Excluded Liabilities.


                                             ARTICLE XI
                                              CLOSING

         1 1.1 Closin . The consuinination ofthe transactions contemplated hereby(the "Closing")
 shall take place at the Syracuse,New York offices ofBond Schoeneck &King,PLLC,at 10:00 a.m.
(prevailing New York time)on or before May 3,2019(the "Closing Date"). All proceedings to be
 taken and all documents to be executed and delivered by all Parties at the Closing shall be deemed to
 have been taken and executed simultaneously and no proceedings shall be deemed to have been
 taken nor documents executed or delivered until all have been taken, executed and delivered.

        1 1.2 Deliveries by Seller. At or prior to the Closing, Seller shall deliver to Buyer the
 following, each dated the Closing Date and duly executed by Seller:

                (a)      Such certificates oftitle, bills ofsale, assignments,deeds or other instruments
 oftransfer, conveyance or assignment, all inform and substance reasonably acceptable to Buyer,as
 shall be effective to vest in Buyer title to the Purchased Assets free and clear of all Encumbrances
 other than the Assumed Liabilities and Permitted Encumbrances;

             (b)      An Assignment and Assumption ofLease Agreement providing for Buyer to
occupy the Buffalo Property, executed by the Buffalo Landlord;

                 (c)    A true and correct copy ofthe Sale Order; and



                                                   1g                                          3292141.11
 Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                         Desc
                Exhibit A - Asset Purchase Agreement Page 21 of 88



                 (d)     A certificate, signed by an officer of Seller, certifying as to the accuracy of
  Seller's representations and warranties as ofthe Closing Date.

          1 1.3 Deliveries by Buver. At the Closing, Buyer shall deliver to Seller the following,each
  dated the Closing Date and duly executed by Buyer:

               (a)      One or more Assigrunent and Assumption Agreements,inform and substance
  reasonably acceptable to Seller, evidencing Buyer's obligation to pay, discharge and perform the
  Assumed Liabilities, including the Cure Obligations;

               (b)     A lease agreement providing for Buyer to occupy the Syracuse Property,
  executed by the Syracuse Landlord;

               (c)      A certificate, signed by an officer of Seller, certifying as to the accuracy of
  Buyer's representations and warranties as ofthe Closing Date;

                (d)      The Closing Payment;

                (e)      The AR Note;

                (~       The Subordinated Note;

                (g)      The Security Agreement; and

                (h)      The Letter Agreement.

                                           ARTICLE XII
                                          TERMINATION

         12.1    Termination. This Agreement may be terminated on written notice as follows:

                (a)      By mutual consent of Seller, Buyer and HSBC Bank;

               (b)      By either Party, in the event of a material Breach by the other Party of any
 representation, warranty,covenant or obligation ofsuch Party under this Agreement which remains
 uncured after notice and a reasonable opportunity to cure(which except in the case ofa breach ofthe
 obligations to consummate the transaction, shall not be less than ten (10)Business Days);

                (c)       By Buyer,ifany ofthe conditions in Article VIII ofthis Agreement have not
 been satisfied in all material respects on or before the Closing Date and Buyer is not the reason why
 such conditions have not been satisfied, or if satisfaction of a condition is or becomes impossible
(other than through the failure of Buyer to comply with its obligations under this Agreement)and
 Buyer has not waived the condition on or before the Closing Date;

               (d)       By Seller, if any ofthe conditions in Article IX of this Agreement have not
been satisfied in all material respects on or before the Closing Date and Seller is not the reason why
such conditions have not been satisfied, or if satisfaction of a condition is or becomes impossible



                                                   19                                          3292141.11
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                           Desc
               Exhibit A - Asset Purchase Agreement Page 22 of 88



 (other than through the failure of Seller to comply with its obligations under this Agreement) and
 Seller has not waived the condition on or before the Closing Date;

                (e)      By Seller if the Closing has not occurred by May 3, 2019;

              (fl      By either Party ifthe Seller consummates a sale of all or substantially all of
 the Purchased Assets to an Alternate Bidder in accordance with Article 6;

               (g)       By Buyer pursuant to Section 6.8 of this Agreement.

             12.2        Effect of Termination.

               (a)      In the event this Agreement is terminated pursuant to Section 12.1(a),(c)or
(~,this Agreement shall be null and void and neither Party shall have any remaining obligations to
 the other Party with respect hereto and Seller shall return the Deposit to Buyer.

                (b)       In the event Seller terminates this Agreement pursuant to Section 12.1(b) or
(e), Seller shall retain the Deposit and Buyer shall be liable to Seller for any and all Losses incurred
 or suffered by Seller. In the event Buyer terminates this Agreement pursuant to Section 12.1(b) or
(e), Seller's sole obligation to Buyer shall be to return the Deposit.

                                          ARTICLE XIII
                                       INDEMNIFICATION

        13.1 No Indemnification by Seller. All representations, warranties, covenants and
agreements made by Seller in this Agreement shall terminate as ofthe Closing. Buyer shall bring no
claim against Seller for any reason after Closing.

        13.2    Indemnification b~ver.

              (a)       Buyer will indemnify, defend and hold Seller harmless from and against any
Losses arising directly or indirectly from any ofthe following,regardless ofwhether the claim arises
under contract, breach of warranty, tort or other legal theory:

                    (i)    any Breach ofany representation or warranty made by Buyer in this
Agreement or in any agreement or certificate delivered by Buyer at Closing;

                    (ii)   any Breach by Buyer of any covenant or obligation of Buyer in this
Agreement or in any agreement or certificate delivered by Buyer at Closing;

                      (iii) any claim by any Person for brokerage or finder's fees or commissions
or similar payments that remain unpaid after the Closing and which axe based upon any agreement or
understanding alleged to have been made by such Person with Buyer (or any Person acting on its
behalf in connection with the contemplated transactions; or

                      (iv)      Buyer's operation, ownership,and utilization ofthe Purchased Assets
after the Closing Date.


                                                  2~                                           3292141.11
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                       Desc
               Exhibit A - Asset Purchase Agreement Page 23 of 88



               (b)   All of the representations, warranties, covenants, and agreements made by
Buyer in this Agreement shall survive the Closing.

                                       ARTICLE XIV
                                      MISCELLANEOUS

        14.1 Entire Agreement. This Agreement constitutes the entire understanding between the
Parties with respect to the subject matter contained herein and supersedes any prior understandings
and agreements among them respecting such subject matter.

        14.2 Headings. The headings in this Agreement are for convenience ofreference only and
shall not affect its interpretation.

       14.3 Notices. All notices or other communications required hereunder shall be in writing
and shall be deemed to have been given if delivered personally, on the next day if mailed by
overnight mail, to the addresses ofthe Parties as follows:


       Ifto Seller:

              Centerstone Linen Services, LLC d/b/a Clarus Linen Systems
              Atlas Health.Care Linen Services Co., LLC d/b/a Clarus Linen Systems
              60 Grider Street
              Buffalo, New York 14215
              Attention: Ronald Teplitsky, Chief Restructuring Officer

              with a copy to:

              Bond, Schoeneck &King,PLLC
              One Lincoln Center
              Syracuse, New York 13202
              Attention: Camille Hill, Esq. and Stephen A. Donato, Esq.


      Ifto Buyer:

              Linen Newco LLC
              50 Fountain Plaza
              Suite 1700
              Buffalo, New York 14202
              Attention: Gerald Lippes




                                               21                                         3292141.11
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                           Desc
               Exhibit A - Asset Purchase Agreement Page 24 of 88



                 with a copy to:

                 Lippes Mathias Wexler Friedman LLP
                 50 Fountain Plaza
                 Suite 1700
                 Buffalo, New York 14202
                 Attention: Raymond L. Fink, Esq. and John A. Mueller, Esq.

         14.4 Exhibits and Schedules. Each Exhibit and Schedule referred to herein is incorporated
 into this Agreement by such reference.

         14.5 Severabilitv. If any provision of this Agreement is held to be illegal, invalid or
 unenforceable such illegality, invalidity or unenforceability will not affect any other provision
 hereof. This Agreement shall, in such circumstances be deemed modified to the extent necessary to
 render enforceable the provisions hereof.

          14.6 Waiver. Except as otherwise provided in this Agreement,the failure ofany Party to
 insist upon strict performance ofany ofthe terms or conditions ofthis Agreement will not constitute
 a waiver of any of its rights hereunder.

         14.7 Assignment. Buyer may not assign any ofits rights or delegate any ofits obligations
 hereunder without the prior written consent ofthe Seller. Seller may freely assign its rights,but shall
 not assign its obligations without Buyer's prior written consent.

        14.8 Successors and Assigns. This Agreement binds, inures to the benefit of, and is
enforceable by the successors and permitted assigns ofthe Parties,including any trust which maybe
created as part ofany plan ofliquidation established by Seller, and does not confer any rights on any
other Persons or entities.

        14.9 Governing Law. This Agreement, and all other documents executed in connection
with this Agreement shall be construed and enforced in accordance with the Laws of the State of
New York, without reference to any conflict oflaw principles.

         14.10 Venue. Buyer and Seller agree that all actions brought, arising out of, or related to
 the transactions contemplated in this Agreement shall be brought in the Bankruptcy Court, and the
 Bankruptcy Court shall retain jurisdiction to determine any and all such actions. Each Party hereby
irrevocably consents to the personal and subject matter jurisdiction of the Bankruptcy Court and
agrees that the Bankruptcy Court may enter final - and binding judgments with respect to any
controversy arising from or related to this Agreement and the transactions contemplated herein. In
the event the Bankruptcy Court for any reason declines to exercise jurisdiction each Party hereby
consents to the personal jurisdiction of any state or federal court having competent subject matter
jurisdiction located in Onondaga County, New York.

       14.11 Amendments. This Agreement maybe amended only by a written instrument duly
executed by all ofthe Parties and consented to by HSBC Bank in writing, or the Sale Order.




                                                  22                                           3292141.11
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                      Desc
               Exhibit A - Asset Purchase Agreement Page 25 of 88



        14.12 Counterparts. This Agreement may be executed in any number of counterparts and
any Party hereto may execute any such counterpart, each of which when executed and delivered
shall be deemed to be an original and all of which counterparts taken together shall constitute but
one and the same instrument. In order to facilitate execution of this Agreement, electronic or
facsimile signatures shall be deemed to be original signatures.

        14.13 No Third Party Beneficiaries. This Agreement is solely for the benefit ofthe Parties
hereto and no provision of this Agreement shall be deemed to confer upon any other Person any
remedy,claim, liability, reimbursement, cause of action or other right.

        14.14 Expenses. Except as otherwise provided in this Agreement or in the Bid Procedures
Order, each of the Parties shall pay its own expenses in connection with this Agreement and the
transactions contemplated hereby, including, without limitation, any legal and accounting fees,
whether or not the transactions contemplated hereby are consummated.



                         [Remainder ofPage Intentionally Left Blank]




                                               23                                         3292141.11
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                    Desc
               Exhibit A - Asset Purchase Agreement Page 26 of 88




           IN WITNESS WFiEREQF, the Parties hereto have executed and delivered this Asset
   .Purchase Agreennent as ofthe date first.above written.


                                          SELLER:

                                          CENTEI2STONE LINEN ~ER~'VYC:ES,LLC
                                          d/bfa CLARUS LINEN SYSTEIVIS~

                                          ATLAS HEALTH CARE LINEN SERVICES
                                          Cp.,LLC dJb/a CI.ARUS LINE~1 SYSTEMS

                                          BYE -~~l
                                          Name: Ronald Teplitsky
                                          Title; Chief Restructuring Of icer



                                          BUYER:

                                          LINEN NEWCO LLC


                                          By:
                                          Name: Gerald Lppes
                                          Title: TVlanager




                                            24                                    3292141..1 t
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23           Desc
               Exhibit A - Asset Purchase Agreement Page 27 of 88




        IN WITNESS WHEREOF, the Parties hereto have executed and delivered this Asset
  Purchase Agreement as ofthe date first above written.


                                        SELLER:

                                        CENTERSTONE LINEN SERVICES,LLC
                                        d/b/a CLARUS LINEN SYSTEMS

                                        ATLAS HEALTH CARE LINEN SERVICES
                                        CO.,LLC d/b/a CLARUS LINEN SYSTEMS

                                        By:
                                        Name: Ronald Teplitsky
                                        Title: Chief Restructuring Officer



                                        I _•
                                        :

                                        LINEN NEWCp LLC

                                               _.~a~           -
                                        By:
                                        Name: Gerald Lippes
                                        Title: Manager




                                          24                                 l~~q~,a~.,,
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23    Desc
               Exhibit A - Asset Purchase Agreement Page 28 of 88



                                Exhibit 3.2(c)(i)

                       Subordinated Note with HSBC Bank




                                                                         3292141.11
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                       Desc
               Exhibit A - Asset Purchase Agreement Page 29 of 88



                                          _    1~        „~



                                              TERM NOTE


 $1,000,000.00                                                                 As of         ,2019


          For value received, the undersigned LINEN NEWCO LLC,a New York limited liability
 company, with an address of ~               ~ (the "Borrower"), promises to pay to the order of
 HSBC BANK USA, NATIONAL               ASSOCIATION,        a bank organized under the laws of the
 United States of America with an address of 452 Fifth Avenue, 4th Floor, New York, New
 York 10018 (together with its successors and assigns, the "Bank"), the principal amount of One
 Million Dollars ($1,000,000.00)("Loan") on or before [April _],2022 (the "Maturity Date"),
 as set forth below, together with interest from the date hereof on the unpaid principal balance
 from time to time outstanding until paid in full. The Borrower shall pay consecutive monthly
 installments of principal of $27,777.00 commencing on [May 1], 2019, and the same amount on
 the first (1st) day of each month thereafter until the final installment, which shall be the unpaid
 balance.

        The aggregate principal balance outstanding shall bear interest at a per annum rate of 8%.
 All accrued and unpaid interest shall be payable monthly in arrears on the 1st day of each month,
 commencing on [May 1], 2019.

        Principal and interest shall be payable at the Bank's main office or at such other place as
the Bank may designate in writing in immediately available funds in lawful money of the United
States of America without set-off, deduction or counterclaim. Interest shall be calculated on the
basis of actual number of days elapsed and a 360-day year.

       This Note may be prepaid in whole or in part upon thirty (30) days prior written notice to
the Bank.

        At the option of the Bank (but automatically in the case of an Insolvency Default (as
hereinafter defined)), this Note shall become immediately due and payable without notice or
demand upon the occurrence at any time of any of the following events of default (each, an
"Event of Default"'): (1) default of any liability, obligation, covenant or undertaking of the
Borrower, any endorser or any guarantor hereof to the Bank, hereunder or otherwise, including,
without limitation, failure to pay in full and when due any installment of principal or interest or
default of the Borrower, any endorser or any guarantor hereof under any other loan document
delivered by the Borrower, any endorser or any guarantor, or in connection with the loan
evidenced by this Note or any other agreement by the Borrower, any endorser or any guarantor
with the Bank; (2) failure of the Borrower, any endorser or any guarantor hereof to maintain
aggregate collateral security value satisfactory to the Bank;(3) default of any liability, obligation
or undertaking of the Borrower, any endorser or any guarantor hereof to any other party; (4)if
any statement, representation or warranty heretofore, now or hereafter made by the Borrower,
any endorser or any guarantor hereof in connection with the loan evidenced by this Note or in
any supporting financial statement of the Borrower, any endorser or any guarantor hereof shall


                                                - 1-
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                      Desc
               Exhibit A - Asset Purchase Agreement Page 30 of 88



                                    ~i _ ~ ►~
  be determined by the Bank to have been false or misleading in any material respect when made;
  (5) if the Borrower, any endorser or any guarantor hereof is a corporation, trust, partnership or
 limited liability company, the liquidation, termination or dissolution of any such organization, or
 the merger or consolidation of such organization into another entity, or such entity's ceasing to
 carry on actively its present business or the appointment of a receiver for its property; (6) the
 death of any endorser or any guarantor hereof and, if any endorser or any guarantor hereof is a
 partnership or limited liability company, the death or judicial declaration of incompetence of any
 partner or member; (7) the institution by or against the Borrower, any endorser or any guarantor
 hereof of any proceedings under the $ankruptcy Code 11 USC § 101 et seq. or any other law in
 which the Borrower, any endorser or any guarantor, hereof is alleged to be insolvent or unable to
 pay its debts as they mature, or the making by the Borrower, any endorser or any guarantor
 hereof of an assignment for the benefit of creditors or the granting by the Borrower, any endorser
 or any guarantor hereof of a trust mortgage for the benefit of creditors (each of the foregoing in
 this subclause, an "Insolvency Default"); (8) the service upon the Bank of a writ in which the
 Bank is named as trustee of the Borrower, any endorser or any guarantor hereof; (9) a judgment
 or judgments for the payment of money shall be rendered against the Borrower, any endorser or
 any guarantor hereof, and any such judgment shall remain unsatisfied and in effect for any period
 of thirty (30) consecutive days without a stay of execution; (10) any levy, lien (including
mechanics lien) except as permitted under any of the other loan documents between the Bank
 and the Borrower, seizure, attachment, execution or similar process shall be issued or levied on
 any of the property of the Borrower, any endorser or -any guarantor hereof; (11) the termination
or revocation of any guaranty hereof; or (12) the occurrence of such a change in the condition or
affairs (financial or otherwise) of the Borrower, any endorser or any guarantor hereof, or the
occurrence of any other event or circumstance, such that the Bank, in its sole discretion, deems
that it is insecure or that the prospects for timely or full payment or performance of any
obligation of the $orrower, any endorser or any guarantor hereof to the Bank has been or may be
impaired.

         Any payments received by the Bank on account of this Note shall, at the Bank's option,
be applied first, to accrued and unpaid interest; second, to the unpaid principal balance hereof;
third, to any costs, expenses or charges then owed to the Bank by the Borrower; and the balance
to escrows, if any. Notwithstanding the foregoing, any payments received after demand for
payment shall be applied in such manner as the Bank may determine. The Borrower hereby
authorizes the Bank to charge any deposit account which the Borrower may maintain with the
Bank for any payment required hereunder without prior notice to the Borrower.

       If pursuant to the terms of this Note, the Borrower is at any time obligated to pay interest
on the principal balance at a rate in excess of the maximum interest rate permitted by applicable
law for the loan evidenced by this Note, the applicable interest rate shall be immediately reduced
to such maximum rate and all previous payments in excess of the maximum rate shall be deemed
to have been payments in reduction of principal and not on account of the interest due hereunder.

       The Borrower represents to the Bank that the proceeds of this Note will not be used
for personal, family or household purposes or for the purpose of purchasing or carrying




                                               - 2-
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                      Desc
               Exhibit A - Asset Purchase Agreement Page 31 of 88



                                   I.~ _ IM             III
 margin stock or margin securities within the meaning of Regulations U and X of the Board
 of Governors of the Federal Reserve System, 12 C.F.R. Parts 221 and 224.

        The Borrower and each endorser and guarantor hereof grant to the Bank a continuing lien
on and security interest in any and all deposits or other sums at any time credited by or due from
the Bank (or any of its banking or lending affiliates, or any bank acting as a participant under any
loan arrangement between the $ank and the Borrower, or any third party acting on the Bank's
behalf (collectively, the "$ank Affiliates")) to the Borrower and/or each endorser or guarantor
hereof and any cash, securities, instruments or other property of the Borrower and each endorser
and guarantor hereof in the possession of the Bank or any Bank Affiliate, whether for
safekeeping or otherwise, or in transit to or from the Bank or any Bank Affiliate (regardless of
the reason the Bank or Bank Affiliate had received the same or whether the Bank or Bank
Affiliate has conditionally released the same) as security for the full and punctual payment and
performance of all of the liabilities and obligations of the Borrower and/or any endorser or
guarantor hereof to the Bank or any Bank Affiliate and such deposits and other sums may be
applied or set off against such liabilities and obligations of the Borrower or any endorser or
guarantor hereof to the Bank or any Bank Affiliate at any time, whether or not such are then due,
whether or not demand has been made and whether or not other collateral is then available to the
Bank or any Bank Affiliate.

        No delay or omission on the part of the Bank in exercising any right hereunder shall
operate as a waiver of such right or of any other right of the Bank, nor shall any delay, omission
or waiver on any one occasion be deemed a bar to or waiver of the same or any other right on
any future occasion. The Borrower and every endorser or guarantor of this Note, regardless of
the time, order or place of signing, waives presentment, demand, protest, notice of intent to
accelerate, notice of acceleration and all other notices of every kind in connection with the
delivery, acceptance, performance or enforcement of this Note and assents to any extension or
postponement of the time of payment or any other indulgence, to any substitution, exchange or
release of collateral, and to the addition or release of any other party or person primarily or
secondarily liable and waives all recourse to suretyship and guarantor defenses generally,
including any defense based on impairment of collateral.

        The Borrower and each endorser and guarantor of this Note shall indemnify, defend and
hold the Bank and the Bank Affiliates and their directors, officers, employees, agents and
attorneys harmless against any claim brought or threatened against the Bank by the Borrower, by
any endorser or guarantor, or by any other person (as well as from attorneys' reasonable fees and
expenses in connection therewith) on account of the Bank's relationship with the Borrower or
any endorser or guarantor hereof (each of which may be defended, compromised, settled or
pursued by the Bank with counsel of the ~3ank's selection, but at the expense of the Borrower
and any endorser and/or guarantor), except for any claim arising out of the gross negligence or
willful misconduct ofthe Bank.

        The Borrower and each endorser and guarantor of this Note agree to pay, upon demand,
costs of collection of all amounts under this Note including, without limitation, principal and
interest, or in connection with the enforcement of, or realization on, any security for this Note,
including, without limitation, to the extent permitted by applicable law, reasonable attorneys'


                                               - 3-
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                      Desc
               Exhibit A - Asset Purchase Agreement Page 32 of 88



                                    ~ _      ~ ~       '~'


 fees and expenses. Upon the occurrence and during the continuance of an Event of Default,
 interest shall accrue at a rate per annum equal to the aggregate of 3.0%plus the rate provided for
 herein. If any payment due under this Note is unpaid for 10 days or more, the Borrower shall
 pay, in addition to any other sums due under this Note (and without limiting the Bank's other
 remedies on account thereof,a late charge equal to 5.0% of such unpaid amount.

         This Note shall be binding upon the Borrower and each endorser and guarantor hereof
 and upon their respective heirs, successors, assigns and legal representatives, and shall inure to
 the benefit ofthe Bank and its successors, endorsees and assigns.

        The liabilities of the Borrower and each Borrower, if more than one, and any endorser or
guarantor of this Note are joint and several; provided, however, the release by the Bank of the
Borrower or any one or more endorsers or guarantors shall not release any other person obligated
on account of this Note. Any and all present and future debts of the Borrower to any endorser or
guarantor of this Note are subordinated to the full payment and performance of all present and
future debts and obligations of the Borrower to the Bank. Each reference in this Note to the
Borrower and each Borrower, if more than one, any endorser, and any guarantor, is to such
person individually and also to all such persons jointly. No person obligated on account of this
Note may seek contribution from any other person also obligated, unless and until all liabilities,
obligations and indebtedness to the Bank of the person from whom contribution is sought have
been irrevocably satisfied in full. The release or compromise by the Bank of any collateral shall
not release any person obligated on account ofthis Note.

        The Borrower and each endorser and guarantor hereof each authorizes the Bank to
complete this Note if delivered incomplete in any respect. A photographic or other reproduction
of this Note may be made by the Bank, and any such reproduction shall be admissible in
evidence with the same effect as the original itself in any judicial or administrative proceeding,
whether or not the original is in existence.

        The Borrower will from time to time execute and deliver to the Bank such documents,
and take or cause to be taken, all such other further action, as the Bank may request in order to
effect and confirm or vest more securely in the Bank all rights contemplated by this Note or any
other loan documents related thereto (including, without limitation, to correct clerical errors) or
to vest more fully in or assure to the Bank the security interest in any collateral securing this
Note or to comply with applicable statute or law.

       This Note is delivered to the Bank at one of its offices and shall be governed by the laws
ofthe State of New York without giving effect to the conflicts of laws principles thereof.

        Any notices under or pursuant to this Note shall be deemed duly received and effective if
delivered in hand to any officer or agent of the Borrower or Bank, or if mailed by registered or
certified mail, return receipt requested, addressed to the Borrower or Bank at the address set
forth in this Note or as any party may from time to time designate by written notice to the other
p~Y•
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                     Desc
               Exhibit A - Asset Purchase Agreement Page 33 of 88


                                            ~         ",
                                    ■ _ r
       No change in any provision of this Note may be made except by a writing signed by
authorized signers of both parties to this Note, except that the Bank is authorized to fill in any
blank spaces and to otherwise complete this Note and correct any patent errors herein.

       All of the Bank's rights and remedies not only under the provisions of this Note but also
under any other agreement or transaction shall be cumulative and not alternative or exclusive,
and may be exercised by the Bank at such time or times and in such order of preference as the
Bank in its sole discretion may determine.

     IN ANY ACTION,SUIT OR PROCEEDING IN RESPECT OF OR ARISING OUT
OF THIS NOTE, BORROWER AND EACH ENDORSER WAIVE (i) THE RIGHT TO
INTERPOSE ANY SET-OFF OR CQUNTERCLAIM OF ANY NATURE OR
DESCRIPTION, (ii) ANY OBJECTION BASED ON FORUM NON CONVENIENS OR
VENUE AND (iii) ANY CLAIM FOR CONSEQUENTIAL, PUNITIVE OR SPECIAL
DAMAGES.

        The Borrower and each endorser and guarantor of this Note each irrevocably submits to
the nonexclusive jurisdiction of any Federal or state court sitting in New York, over any suit,
action or proceeding arising out of or relating to this Note. Each of the Borrower and each
endorser and guarantor irrevocably waives, to the fullest extent it may effectively do so under
applicable law, any objection it may now or hereafter have to the laying of the venue of any such
suit, action or proceeding brought in any such court and any claim that the same has been
brought in an inconvenient forum. Each of the Borrower and each endorser and guarantor
hereby consents to any and all process which may be served in any such suit, action or
proceeding,(i) by mailing a copy thereof by registered and certified mail, postage prepaid, return
receipt requested, to the Borrower's, endorser's or guarantor's address shown below or as
notified to the Bank and (ii) by serving the same upon the Borrower(s), endorsers) or
guarantors) in any other manner otherwise permitted by law, and agrees that such service shall
in every respect be deemed effective service upon the Borrower or such endorser or guarantor.

     THE BORROWER, EACH ENDORSER AND GUARANTOR AND THE BANK
EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIQNALLY, AND
AFTER AN OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL,(A)WAIVES
ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
IN CONNECTION WITH THIS NpTE, ANY OF THE OBLIGATIONS pF THE
BORROWER, EACH ENDORSER AND GUARANTOR TO THE BANK, AND ALL
MATTERS CONTEMPLATED HEREBY AND DOCUMENTS EXECUTED IN
CONNECTION HEREWITH AND (B)AGREES NOT TO SEEK TO CONSOLIDATE
ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CAN
NOT BE,OR HAS NOT BEEN,WAIVED. THE BORROWER,EACH ENDORSER AND
GUARANTOR AND THE BANK EACH CERTIFIES THAT NEITHER THE BANK
NOR ANY OF ITS REPRESENTATIVES, AGENTS OR COUNSEL HAS
REPRESENTED,EXPRESSLY OR OTHERWISE,THAT THE BANK WOULD NOT IN
THE EVENT OF ANY SUCH PROCEEDING SEEK TO ENFORCE THIS WAIVER OF
RIGHT TO TRIAL BY JURY.



                                              -5-
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                        Desc
               Exhibit A - Asset Purchase Agreement Page 34 of 88



                                             •            ~,


 Sanctions and Anti-Bribery Provisions:

               (a)     None of the Borrower, any of its subsidiaries, or to the knowledge of
 Borrower or any of its subsidiaries, any director or officer, or any employee, agent, or affiliate,
 of the Borrower or any of its subsidiaries is an individual or entity ("Person") that is, or is owned
 or controlled by Persons that are,(i) the subject of any sanctions administered or enforced by the
 US Department of the Treasury's Office of Foreign Assets Control ("OFAC"), the US
 Department of State, the United Nations Security Council, the European Union, Her Majesty's
 Treasury or the Hong Kong Monetary Authority Transaction (collectively, "Sanctions"), or (ii)
 located ,organized or resident in a country or territory that is, or whose government is, the
 subject of Sanctions, including, without limitation, currently, Cuba, the Crimea region of
 Ukraine, Iran, North Korea, Sudan and Syria.

               (b)       None of the Borrower, nor to the knowledge ofthe Borrower, any director,
 officer, agent, employee, affiliate or other person acting on behalf of the Borrower or any of its
 subsidiaries is aware of or has taken any action, directly or indirectly, that would result in a
 violation by such persons of any applicable anti-bribery law, including but not limited to, the
 United Kingdom Bribery Act 2010 (the "UK Bribery Act") and the U.S. Foreign Corrupt
 Practices Act of 1977 (the "FCPA"). Furthermore, the Borrower and, to the knowledge of the
 Borrower, its affiliates have conducted their businesses in compliance with the UK Bribery Act,
 the FCPA and similar laws, rules or regulations and have instituted and maintain policies and
 procedures designed to ensure, and which are reasonably expected to continue to ensure,
 continued compliance therewith.

               (c)       The Borrower will not, directly or indirectly, use the proceeds of the Loan,
 or lend, contribute or otherwise make available such proceeds to any subsidiary, joint venture
 partner or other Person, (i) to fund any activities or business of or with any Person, or in any
 country or territory, that, at the time of such funding, is, or whose government is, the subject of
 Sanctions or (ii) in any other manner that would result in a violation of Sanctions by any Person
(including any Person participating in the Loan, whether as underwriter, advisor, investor or
 otherwise).

              (d)     No part ofthe proceeds ofthe Loan will be used, directly or indirectly, for
 any payments that could constitute a violation ofany applicable anti-bribery law.

 Anti-Terrorism Laws:

       (a)     General. None of the Borrower, any of its subsidiaries, or to the knowledge of
Borrower or any of its subsidiaries, any director or officer, or any employee, agent, or affiliate,
of the Borrower or any of its subsidiaries is in violation of any Anti-Terrorism Law or engages in
or conspires to engage in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any ofthe prohibitions set forth in any Anti-Terrorism Law.

      (b)      Executive Order No. 13224. None of the Borrower, any of its subsidiaries, or to
the knowledge of Borrower or any of its subsidiaries, any director or officer, or any employee,
agent, or affiliate, of the Borrower or any of its subsidiaries is acting or benefiting in any
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                       Desc
               Exhibit A - Asset Purchase Agreement Page 35 of 88




 capacity in connection with the Loan or other transactions hereunder, is any of the following
(each a "Blocked Person");

               a Person that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;

               a Person owned or controlled by, or acting for or on behalf of, any Person that is
listed in the annex to, or is otherwise subject to the provisions of, the Executive Order No.
13224;

              a Person or entity with which the Bank is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

               a Person or entity that commits, threatens or conspires to commit or supports
"terrorism" as defined in the Executive Order No. 13224;

                a Person or entity that is named as a "specially designated national" on the most
current list published by the U.S. Treasury Department Office of Foreign Asset Control at its
official website or any replacement website or other replacement official publication of such list;
or

               a Person or entity who is affiliated or associated with a Person or entity listed
above.

               Neither the Borrower nor any of its Subsidiaries, any of their agents acting in any
capacity in connection with the Credit or other transactions hereunder (i) conducts any business
or engages in making or receiving any contributions of funds, goods or services to or for the
benefit of any Blocked Person, or (ii) deals in, or otherwise engages in any transaction relating
to, any property or interests in property blocked pursuant to the Executive Order No. 13224.




                                               - 7-
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23   Desc
               Exhibit A - Asset Purchase Agreement Page 36 of 88



                            ~ _     ~


Executed as of                    ,2019

LINEN NEWCO LLC


By —
Name:
Title:




Doc #XX-XXXXXXX.2




                                     ~:~
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23    Desc
               Exhibit A - Asset Purchase Agreement Page 37 of 88



                                Exhibit 3.2(c)(ii)

                       Security Agreement with HSBC Bank




                                                                         3292141.11
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                      Desc
               Exhibit A - Asset Purchase Agreement Page 38 of 88




                            GENERAL S~CiJRITY AGREEMENT


                                                                   Date as of:              ,2019

LINEN NEWCQ LIaC, a New York. limited liability company, whose address is
~                  ~ ("Debtor") and HSBC BANK USA, NATIONAL ASSOCIATION, whose
address is 452 Fifth Avenue,4th Floor, New York, New York 10018 ("Secured Party"), agree as
follows:

                 1.      Security Interest. Debtor hereby grants to Secured Party a second-
priority security interest("Security Interest") in all right, title and interest of Debtor in all
Equipment and Inventory, wherever located and whether now owned or hereafter owned or
acquired by Debtor, whether or not affixed to realty, in all Proceeds and Products thereof in any
form, in all parts, accessories, attachments, special tools, additions, replacements, substitutions
and accessions thereto or therefor, in all supporting obligations thereof and in all increases or
profits received therefrom (collectively, the "Collateral"). Capitalized terms used but not defined
in this paragraph shall have the meaning given to such term in Article 9 of the Uniform
Commercial Code, as in effect from time to time, ofthe State of New York

               2.      Indebtedness Secured. The Security Interest secures payment of any and
all indebtedness of Debtor to Secured Party ("Indebtedness"), whether now existing or hereafter
incurred, of every kind and character, direct or indirect, and whether such Indebtedness is from
time to time reduced and thereafter increased, or entirely extinguished and thereafter reincurred,
including, without limitation: (a)Indebtedness not yet outstanding, but contracted for, or with
respect to which any other commitment by Secured Party exists;(b) all interest provided in any
instrument, document, or agreement(including this Security Agreement) which accrues on any
Indebtedness until payment of such Indebtedness in full;(c)any moneys payable as hereinafter
provided; and (d)any debts owed or to be owed by Debtor to others which Secured Party has
obtained, or may obtain, by assignment or otherwise.

                3.      Representations and Warranties of Debtor. Debtor represents and
 warrants, and, so long as this Security Agreement is in effect, shall be deemed continuously to
represent and warrant that: (a)Debtor is the owner ofthe Collateral free of all security interests
or other encumbrances, except the Security Interest and except as specified in an appropriate
schedule hereto;(b)Debtor is authorized to enter into this Security Agreement;(c)any and all
trade names, division names., assumed names or other names under which Debtor transacts any
part of its business are specified in an appropriate schedule hereto; Debtor's business address and
chief executive office or principal office are specified above or on an appropriate schedule
hereto; Debtor's form and State or jurisdiction of organization are specified in an appropriate
schedule hereto, Debtor's Tax ID Number and Organizational Number,if any, are specified on
the Schedule hereto, and Debtor's records concerning the Collateral are kept at one ofthe
addresses specified above;(d)each Account, General Intangible and Chattel Paper constituting
Collateral is genuine and enforceable in accordance with its terms against the party obligated to
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                         Desc
               Exhibit A - Asset Purchase Agreement Page 39 of 88




                                                 -2 -


  pay it("Account Debtor"); and no Account Debtor has any defense, setoff, claim or counterclaim
 against Debtor which can be asserted against Secured Party, whether in any proceeding to
 enforce the Collateral or otherwise;(e)the amounts represented from time to time by Debtor to
 Secured Party as owia~g by each Account Debtor or by all Account Debtors will be and are the
 correct amounts actually and unconditionally owing by such Account Debtor or Debtors
 individually and in the aggregate, except for normal cash discounts where applicable;(~ each
 Instrument and each Document constituting Collateral is genuine and in all respects what it
 purports to be;(g)any Collateral which is a Fixture is affixed to real property at Debtor's address
 specified above or as specified in an appropriate schedule hereto, and such real property is
 owned by Debtor or by the person or persons named in such schedule and is encumbered only by
 the mortgage or mortgages listed on such schedule; and(h)any Collateral which is a Deposit
 Account, Commodity Account, Securities Account or letter of credit is specifically described on
 an appropriate schedule hereto.

                4.      Covenants of Debtor. So long as this Security Agreement is in effect,
Debtor:

                         (a)    will defend the Collateral against the claims and demands of all
 other parties, including, without limitation, defenses, setoffs, claims and counterclaims asserted
 by any Account Debtor against Debtor or Secured Party, except, as to Inventory, purchasers and
 lessees in the ordinary course of Debtor's business; will keep the Collateral free from all security
 interests or other encumbrances, except the Security Interest and except as specified in an
 appropriate schedule hereto; and will not sell, transfer, lease, assign, deliver or otherwise dispose
 of any Collateral or any interest therein without the prior written consent of Secured Party,
 except that, until the occurrence of an event of default as specified in paragraph 10 hereof Debtor
 may sell or lease Inventory in the ordinary course of Debtor's business;(b) will send to Secured
Party financial statements in such form and at such intervals as Secured Party shall request; will
 keep, in accordance with generally accepted accounting principles consistently applied, accurate
 and complete books and records, including, without limitation, records concerning the Collateral;
at Secured Party's request, will mark any and all such books and records to indicate the Security
Interest; will permit Secured Party or its agents to inspect the Collateral and to audit and make
extracts from or copies ofsuch books and records and any of Debtor's ledgers, reports,
correspondence or other books.and records; and will duly account to Secured Party's satisfaction,
at such time or times as Secured Party may require, for any ofthe Collateral;(c) will send to
Secured Party upon demand, all Documents and all Chattel Paper(duly indorsed to Secured
Party) constituting, representing or relating to the Collateral or any part thereof, and any
schedules, invoices, shipping documents, delivery receipts, purchase orders, contracts or other
documents representing or relating to the Collateral or any part thereof;(d) will notify Secured
Party promptly in writing of any change in Debtor's business address or chief executive office or
principal office, any change in the address at which records concerning the Collateral are kept
and any change in Debtor's name,identity or corporate or other structure or form or State of
organization;(e) will not, without Secured Party's written consent, make or agree to make any
alteration, modification or cancellation of, or substitution for, or credits, adjustments or
allowances on, Accounts, General Intangibles or Chattel Paper constituting Collateral; will send
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                         Desc
               Exhibit A - Asset Purchase Agreement Page 40 of 88



                                                  -3 -


   to Secured Party, on request, all credit and other information respecting the financial condition of
   any Account Debtor; and will notify Secured Party promptly of any default by any Account
   Debtor in payment or other performance of obligations with respect to any Collateral;(~ will
   keep the Collateral in good condition and repair; and will not use the Collateral in violation of
   any provisions of this Security Agreement, of any applicable statute, regulation or ordinance or
   of any policy insuring the Collateral;(g) will pay all taxes, assessments and other charges of
   every nature which may be imposed, levied or assessed against Debtor or any of Debtor's assets,
   prior to the date of attachment of any penalties or liens with respect thereto (other than liens
   attaching prior to payment becoming due, ifpayment is made when due), provided, however,
  Debtor shall not be required to pay any such tax, assessment or other charge so long as its
   validity is being contested in good faith by appropriate proceedings diligently conducted;(h) will
  insure the Collateral against risks, in coverage, form and amount, and by insurer, satisfactory to
  Secured Party, and, at Secured Party's request, will cause each policy to be payable to Secured
  Party as a named insured or loss payee, as its interest may appear, and deliver each policy or
  certificate ofinsurance to Secured Party;(i) will prevent the Collateral or any part thereoffrom
  being or becoming an accession to other goods not covered by this Security Agreement;(j) in
  connection herewith, will authorize or otherwise execute and deliver to Secured Party such
 financing statements, assignments and other documents and do such other things relating to the
  Collateral and the Security Interest as Secured Party may request, and pay all costs of title
  searches and filing financing statements, assignments and other documents in all public offices
  requested by Secured Party; and will not, without the prior written consent of Secured Party, file
  or authorize or permit to be filed in any public office any financing statement naming Debtor as
  debtor and not naming Secured Party as secured party;(k) will notify Secured Party ofthe
  particulars ofthe Debtor's rights under any Commercial Tort Claims promptly after such rights
 arise;(1) will not place the Collateral in any warehouse which may issue a negotiable document
  with respect thereto;(m)will not place the Collateral with any third party who has not previously
(i) acknowledged the Security Interest and (ii) provided an authenticated record, in form and
 substance satisfactory to Secured Party, acknowledging that such third party holds possession of
 the Collateral for the benefit ofthe Secured Party;(n) with respect to all locations of Collateral
 leased by Debtor, will, upon request of Secured Party, obtain waivers from mortgagees and
landlords in form and substance satisfactory to the Secured Party and(o) will cooperate with
Secured Party in obtaining control of Collateral consisting of Deposit Accounts, Investment
Property, Letter-of-Credit Rights or Electronic Chattel Paper including, but not limited to,
entering into one or more control agreements, assignments, or any cash management
arrangement as Secured Party may request.

               5.      Verification of Collateral. Secured Party shall have the right to verify all
or any Collateral in any manner and through any medium Secured Party may consider
appropriate, and Debtor agrees to furnish all assistance and information and perform any acts
which Secured Party may require in connection therewith and to pay all of Secured Party's costs
therefor.

                6.      Notification and Payments.
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                      Desc
               Exhibit A - Asset Purchase Agreement Page 41 of 88




                         Before or after the occurrence of an Event of Default, Secured Party may
(i) notify all or any Account Debtors of the Security Interest and may also direct such Account
 Debtors to make all payments on Collateral directly to Secured Party; and (ii) enforce obligations
 ofan Account Debtor or other person obligated on Collateral and exercise the rights ofthe
 Debtor with respect to the obligation ofthe Account Debtor, and with respect to property that
secures the obligation of an Account Debtor or other persons obligated on the Collateral. All
payments on and from Collateral received by Secured Party directly or from Debtor shall be
applied to the Indebtedness in such order and manner and at such time as Secured Party shall, in
its sole discretion, determine. Secured Party may demand of Debtor in writing, before or after
notification to Account Debtors and without waiving in any manner the Security Interest, that
any payments on and from the Collateral received by Debtor: (i) shall be held by Debtor in trust
for Secured Party in the same medium in which received;(ii) shall not be commingled with any
assets of Debtor; and (iii) shall be delivered to Secured Party in the form received, properly
indorsed to permit collection, not later than the next business day following the day oftheir
receipt; and Debtor shall comply with such demand. Debtor shall also promptly notify Secured
Party ofthe return to or repossession by Debtor of Goods underlying any Collateral, and Debtor
shall hold the same in trust for Secured Party and shall dispose ofthe same as Secured Party
directs.

                 7.     Registered Holder of Collateral. If any Collateral consists ofinvestment
securities, Taebtor authorizes Secured Party to transfer the same or any part thereof into its own
name or that of its nominee so that Secured Party or its nominee may appear ofrecord as the sole
owner thereof; provided, that so long as no event of default has occurred, Secured Party shall
send promptly to Debtor all notices, statements or other communications received by it or its
nominee as such registered owner, and upon demand and receipt of payment of necessary
expenses thereof, shall give to Debtor or its designee a proxy or proxies to vote and take all
action with respect to such securities. If any Collateral consists of General Intangibles or
Investment Property that is certificated, upon request of Secured Party, Debtor shall deliver such
certificates to the Secured Party, along with a blank stock power, or other evidence oftransfer, as
requested by Secured Party. After the occurrence of any event of default, Debtgr waives all
rights to be advised of or to receive any notices, statements or communications received by
Secured Party or its nominee as such record owner, and agrees that no proxy or proxies given by
Secured Party to Debtor or its designee as aforesaid shall thereafter be effective.

               8.     Income from and Interest on Collateral Consisting of Instruments.

                       (a)     Until the occurrence of an event of default, Debtor reserves the
right to receive all income from or interest on the Collateral consisting of Instruments, and if
Secured Party receives any such income or interest prior to such event of default, Secured Party
shall pay the same promptly to Debtor.

                     (b)      Upon the occurrence of an event of default, Debtor will not
demand or receive any income from or interest on such Collateral, and if Debtor receives any
such income or interest without any demand by it, same shall be held by Debtor in trust for
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                          Desc
               Exhibit A - Asset Purchase Agreement Page 42 of 88



                                                  -5 -


  Secured Party in the same medium in which received, shall not be commingled with any assets
  ofDebtor and shall be delivered to Secured Party in the form received, properly indorsed to
  permit collection, not later than the next business day following the day of its receipt. Secured
  Party may apply the net cash receipts from such income or interest to payment of any ofthe
  Indebtedness, provided that Secured Party shall account for and pay over to Debtor any such
  income or interest remaining after payment in full ofthe Indebtedness.

                 9.      Increases, Profits, Payments or Distributions.

                        (a)      Whether or not an event of default has occurred, Debtor authorizes
 Secured Party: (i) to receive any increase in or profits on the Collateral (including, without
 limitation, any stock issued as a result of any stock split or dividend, any capital distributions and
 the like), and to hold the same as part ofthe Collateral; and (ii) to receive any payment or
 distribution on the Collateral upon redemption by, or dissolution and liquidation of, the issuer; to
 surrender such Collateral or any part thereof in exchange therefor; and to hold the net cash
 receipts from any such payment or distribution as part ofthe Collateral.

                       (b)      If Debtor receives any such increase, profits, payments or
 distributions, Debtor will receive and deliver same promptly to Secured Party on the same terms
 and conditions set forth in paragraph 8(b) hereof respecting income or interest, to be held by
 Secured Party as part ofthe Collateral.

                 10.    Events of Default.

                         (a)     Any ofthe following events or conditions shall constitute an event
 of default hereunder: (i) nonpayment when due, whether by acceleration or otherwise, of
 principal of or interest on any Indebtedness, or default by Debtor in the performance of any
 obligation, term or condition ofthis Security Agreement or any other agreement between Debtor
 and Secured Party;(ii) death or judicial declaration of incompetency of Debtor, if an individual;
(iii) the filing by or against Debtor of a request or petition for liquidation, reorganization,
 arrangement, adjustment of debts, adjudication as a bankrupt, relief as a debtor or other relief
 under the bankruptcy, insolvency ar similar laws ofthe United States or any state or territory
thereof or any foreign jurisdiction, nov~r or hereafter in effect;(iv) the making of any general
assignment by Debtor for the benefit of creditors; the appointment ofa receiver or trustee for
Debtor or for any assets of Debtor, including, without limitation, the appointment of or taking
possession by a "custodian", as defined in the federal Bankruptcy Code; the making of any, or
sending notice of any intended, bulk sale; or the institution by or against Debtor of any other type
ofinsolvency proceeding (under the federal Bankruptcy Code or otherwise) or of any formal or
informal proceeding for the dissolution or liquidation of, settlement of claims against or winding
up of affairs of, Debtor;(v)the sale, assignment, transfer or delivery of all or substantially all of
the assets of Debtor; the cessation by Debtor as a going business concern; the entry ofjudgment
against Debtor, other than ajudgment for which Debtor is fully insured, if ten days thereafter
such judgment is not satisfied, vacated, bonded or stayed pending appeal; or if Debtor is
generally not paying Debtor's debts as such debts become due;(vi) the occurrence of any event
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                         Desc
               Exhibit A - Asset Purchase Agreement Page 43 of 88




  described in paragraph 10(a)(ii),(iii),(iv) or(v) hereof with respect to any indorser, guarantor or
  any other party liable for, or whose assets or any interest therein secures, payment ofany
  Indebtedness ("Third Party"), or the occurrence of any such event with respect to any general
  partner of Debtor, if Debtor is a partnership;(vii) if any certificate, statement, representation,
  warranty or audit heretofore or hereafter furnished by or on behalf of Debtor or any Third Party,.
 pursuant to or in connection with this Security Agreement, or otherwise (including, without
 limitation, representations and warranties contained herein), or as an inducement to Secured
 Party to extend any credit to or to enter into this or any other agreement with Debtor, proves to
 have been false in any material respect at the time as of which the facts therein set forth were
 stated or certified, or to have omitted any substantial contingent or unliquidated liability or claim
 against Debtor or any such Third Party; or, if upon the date of execution of this Security
 Agreement, there shall have been any materially adverse change in any ofthe facts disclosed by
 any such certificate, statement, representation, warranty or audit, which change shall not have
 been disclosed in writing to Secured Party at or prior to the time of such execution;
(viii) nonpayment by Debtor when due of any indebtedness for borrowed money owing to any
third party, or the occurrence of any event which could result in acceleration of payment of any
 such indebtedness; or (ix) the reorganization, merger or consolidation of Debtor (or the making
of any agreement therefor) without the prior written consent of Secured Party.

                      (b)     Secured Party, at its sole election; may declare all or any part of
any Indebtedness not payable on demand to be immediately due and payable without demand or
notice of any kind upon the happening of any event of default(other than an event of default
under either paragraph 10(a)(iii) or (iv) hereofl,or if Secured Party in good faith believes that the
prospect of payment of all or any part of the Indebtedness or performance of Debtor's
obligations under this Security Agreement or any other agreement now or hereafter in effect
between Debtor and Secured Party is impaired. All or any part of any Indebtedness not payable
on demand shall be immediately due and payable without demand or notice of any kind upon the
happening of one or more events of default under paragraph 10(a)(iii) or (iv) hereof. The
provisions ofthis paragraph are not intended in any way to affect any rights of Secured Party
with respect to any Indebtedness which may now or hereafter be payable on demand.

                      (c)     Secured Party's rights and remedies with respect to the Collateral
shall be those ofa Secured Party under the Uniform Commercial Code and under any other
applicable law, as each ofthe same may from time to time be in effect, in addition to those rights
granted herein and in any other agreement now or hereafter in effect between Debtor and
Secured Party. Upon the existence or occurrence of an event of default, Secured Party may
require Debtor to assemble the Collateral and make it available to Secured Party at a place or
places designated by Secured Party, and Secured Party may use and operate the Collateral,
render the Collateral unusable or dispose ofthe Collateral in a commercially reasonable manner.

                     (d)      Without in any way requiring notice to be given in the following
time and manner, Debtor agrees that any notice by Secured Party of sale, disposition or other
intended action hereunder or in connection herewith, whether required by the Uniform
Commercial Code or otherwise, shall constitute reasonable notice to Debtor if such notice is
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                        Desc
               Exhibit A - Asset Purchase Agreement Page 44 of 88



                                                 -~-

 mailed by regular or certified mail, postage prepaid, at least ten(10) days prior to such action, to
 either of Debtor's address or addresses specified above or to any other address which Debtor has
 specified in writing to Secured Party as the address to which notices hereunder shall be given to
 Debtor.

                        (e)     Secured Party shall have no obligation to clean up or otherwise
 prepare the Collateral for sale, and such inaction will not be considered adversely to affect the
 commercial reasonableness of any such sale ofthe Collateral.

                       (fj     Secured Party may comply with any applicable law requirements
 in connection with a disposition ofthe Collateral, and such compliance will not be considered
 adversely to affect the commercial reasonableness of any sale ofthe Collateral.

                      (g)      Secured Party may sell the Collateral without giving any
 warranties. Secured Party may specifically disclaim any warranties of title or the like. This
 procedure will not be considered adversely to affect the commercial reasonableness of any sale
 ofthe Collateral.

                        (h)    If Secured Party sells any ofthe Collateral on credit, Debtor will
be credited only with payments actually made by the purchaser, received by Secured Party and
applied to the Indebtedness. If the purchaser fails to pay for the Collateral, Secured Party may
resell the Collateral, and Debtor shall be credited with the proceeds ofthe sale.

                      (i)      Debtor agrees to pay on demand all costs and expenses (including
reasonable attorneys' fees and legal expenses) incurred by Secured Party in enforcing this
Security Agreement, in realizing upon or protecting any Collateral and in enforcing and
collecting any Indebtedness or any guaranty thereof, including, without limitation, if Secured
Party retains counsel for advice, suit, appeal, insolvency or other proceedings under the federal
Bankruptcy Code or otherwise, or for any ofthe above purposes, the reasonable attorneys' fees
and expenses incurred by Secured Party. Payment of all costs and expenses hereunder is secured
by the Collateral

                1 1.   Miscellaneous.

                      (a)      Debtor hereby authorizes Secured Party, at Debtor's expense, to
file such financing statement or statements relating to the Collateral without Debtor's signature
thereon as Secured Party at its option may deem appropriate, and appoints Secured Party as
Debtor's attorney-in-fact(without requiring Secured Party) to execute any such financing
statement or statements in Debtor's name and to perform all other acts which Secured Party
deems appropriate to perfect and continue the Security Interest and to protect, preserve and
realize upon the Collateral. This power of attorney shall not be affected by the subsequent
disability or incompetence of Debtor.
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                      Desc
               Exhibit A - Asset Purchase Agreement Page 45 of 88




                        (b)      Secured Party may demand, collect and sue on any ofthe
 Accounts, Chattel Paper, Instruments and General Intangibles (in either Debtor's or Secured
 Party's name at the Tatter's option); may enforce, compromise, settle or discharge such Collateral
 without discharging the Indebtedness or any part thereof; and may indorse Debtor's name on any
 and all checks, commercial paper, and any other Instruments pertaining to or constituting
 Collateral.

                        (c)(i) As further security for payment ofthe Indebtedness, Debtor hereby
 grants to Secured Party a Security Interest in and lien on any and all property of Debtor which is
 or may hereafter be in the possession or control of Secured Party in any capacity or of any third
 party acting on its behalf, including, without limitation, all deposit and other accounts and all
 moneys owed or to be owed by Secured Party to debtor; and with respect to all of such property,
 Secured Party shall have the same rights hereunder as it has with respect to the Collateral;
(ii) Without limiting any other right of Secured Party, whenever Secured Party has the right to
 declare any Indebtedness to be immediately due and payable (whether or not it has so declared),
 Secured Party at its sole election may set off against the Indebtedness any and all moneys then or
thereafter owed to Debtor by Secured Party in any capacity, whether or not the Indebtedness or
the obligation to pay-such moneys owed by Secured Party is then due, and Secured Party shall be
deemed to have exercised such right of set offimmediately at the time of such election even
though any charge therefor is made or entered on Secured Party's records subsequent thereto.

                      (d)     Upon Debtor's failure to perform any of its duties hereunder,
Secured Party may, but shall not be obligated to, perform any or all such duties, including,
without limitation, payment oftaxes, assessments, insurance and other charges and expenses as
herein provided, and Debtor shall pay an amount equal to the cost thereof to Secured Farty on
demand by Secured Party. Payment of all moneys hereunder shall be secured by the Collateral.

                       (e)      No course of dealing between Debtor and Secured Party and no
delay or omission by Secured Party in exercising any right or remedy hereunder or with respect
to any Indebtedness shall operate as a waiver thereof or of any other right or remedy, and no
single or partial exercise thereof shall preclude any other or further exercise thereof or the
exercise of any other right or remedy. Secured Party may remedy any default by Debtor
hereunder or with respect to any Indebtedness in any reasonable manner without waiving the
default remedied and without waiving any other prior or subsequent default by Debtor. All
rights and remedies of Secured Party hereunder are cumulative and may be exercised
simultaneously.

                        (fl    Secured Party shall have no obligation to take, and Debtor shall
have the sole responsibility for taking, any and all steps to preserve rights against any and all
prior parties to any Instrument, Document or Chattel Paper constituting Collateral whether or not
in Secured Party's possession. Secured Party shall not be responsible to Iaebtor for loss or
damage resulting from Secured Party's failure to enforce or collect any such Collateral or to
collect any moneys due or to become due thereunder. Debtor waives protest of any Instrument
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                       Desc
               Exhibit A - Asset Purchase Agreement Page 46 of 88




 constituting Collateral at any time held by Secured Party on which Debtor is in any way liable
 and waives notice of any other action taken by Secured Party.

                        (g)       Debtor authorizes Secured Party, without notice or demand and
  without affecting Debtor's obligations hereunder, from time to time: (i) to exchange, enforce or
  release any collateral or any part thereof(other than the Collateral) taken from any party for
  payment ofthe Indebtedness or any part thereof;(ii) to release, substitute or modify any
 obligation of any indorser, guarantor or other party in any way obligated to pay the Indebtedness
 or any part thereof, or any party who has given any security, mortgage or other interest in any
 other collateral as security for the payment ofthe Indebtedness or any part thereof;(iii) upon the
 occurrence of any event of default as hereinabove provided, to direct the order or manner of
 disposition ofthe Collateral and any and all other collateral and the enforcement of any and all
 indorsements, guaranties and other obligations relating to the Indebtedness or any part thereof, as
 Secured Party, in its sole discretion, may determine; and (iv) to determine how, when and what
 application of payments and credits, if any, shall be made on the Indebtedness or any part
 thereof.

                      (h)     The rights and benefits of Secured Party hereunder shall, if
Secured Party so directs, inure to any party acquiring any interest in the Indebtedness or any part
thereof.

                      (i)     Secured Party and Debtor as used herein shall include the heirs,
executors or administrators, or successors or assigns, ofthose parties.

                     (j)      If more than one Debtor executes this Security Agreement,the
term "Debtor" shall include each as well as all ofthem and their obligations, warranties and
representations hereunder shall be joint and several.

                     (k)     No modification, rescission, waiver, release or amendment of any
provision ofthis Security Agreement shall be made, except by a written agreement subscribed or
otherwise authenticated by Debtor and by a duly authorized officer of Secured Party.

                      (1)      This Security Agreement and the transaction evidenced hereby
      be
shall construed    under  the laws of New York State, as the same may from time to time be in
effect without regard to principles of conflicts oflaws.

                      (m) All terms, unless otherwise defined in this Security Agreement,
shall have the definitions set forth in the Uniform Commercial Code adopted in New York State,
as the same may from time to time be in effect.

                      (n)      Debtor hereby irrevocably appoints Secured Party the Debtor's
agent with full power, in the same manner, to the same extent and with the same effect as if
Debtor were to do the same: to receive and collect all mail addressed to Debtor; to direct the
place of delivery thereof to any location designated by Secured Party; to open such mail; to
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                    Desc
               Exhibit A - Asset Purchase Agreement Page 47 of 88



                                              -10 -

remove all contents therefrom; to retain all contents thereof constituting or relating to the
Collateral; and to perform all other acts which Secured Party deems appropriate to protect,
preserve and realize upon the Collateral. The agency hereby created is unconditional and shall
not terminate until all ofthe Indebtedness is paid in full and until all commitments by Secured
Party to lend funds to Debtor have expired or been terminated. This power of attorney shall not
be affected by the subsequent disability or incompetence of Debtor.

                       (o)       This Security Agreement is and is intended to be a continuing
 Security Agreement and shall remain in full force and effect until the officer in charge ofthe
Lending pffice, Department or Division of Secured Party indicated above shall actually receive
from Debtor written notice of its discontinuance; provided, however,this Security Agreement
shall remain in full force and effect thereafter until all of the Indebtedness outstanding, or
contracted or committed for(whether or not outstanding), before the receipt of such notice by
Secured Party, and any extensions or renewals thereof(whether made before or after receipt of
such notice), together with interest accruing thereon after such notice, shall be finally and
irrevocably paid in full. If, after receipt of any payment of all or any part ofthe Indebtedness,
Secured Party is for any reason compelled to surrender such payment to any person or entity,
because such payment is determined to be void or voidable as a preference, impermissible setoff,
or a diversion of trust funds, or for any other reason, this Security Agreement shall continue in
full force notwithstanding any contrary action which may have been taken by Secured Party in
reliance upon such payment, and any such contrary action so taken shall be without prejudice to
Secured Party's rights under this Security Agreement and shall be deemed to have been
conditioned upon such payment having become final and irrevocable.

Doc #XX-XXXXXXX.1



                      [Signature Page Follows]
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                     Desc
               Exhibit A - Asset Purchase Agreement Page 48 of 88




                                             LINEN NEWCO LLC,
                                             a New York limited liability company



                                               .~~-
                                             Title:

STATE OF NEW YORK            )
                               SS..
COUNTY OF                    )

                On the,day of                         ,2p 19, before me,the undersigned, a notary
public in and for said state, personally appeared                    ,personally known to me or
proved to ine on the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his capacity, and
that by his signature on the instrument, the individual, or the person upon behalf of which the
individual acted, executed the instrument.



                                                            Notary Public




                      [Signature Page to General Security Agreement]
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                   Desc
               Exhibit A - Asset Purchase Agreement Page 49 of 88




                                          SCHEDULE


 1.     Other encumbrances, if any(¶¶ 3a, 4a):



 2.     Other names under which Debtor transacts business(¶ 3c):



 3.    Debtor's form of organization(¶ 3c).



 4.    Debtor's State or jurisdiction of organization(¶ 3c).



5.     Debtor's Tax ID Number and Organizational Number,if any(¶ 3c).



6.    (a) Fixtures affixed to real property(¶ 3g):



      (b) Owner of such real property(¶ 3g):



      (c) Mortgages on real property(¶ 3g):


7.    Collateral consisting of Deposit Accounts, Commodity Accounts, Securities Accounts, or
      letters of credit(¶3h):


      (a)    Name and address of depositary bank, securities intermediary, commodities
             intermediary or letter of credit issuer, as applicable.


8.    Additional schedules describing Collateral, if any, follow hereafter(¶ 1).
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23     Desc
               Exhibit A - Asset Purchase Agreement Page 50 of 88



                                Exhibit 3.2(d)(i)

                            AR Note with HSBC Bank




                                                                         3292141.11
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                        Desc
               Exhibit A - Asset Purchase Agreement Page 51 of 88


                                              •          "~



                                            TERM NOTE


 $700,000.00                                                                   As of          ,2019


         For value received, the undersigned LINEN NEWCO LLC,a New York limited liability
company, with an address of(                  ~ (the "Borrower"), promises to pay to the order of
HSBC BANK USA, NATIONAL ASSOCIATION, a bank organized under the laws of the
United States of America with an address of 452 Fifth Avenue, 4th Floor, New York, New
York 10018 (together with its successors and assigns, the "Bank"), the principal amount of
Seven Hundred Thousand Dollars ($700,000.00) on or before [                ], 2019 [70 days] (the
"Maturity Date"), as set forth below, together with interest from the date hereof on the unpaid
principal balance from time to time outstanding until paid in full. The Borrower shall pay
consecutive weekly installments of principal of $70,000.00 commencing on [May 1], 2019 [1
week after Closing Date], and the same amount on the first (lst) day of each month thereafter
until the final installment, which shall be the unpaid balance.

         The aggregate principal balance outstanding shall bear interest at a per annum rate of
 interest equal to zero percent(0%)through the Maturity Date.

         Principal and interest shall be payable at the Bank's main office or at such other place as
 the Bank may designate in writing in immediately available funds in lawful money of the United
 States of America without set-off, deduction or counterclaim. Interest shall be calculated on the
 basis of actual number of days elapsed and a 360-day year.

       This Note may be prepaid in whole or in part upon thirty (30) days prior written notice to
the Bank.

         At the option of the Bank (but automatically in the case of an Insolvency Default (as
 hereinafter defined)), this Note shall become immediately due and payable without notice or
demand upon the occurrence at any time of any of the following events of default (each, an
"Event of Default"'): (1) default of any liability, obligation, covenant or undertaking of the
Borrower, any endorser or any guarantor hereof to the Bank, hereunder or otherwise, including,
without limitation, failure to pay in full and when due any installment of principal or interest or
default of the Borrower, any endorser or any guarantor hereof under any other loan document
delivered by the Borrower, any endorser or any guarantor, or in connection with the loan
evidenced by this Note or any other agreement by the Borrower, any endorser or any guarantor
with the Bank; (2) failure of the Borrower, any endorser or any guarantor hereof to maintain
aggregate collateral security value satisfactory to the Bank;(3) default of any liability, obligation
or undertaking of the Borrower, any endorser or any guarantor hereof to any other party; (4)if
any statement, representation or warranty heretofore, now or hereafter made by the $orrower,
any endorser or any guarantor hereof in connection with the loan evidenced by this Note or in
any supporting financial statement of the Borrower, any endorser or any guarantor hereof shall
be determined by the Bank to have been false or misleading in any material respect when made;


                                                - 1-
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                       Desc
               Exhibit A - Asset Purchase Agreement Page 52 of 88

                                              r       "

(5)if the Borrower, any endorser or any guarantor hereof is a corporation, trust, partnership or
  limited liability company, the liquidation, termination or dissolution of any such organization, or
  the merger or consolidation of such organization into another entity, or such entity's ceasing to
  carry on actively its present business or the appointment of a receiver for its property; (6)the
  death of any endorser or any guarantor hereof and, if any endorser or any guarantor hereof is a
  partnership or limited liability company, the death or judicial declaration of incompetence of any
 partner or member;(7)the institution by or against the Borrower, any endorser or any guarantor
 hereof of any proceedings under the Bankruptcy Code 11 USC § 101 et seq. or any other law in
 which the Borrower, any endorser or any guarantor hereof is alleged to be insolvent or unable to
 pay its debts as they mature, or the making by the Borrower, any endorser or any guarantor
 hereof of an assignment for the benefit of creditors or the granting by the Borrower, any endorser
 or any guarantor hereof of a trust mortgage for the benefit of creditors (each of the foregoing in
 this subclause, an "Insolvency Default"); (8) the service upon the Bank of a writ in which the
 Bank is named as trustee of the Borrower, any endorser or any guarantor hereof;(9) a judgment
 or judgments for the payment of money shall be rendered against the Borrower, any endorser or
 any guarantor hereof, and any such judgment shall remain unsatisfied and in effect for any period
 of thirty (30) consecutive days without a stay of execution; (10) any levy, lien (including
 mechanics lien) except as permitted under any of the other loan documents between the Bank
and the Borrower, seizure, attachment, execution or similar process shall be issued or levied on
any of the property of the Borrower, any endorser or any guarantor hereof;(11) the termination
or revocation of any guaxanty hereof; or (12)the occurrence of such a change in the condition or
affairs (financial or otherwise) of the Borrower, any endorser or any guarantor hereof, or the
occurrence of any other event or circumstance, such that the Bank, in its sole discretion, deems
that it is insecure or that the prospects for timely or full payment or performance of any
obligation ofthe Borrower, any endorser or any guarantor hereofto the Bank has been or may be
impaired.

         Any payments received by the Bank on account of this Note shall, at the Bank's option,
be applied first, to accrued and unpaid interest; second, to the unpaid principal balance hereof;
third, to any costs, expenses or charges then owed to the Bank by the Borrower; and the balance
to escrows, if any. Notwithstanding the foregoing, any payments received after demand for
payment shall be applied in such manner as the Bank may determine. The Borrower hereby
authorizes the Bank to charge any deposit account which the Borrower may maintain with the
Bank for any payment required hereunder without prior notice to the Borrower.

       If pursuant to the terms of this Note, the Borrower is at any time obligated to pay interest
on the principal balance at a rate in excess of the maximum interest rate permitted by applicable
law for the loan evidenced by this Note, the applicable interest rate shall be immediately reduced
to such maximum rate and all previous payments in excess ofthe maximum rate shall be deemed
to have been payments in reduction of principal and not on account ofthe interest due hereunder.

       The Borrower represents to the Bank that the proceeds of this Note will not be used
for personal, family or household purposes or for the purpose of purchasing or carrying
margin stock or margin securities within the meaning of Regulations U and X of the Board
of Governors of the Federal Reserve System,12 C.F.R. Parts 221 and 224.



                                               - 2-
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                       Desc
               Exhibit A - Asset Purchase Agreement Page 53 of 88


                                    HSB~@
         The Borrower and each endorser and guarantor hereof grant to the Bank a continuing lien
 on and security interest in any and all deposits or other sums at any time credited by or due from
 the Bank (or any of its banking or lending affiliates, or any bank acting as a participant under any
 loan arrangement between the Bank and the Borrower, or any third party acting on the Bank's
 behalf (collectively, the "Bank Affiliates")) to the $orrower and/or each endorser or guarantor
 hereof and any cash, securities, instruments or other property of the Borrower and each endorser
 and guarantor hereof in the possession of the Bank or any Bank Affiliate, whether for
 safekeeping or otherwise, or in transit to or from the Bank or any Bank Affiliate (regardless of
 the reason the Bank or Bank Affiliate had received the same or whether the Bank or Bank
 Affiliate has conditionally released the same) as security for the full and punctual payment and
 performance of all of the liabilities and obligations of the Borrower and/or any endorser or
 guarantor hereof to the Bank or any Bank Affiliate and such deposits and other sums may be
 applied or set off against such liabilities and obligations of the Borrower or any endorser or
 guarantor hereofto the Bank or any Bank Affiliate at any time, whether or not such are then due,
 whether or not demand has been made and whether or not other collateral is then available to the
 Bank or any Bank Affiliate.

        No delay or omission on the part of the Bank in exercising any right hereunder shall
operate as a waiver of such right or of any other right of the Bank, nor shall any delay, omission
or waiver on any one occasion be deemed a bar to or waiver of the same or any other right on
any future occasion. The Borrower and every endorser or guarantor of this Note, regardless of
the time, order or place of signing, waives presentment, demand, protest, notice of intent to
accelerate, notice of acceleration and all other notices of every kind in connection with the
delivery, acceptance, performance or enforcement of this Note and assents to any extension or
postponement of the time of payment or any other indulgence, to any substitution, exchange or
release of collateral, and to the addition or release of any other party or person primarily or
secondarily liable and waives all recourse to suretyship and guarantor defenses generally,
including any defense based on impairment of collateral.

        The Borrower and each endorser and guarantor of this Note shall indemnify, defend and
hold the Bank and the Bank Affiliates and their directors, officers, employees, agents and
attorneys harmless against any claim brought or threatened against the Bank by the Borrower, by
any endorser or guarantor, or by any other person (as well as from attorneys' reasonable fees and
expenses in connection therewith) on account of the Bank's relationship with the Borrower or
any endorser or guarantor hereof (each of which may be defended, compromised, settled or
pursued by the Bank with counsel of the Bank's selection, but at the expense of the Borrower
and any endorser and/or guarantor), except for any claim arising out of the gross negligence or
willful misconduct ofthe Bank.

        The Borrower and each endorser and guarantor of this Note agree to pay, upon demand,
costs of collection of all amounts under this Note including, without limitation, principal and
interest, or in connection with the enforcement of, or realization on, any security for this Note,
including, without limitation, to the extent permitted by applicable law, reasonable attorneys'
fees and expenses. Upon the occurrence and during the continuance of an Event of Default,
interest shall accrue at a rate per annum equal to the aggregate of 5.0% plus the rate provided for



                                               - 3-
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                      Desc
               Exhibit A - Asset Purchase Agreement Page 54 of 88


                                                  i ►1
  herein. If any payment due under this Note is unpaid for 10 days or more, the Borrower shall
  pay, in addition to any other sums due under this Note (and without limiting the Bank's other
  remedies on account thereof, a late charge equal to 5.0% of such unpaid amount.

         This Note shall be binding upon the Borrower and each endorser and guarantor hereof
  and upon their respective heirs, successors, assigns and legal representatives, and shall inure to
  the benefit of the Bank and its successors, endorsees and assigns.

          The liabilities of the Borrower and each Borrower, if more than one, and any endorser or
 guarantor of this Note are joint and several; provided, however, the release by the Bank of the
 Borrower or any one or more endorsers or guarantors shall not release any other person obligated
 on account of this Note. Any and all present and future debts of the Borrower to any endorser or
 guarantor of this Note are subordinated to the full payment and performance of all present and
 future debts and obligations of the Borrower to the Bank. Each reference in this Note to the
 Borrower and each Borrower, if more than one, any endorser, and any guarantor, is to such
 person individually and also to all such persons jointly. No person obligated on account of this
 Note may seek contribution from any other person also obligated, unless and until all liabilities,
 obligations and indebtedness to the Bank of the person from whom contribution is sought have
 been irrevocably satisfied in full. The release or compromise by the Bank of any collateral shall
 not release any person obligated on account of this Note.

         The Borrower and each endorser and guarantor hereof each authorizes the Bank to
 complete this Note if delivered incomplete in any respect. A photographic or other reproduction
 of this Note may be made by the Bank, and any such reproduction shall be admissible in
 evidence with the same effect as the original itself in any judicial or administrative proceeding,
 whether or not the original is in existence.

        The Borrower will from time to time execute and deliver to the Bank such documents,
and take or cause to be taken, all such other further action, as the Bank may request in order to
effect and confirm or vest more securely in the Bank all rights contemplated by this Note or any
other loan documents related thereto (including, without limitation, to correct clerical errors) or
to vest more fully in or assure to the .Bank the security interest in any collateral securing this
Note or to comply with applicable statute or law.

        This Note is delivered to the Bank at one of its offices and shall be governed by the laws
of the State of New York without giving effect to the conflicts of laws principles thereof.

        Any notices under or pursuant to this Note shall be deemed duly received and effective if
delivered in hand to any officer or agent of the Borrower or Bank, or if mailed by registered or
certified mail, return receipt requested, addressed to the Borrower or Bank at the address set
forth in this Note or as any party may from time to time designate by written notice to the other
party.

       No change in any provision of this Note may be made except by a writing signed by
authorized signers of both parties to this Note, except that the Bank is authorized to fill in any
blank spaces and to otherwise complete this Note and correct any patent errors herein.
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                      Desc
               Exhibit A - Asset Purchase Agreement Page 55 of 88


                                    ~~~~~

        All of the Bank's rights and remedies not only under the provisions of this Note but also
 under any other agreement or transaction shall be cumulative and not alternative or exclusive,
 and may be exercised by the Bank at such time or times and in such order of preference as the
 dank in its sole discretion may determine.

      IN ANY ACTION,SUIT OR PROCEEDING IN RESPECT QF OR ARISING OUT
 OF THIS NOTE, BORROWER AND EACH ENDORSER WAIVE (i) THE RIGHT TO
 INTERPOSE ANY SET-OFF OR COUNTERCLAIM OF ANY NATURE OR
 DESCRIPTIpN, (ii) ANY OBJECTION BASED ON FORUM NON CONVENIENS OR
 VENUE AND (iii) ANY CLAIM FOR CONSEQUENTIAL, PUNITIVE OR SPECIAL
 DAMAGES.

         The Borrower and each endorser and guarantor of this Note each irrevocably submits to
  the nonexclusive jurisdiction of any Federal or state court sitting in New York, over any suit,
 action or proceeding arising out of or relating to this Note. Each of the Borrower and each
 endorser and guarantor irrevocably waives, to the fullest extent it may effectively do so under
 applicable law, any objection it may now or hereafter have to the laying of the venue of any such
 suit, action or proceeding brought in any such court and any claim that the same has been
 brought in an inconvenient forum. Each of the Borrower and each endorser and guarantor
 hereby consents to any and all process which may be served in any such suit, action or
 proceeding,(i) by mailing a copy thereof by registered and certified mail, postage prepaid, return
 receipt requested, to the Borrower's, endorser's or guarantor's address shown below or as
 notified to the Bank and (ii) by serving the same upon the Borrower(s), endorsers) or
 guarantors) in any other manner otherwise permitted by law, and agrees that such service shall
 in every respect be deemed effective service upon the Borrower or such endorser or guarantor.

     THE BORROWER, EACH ENDORSER AND GUARANTOR AND THE BANK
EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY, AND
AFTER AN OPPORTUNITY Tq CONS~JLT WITH LEGAL COUNSEL,(A)WAIVES
ANY AND ALL RIGHTS TO A TRIAL BY NRY IN ANY ACTION OR PROCEEDING
IN CONNECTION WITH THIS NOTE, ANY OF THE OBLIGATIONS OF THE
BORROWER, ~ACI~ ENDORSER AND GUARANTOR TO THE BANK, AND ALL
MATTERS CONTEMPLATED HEREBY ANA DOCUMENTS EXECUTED IN
CONNECTION HEREWITH AND (B)AGREES NOT TO SEEK TO CONSOLIDATE
ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CAN
NOT BE,OR HAS NOT BEEN,WAIVED. THE BORROWER,EACH ENDORSER AND
GUARANTOR AND THE BANK EACH CERTIFIES THAT NEITHER THE BANK
NOR ANY OF ITS REPRESENTATIVES, AGENTS OR COUNSEL HAS
REPRESENTED,EXPRESSLY OR OTHERWISE,THAT THE BANK WOULD NOT IN
THE EVENT OF ANY SUCH PROCEEDING SEEK TO ENFORCE THIS WAIVER OF
RIGHT TO TRIAL BY JURY.

Sanctions and Anti-Bribery Provisions:

             (a)     None of the Borrower, any of its subsidiaries, or to the knowledge of
Borrower or any of its subsidiaries, any director or officer, or any employee, agent, or affiliate,


                                               - 5-
 Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                       Desc
                Exhibit A - Asset Purchase Agreement Page 56 of 88


                                    ~~ ~

  ofthe Borrower or any of its subsidiaries is an individual or entity ("Person") that is, or is owned
  or controlled by Persons that are,(i) the subject of any sanctions administered or enforced by the
  US Department of the Treasury's Office of Foreign Assets Control ("OFAC"), the US
  Department of State, the United Nations Security Council, the European Union, Her Majesty's
  Treasury or the Hong Kong Monetary Authority Transaction (collectively, "Sanctions"), or (ii)
  located ,organized or resident in a country or territory that is, or whose government is, the
  subject of Sanctions, including, without limitation, currently, Cuba, the Crimea region of
  Ukraine, Iran, North Korea, Sudan and Syria.

                (b)      None of the Borrower, nor to the knowledge ofthe Borrower, any director,
 officer, agent, employee, affiliate or other person acting on behalf of the Borrower or any of its
 subsidiaries is aware of or has taken any action, directly or indirectly, that would result in a
 violation by such persons of any applicable anti-bribery law, including but not limited to, the
 United Kingdom Bribery Act 2010 (the "UK Bribery Act") and the U.S. Foreign Corrupt
 Practices Act of 1977 (the "FCPA"). Furthermore, the Borrower and, to the knowledge of the
 Borrower, its affiliates have conducted their businesses in compliance with the UK Bribery Act,
 the FCPA and similar laws, rules or regulations and have instituted and maintain policies and
 procedures designed to ensure, and which are reasonably expected to continue to ensure,
 continued compliance therewith.

               (c)       The Borrower will not, directly or indirectly, use the proceeds of the Loan,
 or lend, contribute or otherwise make available such proceeds to any subsidiary, joint venture
 partner or other Person, (i) to fund any activities or business of or with any Person, or in any
 country or territory, that, at the time of such funding, is, or whose government is, the subject of
 Sanctions or (ii) in any other manner that would result in a violation of Sanctions by any Person
(including any Person participating in the Loan, whether as underwriter, advisor, investor or
 otherwise).

              (d)     No part of the proceeds of the Loan will be used, directly or indirectly, for
 any payments that could constitute a violation of any applicable anti-bribery law.

 Anti-Terrorism Laws:

        (a)     General. None of the Borrower, any of its subsidiaries, or to the knowledge of
 Borrower or any of its subsidiaries, any director or officer, or any employee, agent, or affiliate,
 ofthe Borrower or any of its subsidiaries is in violation of any Anti-Terrorism Law or engages in
 or conspires to engage in any transaction that evades or avoids, or has the purpose of evading or
 avoiding, or attempts to violate, any ofthe prohibitions set forth in any Anti-Terrorism Law.

       (b)      Executive Order No. 13224. None of the Borrower, any of its subsidiaries, or to
 the knowledge of Borrower or any of its subsidiaries, any director or officer, or any employee,
 agent, or affiliate, of the Borrower or any of its subsidiaries is acting or benefiting in any
 capacity in connection with the Loan or other transactions hereunder, is any of the following
(each a "Blocked Person");




                                                 ~'~
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                        Desc
               Exhibit A - Asset Purchase Agreement Page 57 of 88


                                             •

                a Person that is listed in the annex to, or is otherwise subject to the provisions of,
 the Executive Order No. 13224;

                a Person owned or controlled by, or acting for or on behalf of, any Person that is
 listed in the annex to, or is otherwise subject to the provisions of, the Executive Order No.
 13224;

              a Person or entity with which the Bank is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

               a Person or entity that commits, threatens or conspires to commit or supports
"terrorism" as defined in the Executive Order No. 13224;

                a Person or entity that is named as a "specially designated national" on the most
current list published by the U.S. Treasury Department Office of Foreign Asset Control at its
official website or any replacement website or other replacement official publication of such list;
or

               a Person or entity who is affiliated or associated with a Person or entity listed
above.

               Neither the Borrower nor any of its Subsidiaries, any of their agents acting in any
capacity in connection with the Credit or other transactions hereunder (i) conducts any business
or engages in making or receiving any contributions of funds, goods or services to or for the
benefit of any Blocked Person, or (ii) deals in, or otherwise engages in any transaction relating
to, any property or interests in property blocked pursuant to the Executive Order No. 13224.




                                               - 7-
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23   Desc
               Exhibit A - Asset Purchase Agreement Page 58 of 88



                           ~~ _     r

 Executed as of                   ,2019

 LINEN NEWCO LLC


By
Name:
Title:




Doc #XX-XXXXXXX.2
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23     Desc
               Exhibit A - Asset Purchase Agreement Page 59 of 88



                                Exhibit 3.2(d)(ii)

                        Letter Agreement with HSBC Bank




                                                                         3292141.11
 Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                     Desc
                Exhibit A - Asset Purchase Agreement Page 60 of 88



  April
    !  [ J, 2019



  VIA E-MAIL

 Linen Newco LLC
 [To be added)
 Attention:

  Re:     Agreement for Payment of Remaining AR Payment

  Ladies and Gentlemen:

  Reference is made to that certain Asset Purchase Agreement("Purchase Agreement") by and
  between Centerstone Linen Services, LLC and Atlas Health Care Linen Services Co., LI.0
 (collectively, the "Seller") and [Linen Newco LLC]("Buyer") dated March [_],2019. All
  capitalized terms used and not otherwise defined herein shall have the meanings assigned to
  them in the Purchase Agreement.

 As set forth in the Purchase Agreement, Seller wishes to sell assign, convey,transfer and deliver
 to Buyer, and Buyer wishes to purchase, acquire and take assignment and delivery of, all of
 Seller's right, title and interest in the Purchased Assets. The Purchased Assets are encumbered
 by valid, first-priority liens("Liens")of HSBC Bank USA,National Association("HSBC
 Bank")securing certain indebtedness and other obligations ofthe Seller to HSBC Bank arising
 under (i) that certain Loan and Security Agreement dated October 29, 2013, as it may have been
 amended, restated, modified, supplemented, or replaced from time to time ("Prepetition Loan
 Agreement"), and (ii) that certain Senior Secured Super-Priority Debtor-in-Possession Loan and
 Security Agreement, dated December 20, 2p 18, as it may have been amended, restated,
 modified, supplemented, or replaced from time to time("DIP Loan Agreement").

 Seller and Buyer have requested that. HSBC Bank release the Liens on the Purchased Assets.
 HSBC Bank has agreed to release the Liens upon receipt ofthe Purchase Price. HSBC Bank,
 Buyer and Seller have agreed to the terms set forth in this Letter Agreement("Agreement")for
 the payment ofthe remaining AR Payment(as set forth in Section 3.2(d)(ii) ofthe Purchase
 Agreement). For good and valuable consideration, the receipt and sufficiency of which are
 hereby acknowledged, HSBC Bank, Buyer and Seller intending to be legally bound agree as
 follows:

 At the Closing, Seller shall provide to HSBC Bank a detailed list of all Accounts Receivable,
 including the contact information for each account debtor of each Account Receivable.

 Following the Closing Date, Buyer shall use its best collection efforts to collect the Accounts
 Receivable and shall remit to HSBC Bank all amounts collected from the Accounts Receivable
("Collections") upon receipt, commencing on the Closing Date and continuing until such date as
 Collections in the aggregate amount of Four Hundred Fifty Thousand Dollars($450,000.00)
("Remaining AR Payment")have been remitted to HSBCBank.
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                   Desc
               Exhibit A - Asset Purchase Agreement Page 61 of 88




 Following the Closing Date, Buyer shall provide to HSBC Bank on the Friday of each week,
 commencing the first Friday after the Closing Date and continuing until HS$C Bank has
 received payment in full of the Remaining AR Payment, a report describing the status of
 collection efforts for each Account Receivable.

 If, on the date that is ten (10) weeks after the Closing Date, HSBC Bank has not received
 payment in full of the Remaining AR Payment, then HSBC Bank may, in its sole discretion,
 elect to have the remaining Accounts Receivable assigned to HSBC Bank by the Purchaser and
 HSBC Bank may pursue collection of such Accounts Receivable. Should HSBC Bank make
 such an election, the Buyer shall promptly execute any and all documentation necessary to
 effectuate such an assignment.

HSBC Bank expressly reserves all of its rights and remedies under the Prepetition Loan
Agreement, the DIP Loan Agreement, the Final Order, and the Other Documents(each as
defined in the DIP Loan Agreement) and under applicable law or in equity. Nothing contained
in this Agreement or in any communications between HSBC Bank and the Buyer and/or the
Seller shall be a waiver of any rights or remedies of HSBC Bank.

This Agreement shall be construed in accordance with, and governed in all respects by,the laws
of the State of New York.

This Agreement can be executed in separate counterparts each of which will be deemed an
original and all of which together shall constitute one and the same agreement. A signed copy of
this Agreement delivered by facsimile, email or other means of electronic transmission shall be
deemed to have the same legal effect as delivery of an original signed copy ofthis Agreement.
Please return, however, a signed original copy ofthis Agreement to me.



                    [REMAINDER OF PAGE LEFT INTENTIONALLY BLANK)

                             [SIGNATURE PAGE FOLLOWS]




Doc #XX-XXXXXXX.2




                                               ~a
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23   Desc
               Exhibit A - Asset Purchase Agreement Page 62 of 88




 HSBC BANK USA,NATIONAL ASSOCIATION



 Fred Schimel, Vice President




                           [Signature Page to Letter Agreement]
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23   Desc
               Exhibit A - Asset Purchase Agreement Page 63 of 88



SELLER:

CENTERSTONE LINEN SERVICES,LLC
d/b/a CLARUS ~,,INEN SYSTEMS

ATLAS HEALTH CARE LINEN SERVICES C4., LLC d/b/a CLARUS LINEN
SYSTEMS

By:
Name: Ronald Teplitsky
Title: Chief Restructuring Officer



BUYER:

LINEN NEWCO LLC


By:
Name:
Title:




                             [Signature Page to Letter Agreement)
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23     Desc
               Exhibit A - Asset Purchase Agreement Page 64 of 88




                             SELLER'S SCHEDULES

                                       to

                         ASSET PURCHASE AGREEMENT.


                                    between


                      CENTERSTONE LINEN SERVICES,LLC
                  ATLAS HEALTH CARE LINEN SERVICES CO.,LLC


                                      and


                              LINEN NEWCO LLC


                              Dated March 13, 2019




                                                                   3312887.1
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                                                           Desc
               Exhibit A - Asset Purchase Agreement Page 65 of 88




                                                         Schedule 2.1(a)

                                               Equipment and Fixed Assetsl

      S yracuse:

     Heat Seal Alligator
     New Time Clock
     Scale
     New Valves For Sterilizer
     Steris -Heat Exchanger
     Steris -Doors
     Ice Machine
     Soil Lift
     Jensen Press Plate
     Assets from Winchester

    Soil Room:
     Suprtrk Soil System
    Suprtrk Rail System
    Soil Elec &Communication
    Supertrack Soils System
    Soil &Washroom Installation
    Supertrack Monorail
    E-Tech Cart Dumper
    Hoppers For Soil Line Expansion
    Cable For Soil Line Expansion
    Cable For Soil Line Expansion
    Tables For Upper Soil Line
    Soil Room Ductwork
    Soil Bag Cell Amplifiers
    Soil Hopper Upgrade
    New Rollers For Soil Line
    Pulley For Soil Conveyor
    Refurbished Lift
    Overhead Clean Rail
    Soil System Cylinders
    Parts For Overhead Rail
    Reducers For Conveyor
    Re-Do Bag Incline


    ~ The following list may include certain items that have been retired from service and/or disposed due to
    obsolescence, breakage or wear, in each case, in the ordinary course of business, but which may not have been
    removed from the Sellers' books and records. Accordingly, the inclusion of any particular item on the attached lists
    does not necessarily indicate that the Sellers retain, or can convey to Buyer, any right title or interest in such item.
    To the extent that the Sellers retain any right, title or interest in and to any such item, such right, title and interest
    shall be conveyed to Buyer pursuant to the terms ofthe Agreement.

                                                                                                                      3312887.1
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23    Desc
               Exhibit A - Asset Purchase Agreement Page 66 of 88




     Soil Hopper Displays
     Micross Overhead Rail Control System
     Soil Conveyor
     Motor For Soil Conveyor
    Trolleys For Soil Bags
    Soil Line Trolleys
    Gear For Shuttles
    Supertrack Soil Trolleys
    Soil Hoppers
    Flender Motor For Supertrack
    Switches For Soil System
    Supertrack Trolley Wheels
    Mounting Brackets For Soil Bags
    Drive Roller For Shuttle 1
    Gear Motor For Shuttle Conveyors
    Tingue, Brown Super Track Rail
    Tingue, Brown Soil System
    Calibration floor scale
    Warehouse scale
    OM-I9-2
    Laundry chutes
    Equipment transferred from Troy

     Wash Room:
     Tunnel Washer
     Senking Installation
     Braun Op Re-Work
     Braun Dryers-4
    Ductwork &Flashing
    Braun Lint Traps-4
    Spdchk Prscake Convyr
    Gardner Bypass Convyr
    Gardner 440p Convyr
    Gardner SSOpt Convyr
    Evro 40hp Motor
    Gould Pump
    Shuttle Area Safety Switches
    Moved Steam Header In Wash Room
    New Gearbox-Senking Tunnel
    Repl Drive For Senking Tunnel
    Rebuild Hydraulic Pump-Jensen Press
    Gear Motor For Basket In Plant 2 Dryer
    Motor For Dryer 3
    Pump For Senking
    Pump For Senking
    Controls For pryer 3


                                                                   KxyFz~r~
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23     Desc
               Exhibit A - Asset Purchase Agreement Page 67 of 88




      Inverter - Senking Tunnel
      Motors &Gear Boxes
      Linear Rail &Bearing
      Drive Wheels For Tunnel
      New Pump
      Senking Press Repair
      Braun Dryer Motor
      Tunnel Sensors
      Pump Motor For Senking
      Idler Wheels For Senking
      Dryer Hoist Motor+Gear Box
      Replace Rolls On Senking
      Repair Drain Valve-Senking
      Dryer Replacement Rollers
      Senking .Drain
     Re-Bed Bruner Water Softnr
     Dryer Panel Front &Sensor
     Roller Chain For Senking Press
     Cpu For pryer #5
      Waste Water Blower
     Conveyor &Brackets
     Overhead Rail For Trolley
     Upgrade Trolley Track System
     440 Op Dryer Blower Wheel
    $ottom popr Section 1 .Dryer
     Motors &Reducers
     Trolleys &Shuttle Wheels
     Parts For Dryers 1-5
     Metering Pump &Valve Rebuild Kit
    Prep For New Washer &Dryers
     Jensen Tunnel Washer
     Jensen Press
     Jensen Wash Shuttles &Conveyors
    Jensen Control For Braun Dryers
    Jensen Gas Dryers
    Jensen Dryer Shuttles &Conveyors
    Ductwork For New Dryers
    Jensen Ss Top Drainage On Press
    Jensen Update Senking Controls
    Prep For New Washer &Dryers
    Aluminum Catwalk
    Perimeter Guard Fencing+Safety Locks
    Dryer Screen Lint Remover
    Plumbing & Elec For Pumps
    Inverter For O.P. Washer
    Dryer Conveyors

                                                                    3312887.1
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23     Desc
               Exhibit A - Asset Purchase Agreement Page 68 of 88




      Braun Op Washers -Upgrades
      Mario Water Softener
      Vfd Install &Programming
      Boards For Braun
      Chicago Dryer Amplifier
      Cushion &Shaft For Senking Tunnel
     Braun Board Processor
     Kolstad Softener Repairs
     Rollers For Dryer Conveyor
     Belt For Tunnel Press
     Braun Dryer Rebuild
     New Tank For Water Re-Use
     Dryer Door Panels &Access Doors
     Rollers For Dryer Conveyor
     Soil Load Cells
     Jensen Valve For Tunnel
     Jensen Digital Dryers Controller
     Jensen Ipc For Tunnel
     Braun Ring Basket For SOOpt Dryer
     Power Drive For Shuttles
     Gear Motor For Shuttles
     Gear Motor For Braun Dryer
     Jensen Valve For Press
     Jensen Valve For Tunnel
    Electric Ball Valve For Tunnel
    Press 1 Discharge $elt
    Jensen Slide For Press 2
     Weldment, Left Hand,Blower
    Press 2 Chain Guards
    Tunnel Water Fill Valves
    Bearing Rebuild Kit
    Transmission Seal /MRCI 80.UO3A112M.4
    Metric Chain
    Shaft/Driving Ejector
    48 trolly hangers
    Heat Exchanger
    40 Trolly Hangers
    Trinity equipment-2 milnor washers
    Clinical Move
    Tunnel support wheels
    Cart Dumper
    Soil Conveyer
    Cart Dumper
    Soil Hoppers
    Press cushion
    Pusher on press


                                                                    3312887.1
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23     Desc
               Exhibit A - Asset Purchase Agreement Page 69 of 88




     Open Pocket Repair
     Ellis Z842C Washer from Self Regional
     Jensen Tunnel drive chafing
     Tunnel-1 Re-use pump
     Drum Drive
     Bonder
     Soil Ring Assy

     Flatwork Department:
     Braun Spf, Sigma R To F
     Edge Maxx Folder
     Chicago Edge Spreader Feeder
     Chicago Edge Spreader Feeder
     Air Cylinder Repair Kits For Iron 3
     Motor For Iron 1
     Inverter For Iron 1
     Omega Folder
     The Edge Feeder
     Installation
     New Lights
     Iron 2 Gear Box
     Rw Martin Feeder /Folder
     Duct For Iron 3 Fan
     Stacker Repl Board
     Steam Chest For Iron 2
     Steam Header Iron 1 & 2
     Repairs To Steam Trap
     Boards For Blanket Stacker
     Stacker Motor &Gearbox
    Shafts For Stack Machine
    Repair Roll #8 On Iron #1
    Braun Sheet Folder
    Braun Sheet Stacker
    Replumb Iron #1
    Iron #1 Feeder Air Cylinders
    Transformer For Strapper
    Refurbish Ironer 1
    Spf Upgrade For Spf
    Roller Chain For Ironer
    Sensors Emitters Receivers For Feeders
    Ironer Gaskets Bushings Drives
    Braun Spf Control W/Chip
    Braun Omega Program Board
    Air Cylinder For Edge Feeder
    Counters &Enclosures
    Roller uhmw white

                                                                   3312887.1
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23     Desc
               Exhibit A - Asset Purchase Agreement Page 70 of 88




     Recover Iron

    Dry Work Department:
    Mosca Strapping Machine
    Braun Sigma Sm Folder
    Theta Blanket Folder
    Typac Strapper
    Used Hypro Chest
    Eam-Mosca Strapping Mach
    Braun Sigma Sp Folder
    Braun Sigma Sp Folder
    Bath Blkt Fldr Control Board
    Conveyor Ribbons
    Speed Reducer
    Roller Chain
    Folding Guards
    Replaced drive roller on press 1
    Folder/cross-folder prec series
    Vacuum/Bushing Refurbishment

     Power Plant:
     Rotary Screw Compressor
     Air Dryer
     Motorized Ball Valve For Boiler
     Pump To Empty T.E.A.
     Steam Line Insulation
     Self-Priming Pump
     Replace Shelf &New Refractory
     Boiler Stack Ductwork
     New Air Compressor
     Tea Heat Reclaimer
     Gas &Electric Upgrades
     Boiler Condensate Pump
    Repair Boiler Stack Economizer
    Johnston Boiler
     Wall Exhaust Fans
    6 Gal Condensate Pump W/Tank
    Installation -Boiler
    Inverter
    Cylinder
    Compressor Duct
    Rebed softeners
    Cleaver Brooks 200 hp from Winchester
    Industrial Boiler 150hp from Winchester
    Boiler from Winchester
    Boiler from Winchester

                                                                   3312887.1
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23     Desc
               Exhibit A - Asset Purchase Agreement Page 71 of 88




     Atlas Copco Air Compressor Drive Motor

      Other Syracuse Assets:
      Lanceray Bronze Trailer
      Ty-Pac Strap Machine
      Ty-Pac Strapping Machine
      Fire Alarm System Upgrade
     I-heater For Shipping Dept
     Rail System
     Security /Entry System
     Card Access Upgrade
     Sprinkler System Upgrade
     Bench Scale .
     Bench Scale
     Replace Wiring For Fire Alarm
     Singer Industrial Sewing Machine
     Singer Industrial Sewing Machine
     Singer Industrial Sewing Machine
     New Time Clocks(2)
     Juki Sewing Machine
     Surveillance Cameras
     Inverter
     Car Computer work station
     10 TON ROOF TOP UNIT
    Forklift rebuild
    Scissors Lift
    Band Saw
    Shelving For Parts Room
    Cogz Mgmt Program
    Greenlee Conveyor Sheave
    Haun Welder
    Floor Scrubber Repairs
    Shelving For Parts Room
    Carts '86 Setup
    Base Stock Carts
    Metal Barcodes For Carts
    Metal Barcodes For Carts
    Carts
    Cart Bases
    24 Carts P72 -The Laundry List
    Meese Carts For Production Area
    Leebaw Carts 7" Lower Cutout - 100
    Advance Piping
    Doors For New Shipping Dock
    Railing For Clean Dock
    Sprinkler System

                                                                    3312887.1
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23     Desc
               Exhibit A - Asset Purchase Agreement Page 72 of 88




     Mp Employee Entrance Door
     Sprinkler System Upgrade
     Air Conditioning Ductwork
     Sprinkler System Upgrade
     Upgrade Sprinkler System
     Repair Rooftop Heating Unit
     New Carpet In Office
     Employee Entrance Door At 320
     H.D. 5' Wide Swinging Door
     Decals For New Trailer
     Cafeteria Stairs
     Cafeteria duct work
     Cafeteria Work
     Cornerstone Telephones
     Copier /Scanner For Plant Office
     Office Furniture
    File Seaver For Quick Bks-Pro Rata Share
     Communications Upgrade- Pro Rata Share
    New Phone System- Pro Rata Share
     Windows & Quickbook Upgrade-Pro Rata
    Set-Up For Linen Master
    Set-Up For Linen Master
    Symantec System Back-Up
    Fishbowl Purchasing Software
    Barcode Handhelds i'or St E
    Barcode Handhelds For Kaleida
    Jb Kane -New E-Mail Server
    Barcode Handhelds
    Wireless Mobile Computer@Loretto
    Handhelds For Buffalo
    Handhelds For Customers
    Hp Probook and 4300 W/21.5"Monitor
    Hp Lj Ent 600 M602n Printer
    Hp Lj Ent 600 M602n Printer
    Datalogic Powerscan Kit
    Hp 4300 Pro I3-3220,Monitor,Powerscan Kit
    MCSSAO complete kit
    MCSSAO complete kit
    MCSSAO complete kit
    Computers
    Onboarding computers from Centerstone
    Computers from Centerstone
    HP Probook 14" LED Notebook
    Ellis Handheld Printers
    CDW BKQ4840
    Maxon Hd Lift Gate

                                                                    3312887.1
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                        Desc
               Exhibit A - Asset Purchase Agreement Page 73 of 88




     Trailer 25
     Trailer 25
     27' box truck graphics

     Buffalo:

    Stainless Steel Drain Assembly
    Capitalize transportation and installation costs for fixed assets from Winchester
    Card Module/Switch
    Cable, trolly; membrane
    Computer

    Iii s~•
    Cart Dumper
    Soil Heat
    Soil Heat
    Soil Heat
    Hook up and repaired Steam Tunnel
    Tunnel 1 Drive Wheel
    Feed Tank
    Sorting Station XBOX Controllers
    Computer Upgrade Tunnel Washer
    Air Dryer Glauber Equipment Inv 5118204 and 5118354
    Capitalize Dryer Motors_Volland Electrical InvPSI286915
    Membrane Lavatech ~,aundry inv 70654
    Keyboard_ Lavatech Laundry inv 70949
    Friction wheel Lavatec Invoice 71224
    Main membrane- Lavatec inv 71539
    Main membrane- Lavatec inv 71540
    Hi-perm poly Tingue Brown inv 231136
    Lavatec Laundry Technology Inc. quote 15-6834
    Capitalize clutch, brake, display board
    Capitalize power panel for washroom
    Reclass to CIP Lavatec Inv #67261
    Reclass to CIP Lavatec Inv #67509
    Reclass to CIP Tingue, Brown Inv #200453
    Washroom-upgrade rail system-Lavatec Laundry invoice #67539
    Gear Plate for Drainage
    Bearing for Conveyor
    Tunnel #1 Tank Water Probes
    Dryer
    Main Water Pump
    Manifold w/10 valves

    Dryfold Department:
    New Shuttle Electric Chain

                                                                                        ~je.~~y~
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23    Desc
               Exhibit A - Asset Purchase Agreement Page 74 of 88




    Power Plant:
    5.5 kw ATB AC Motor
    Air Compressor
    Diesel Farm
    Centrifugal pump
    Upgraded Compressor

    Other Baffalo Assets:
    3 PROLIANT RSI GT 400 TIMECLOCKS
    Ice Machine
    Laundry Carts
    Carts
    Supervisors Office Furniture
    Locker Banks
    Service Charge for Weighing System
    Computers - 6 Probooks and 2 Monitors
    BARCODES - 2 BLUETOOTH+POWER SPLY
    Computer Equipment
    HP ProBook 4440s i3-3110M PC
    Computers from Centerstone
    Zebra ZT410 Thermal Printer
    New laptop for new hire
    Laptop end Handheld Printer
    Laptop for Mike Donaldson
    Backup Desktop Computers
    HP LaserJet Pro Printer
    RFID Project
    Computer Upgrade Tunnel Equipment
    Powerscan

    Other Assets:
    Vaspian Phone System
    Time Clock from Troy
    Server for corporate
    Transfer of computers to Pit
    Computer,equipment
    Computer - Giardino
    Computers for Corporate
    Computer equipment
    Computer - Clarus on Call
    Laptops for PSR's: Steve Crowley
    2 of S laptops for PSRs
    Computer
    2 HP Probook 14" LED Notebook & 2 HP docking stations
    Corporate back-up computers
    HP ZBOOK Mobile Workstation


                                                                   Kxje~:~~i
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23     Desc
               Exhibit A - Asset Purchase Agreement Page 75 of 88




     HP Probook 14: LED Notebook(SCG5032PJ7)
     Jake Hawkins HP ProBook
     New Laptop for COO and spare laptop
     Computers for Corporate
     Computers for Corporate
     AIRWATCH SOFTWARE
     Joy Robertson HP Computer
     Zebra RW220 Printer(# XRDJ153000140)
     5 HP SB 600 Mini Computers
     4 HP 600 desktops
    Zebra ZT230 Label Printer
     Computer $quipment
     Computer Equipment
     Computer Equipment
     Computer Equipment
    Computer Equipment
     Computer Equipment
     Computer Equipment
    Computer Equipment
    Computer Equipment
    Computer Equipment
    Computer Equipment
    Computer Equipment
    Computer Equipment
    Computer Equipment
    Computer Equipment
    Computer Equipment
    Computer Equipment
    Computer Equipment - JE #2211
    Computer Equipment - JE #2211
    Computer Equipment - JE #2211
    Computer Equipment - JE #2211
    Computer Equipment - JE #2211
    Computer Equipment - JE #2211
    Computer Equipment - JE #2211
    HP Laserjet Enterprise 700 Color MFP
    Furniture -New -Austell
    Furniture -Used -Austell .
    Cubicles -Austell
    Chairs and tables -Austell
    Furniture -various -Austell
    Guest chairs -Austell
    Cubicles from Aaron Rents -Austell
    Phone equipment -Austell
    Corporate Office Furniture


                                                                    3312887.1
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23     Desc
               Exhibit A - Asset Purchase Agreement Page 76 of 88




                                  Schedule 2.1(f)

                            Seller Intellectual Property


    To be determined.




                                                                   3312887.1
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23     Desc
               Exhibit A - Asset Purchase Agreement Page 77 of 88




                                  Schedule 2.2

                               Assigned Contracts

     To be determined.




                                                                    3312887.1
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23     Desc
               Exhibit A - Asset Purchase Agreement Page 78 of 88




                                 Schedule 2.3(i)

                                Excluded Assets

    To be determined.




                                                                   3312887.1
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23     Desc
               Exhibit A - Asset Purchase Agreement Page 79 of 88




                                    Schedule 2.4(c)

                        Assumed Liabilities and Cure Obligations


    To be determined.




                                                                    3312887.1
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23         Desc
               Exhibit A - Asset Purchase Agreement Page 80 of 88




                                 Schedule 4.3

                                  Consents


    None.




                                                                   3312887.1
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                            Desc
               Exhibit A - Asset Purchase Agreement Page 81 of 88




                                            Schedule 4.6

                                              Permits

    1.    Onondaga County Industrial Wastewater Discharge Permit, Permit # 65, issued July 23,
    2018.

    2.     Authorization to Discharge Under the Buffalo Pollutant Discharge Elimination System,
    Permit # 17-08-BU270, effective August 1, 2017.




                                                                                          3312887.1
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                             Desc
               Exhibit A - Asset Purchase Agreement Page 82 of 88




                                         Schedule 4.7

                                             Litigation


    Plaintiff      Defendants)    Date             Court          Amount         Status
                                  Complaint                       Demanded
                                  Served
    American       Atlas          May 2018         NYS Sup.       $22,673.75     Pending — no
    Zurich Ins.    Centerstone                     Ct., Erie                     judgment
    Co.                                            Count                         entered
    Midway         Clarus         10/24/18         Buffalo City   $3,564.89      Unknown if
    Industrial     Systems        Demand           Ct.                           claim was filed
    Su pl          (Troy)         Letter                                         with court
    Tamiko         Centerstone    10/15/18         Fulton         Unknown        Pending
    Favors                                         County, GA                    (harassment
                                                                                 claim defended
                                                                                 b ins. co.
    Troy Boiler    Clarus Linen   11/20/18         NYS Sup.       $12,458.23     Pending
    Works, Inc.    Systems                         Ct.
                                                   Rensselaer
                                                   Co.
    ACA            Atlas          11/15/18         Court of       $45,339.00     Pending
    Enterprises,                                   Common
    LLC                                            Pleas,
                                                   Sandusky,
                                                   OH
    Teems          Centerstone    12/05/18         Catoosa        $48,674.73     Pending
    Electric                                       County, GA
    Com an
    ACN            Centerstone    09/07/18         Syracuse       $172,726.87    Pending
    Companies,                                     City Court     and Eviction
    LLC




                                                                                           3312887.1
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                          Desc
               Exhibit A - Asset Purchase Agreement Page 83 of 88




                                           Schedule 4.9

                         Employees and Collective Bar~ainin~ Agreements

    See attached employee lists.

    Collective Bargaining Agreements:

    1.    Agreement between Teamster Union Local 294 and Clarus Linen Services Drivers dated
    October 1, 2016.

    2.    Agreement between Teamster Local Union 182 and Atlas Health Care Linen Services
    Maintenance dated July 1, 2014, as amended.

    3.     Agreement between Clarus Linen Systems and Loca12607 Rochester Regional Joint
    Board, Workers United, an affiliate of SEIU, dated September 4, 2014, as amended.

    4.     Collective Bargaining Agreement between Clarus Linen Systems and International Union
    of Operating Engineers, Local 17-175 AFL-CIO, effective April 13, 2016.

    5.      Agreement between Clarus Linen Systems and Rochester Regional Joint Board, Local
    51, effective November 1, 2016.

    6.      Agreement between Atlas Health Care Linen Services Co., LLC, d/b/a Clarus Linen
    Systems and International Union of Operating Engineers, Loca195-95A AFL-CIO, effective
    June 1, 2015, as amended.

    7.     Tentative Agreement between Clarus Linen Systems and Laundry, Distribution &Food
    Service Joint Board, effective January 1, 2015, as amended.




                                                                                         3312887.1
         Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                                                                                        Desc
                        Exhibit A - Asset Purchase Agreement Page 84 of 88

   Employee Roster as of 2019-03-04
   Source: EmploVeeCensus.a«db




                                                                                                                                              04 Employee Rosters-Centerstone.xlsz   Centers[one
                                      C:\Users\chmielk~P.PPData\Local\Microsok\Windows\Tempororylnternet Flles\ContentOutlaok\MPFA8GIF\2019-03-
3/13/2019 3:SO PM
             Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                                                                                                                                                                                                                                     Desc
                            Exhibit A - Asset Purchase Agreement Page 85 of 88

         Employee Rorter as of 2019-03-04
         Source: EmployeeQnsus.aadb


               ne.a>                  74 ~_ ~ i ". ~ ' _.—     '; kl ~. r Cud                          ~'~n'_c             ~        oc.i     ..~rr.~                  Le'~ '.ur„e            ,rx ~ Ce~art
                                                                                                                                                                                                       _ -'     ~t _ _ C.r
                                                                                                                                                                                                               ~_                  cr,t ~~r~c       ~                                T~'r~
                                                                                                                                                                                                                                                                                       _ _.        _... _ __ _ _                       L on L.:<v
                                                                                                                       ~             _
             A                     FT               '.Ilfalo               //tb/G610 Artnu~                               ~Wllllam                           leRefSon                        M                      M     t5t Mary                     V        't    t
             A                  'Fr                  iffalo                5/27/2016~T bleu                                  Kidane                         ~ Meheretab                      F    186               Clean Processing               d Biller                                                         _                 a~UF        -
             A                    FT               Buffalo                4/15/20131ohn                                      D                          ~ 3KIng Jr                           M 200                  BUFFALO GENERAL              ~Llnen Distnbution Manag r
             q                  ,Fi                 uffalo                4/15/2013 Sandra                                   N                                Mullen                         F    186               Clean  Processing                 Laundry   Operator                                                              RBUP
             A                    FT               Buffalo                  4/4/2018 Timothy                             it                                  Sikes
                                                                                                                                                               '_                            M 200                  BUFFALO GENEPAL                   ~nen Distribution Techmaan
             A                    FT               Buffalo                6/13/2076 Amber                                  1                                 Arrlcale                      :F     120               Plant Admm                        OperoHons Admmistrat ve Assistant
             A                'FT                  Buffalo                  2/6/20ll     Odondra                         ~Amertise       Don    esh          Clark                           F    186               Clean  Processing                 Wundry Operator                              ~                                  RBUF
             A                    FT               Buffalo                4/15/2013 Michael                                  D                                MCCreyer                       M 180                 Soil Processi g                    Soil Sorter                                                                     RBUF
                                                                                                                                                                             . _..__. .. F .. 203..            .. DEGRAFF"_. .."'_         ..         ~nen Distnbution Te<hn¢ian                     ....~. .                             .. _
             A       ... .'PT           .. .. .. Buff to         . .. 5/26/20141 c1Yo                       ... ... ~~~L ~                                   Guerra
             A               'Fi                  BuRalo                    4/9/2018 Nyaganza                                                              flolie                           f     186              Clean Processing                   Laundry Operator                                                                RBUP
             A               .h7                  Buffalo                 4/15/2013 Sapreena                                A                                Williams                        F    186              Clean Processing                   Biller                                                                          ftBUF
             A                   Ff               Buffalo             F 4/15/2013 Monique                    ~                                               Sanders                         F X186                Clean Processing                   Biller                                     ~                                    RBUF
             A                   Ff               Buffalo                   5/4/2017 Kevin                                 lamaal                            Maddox                          M 186                 Clean Processing                   laundry Operator                                                                RBUf
             A                  FT               iBuffalo             i 12/1/20130smany                                                                      Gonzalez                        M ,150                 Drivers                           Transportation Supervisor                                                             _ _
             A    ~             FT                Buffalo             I 4/15/2013 Derek                                     Lamont                       (Lewis _                            M X186 __             Clean Processing            _      foundry Operator ^                                                              RBUi
            A                   Ff ~              Buffalo                   3/1/2019 aiah                                   r                             (paige                             M '=.186              Gean Processing                 r                                                  _ __,__                                  ._
            A                   FT                Buffalo                 4/15/2013 Chnstine                                M                              ~wis                             F     207~             SUBURBAN                        ~~ne Distnbutwn Tech ¢ion
                                                                                                                                                           18ray                            F     207              SUBURBAN                        ~~n     n Distributwn   Technk~an
            A                   ..FT              Buffalo
                                                    _                  .. 11/8/2016
                                                                          .._           Annette
                                                                                            _...                           Yvette ..                  ... a .. .._.._.... .. _._                                                                                                             ...
            A                   F7                Buff l0                   5/8/2017 Terry                                 P~                               iDison                           M 130 ~               Engineering Non U n~Mmntenance Manager                                                                                          _
            A                   Ff                Buffalo                 4/15/2013 Curtis                               ~                                 rFl k                             M 160                 Floor Supervis                     Production Supervisor
            A         .w. Ff                      Buffalo                 7/22/2016iRyan                                 ~famome        Matthew           7Foster                            M    186              Clean   Pro  essmg                 Wundry    Operator
            A               o-Ff                  Buffalo                 4/15/2073~Baltazar .. .                                        _.`                 Michael .. . . .. ~ M 180                             SoilProceumg ... .             ~il5orter                        ~         . .. ..NLL                     ....... ReUF
            A                   iT                Buffalo                   7/2/2018 Kayl -                            jR                                  iWilliams                        F     200              BUFFALO GENERAL              —I~nen Distnbu[ion Techmaan
                                  _                                                                                                  _.._
            A               ;FT                   Buffalo                 4/15/2013~eerhane                             ~                                    Alem                            M    186              Clean   Processing              ~Wundry      Operator                                               ~,.            RBUF
                                                                                            .....                                     ..._.                t.._.._.             . .....
                         .      _                 _._                                                     __ _...._ ~Teklemariam                          ;Legesse                           M 186                 Clean Processing _                 Packer                                                                          RBUf
            A                   Ff                Buffalo                4/15/2013 Tesfah ones
                                                                         4 /15/2013 Kevin                                                                'Walker                             M 129                 Engineering Union                  Maintenance Mechanic2                                                           EN37
            A               ;fT                 .Buffalo
                                                  _'_                     ..                  _._       _ -._ ~                      __...___-J-...                  _.                                                                                                                                                               RBUF
            A                - Ff               :Buffalo                    2/1/2016 Nan Mu                                                               .'~.
                                                                                                                                                             K~yi                           F    186               Clean Promssmg                     laundry,Operaror
           ;A               '=. Ff              iBuff to             ~ 2/26/2035 Roseda                                                                   (Browne ~._. f                          186              Clean Processin               ~undry0peratar                         _ __                                          RBUF
            A                   FT                Buffalo                8/19/2073 Dayvanna                                                                  Tooker                         F    186               Cfean  Procesvng                   Biller                                _                            _            RBUF
            A                   FT                Buffalo                8/16/2017t{Antho y                                Dwayne                            Miller                          M 200                 BUFFALO GENERAL                    Linen Datributwn Techn ion
            A              'fT                   Buffalo              ~ 8/5/2013iAlice                                     B                                 Nowlin                         F     186              Clean Processng                    laundry Operat r                             ~~                                 RBUF _4
            q             :FT                    Buffalo                 4/15/20135hmend~                               ~                                    Welday                         M 129                  Engineenng Union                   Mainten ce Mechanic2                                                            EN17 _
            H             'Ff                   ,Buffalo                 4/15/2013 Tesfaye                            T                                 ~Adebebe                    ~~      M 186                  Clean Processing                   Dryer Operator                                                                  RBUF
         :A                    GT                Buffalo                 8/16/2016 Tewolde                              ~Tesfa6aber ~                      ~Tewldemedhin                    M 180 ~~               Soil Process ~ g       ._         Soil Sorter                  _                ., .,.                     ..._ RBUf              r
       'A                  ~Ff                   Buffalo               12/15/2016 Moses                                ~                                  ;Zabala Mejia                      M 150                 Drivers                         IUrrve                     _                                          _     _
          :A                   Ff                Buffalo                   7/7/2017 Jerry                                  Dave                              Stauhn6erger                   M 150                  Drivers _ _                  _ 1Driver                                          _ ____
            A             :FT                    Buffalo                 11/8/2016 Mue                              _f                                      Tee                             f    180               Soil Processing                   Soil Sorter       _ __                                                           RBUF          {
          .A                   Ff                Buffalo            ~ 4/15/2013 Saeed                                                                      ~Idris                           M 186                  Clean Processing                   laundry Opeator                                                                 RBUF
                                                                                                                                                                                            M 180                  Soil Processing         _         Soil Sorter ~ _                          _                __ —~RBUF
          :A                   FT              ~_Buffalo                 4/15/$013
                                                                             ._         Vosef._.                             _"_~ Berhie
                                                                                                                           Nwaya                                  _
                                                                                                                                                                                            F 1186         _ Clean Processing_ _                      Biller             __               _ . _ ,_ _                                _RBUF __,_
          ;A                  FT         . .~Buffalo'_        _1""       4/15/2013
                                                                                .. Barbara     ..                   _                               .._ . Hayes
                                                                                                                                                             Kamara                        ;F   '186               Clean  Processing                  laundry   0peator                                                               RBUF
        :F                   ~
                            _—                   Buffalo            i 5/27/2016     _ Mamakon
                                                                                        '_'                                                          ~ _
          A               ', Ff             ff   Bu alo                  4/15/2013 Berhane                                Ghebremariam                   (   O'gbaslassie          0      :M i           - _Flo rSupervision                          Production Supervisor                                       _ _                              _
                                                                                                                                                          {-                             -~~
                                                                         4/15/2033 Melvin                                                                 I Fasley                          M ~SH6                 Clean Processing T _ _             Wundry    Operator                           _                _,                RBUF       _
         ,A                  Ff                  Buffalo
                             Ff _                Buffalo                   8/1/2012 Kathleen ,___ ~                                                _~WoJna                                :F    :200               BUFFAIOGENEPAL                     Unen   DlstribuHon   Techmclan                             _     _                        _!
          ~A
           q                 FT                  Buffalo                 4/15%2013 Angela                              IM                                    Lokon                         ,Fy186                  Clean Processing _                 WundryOperator                                                           ~RBUF
                                                                                                                     -j
                                                                                                                      {                               µKit                                  F :186                 Clean Processing                   Wundry Operator                                                                 RBUF
           q             ,Ff                     Buffalo           ~ 9/7/2016 Moe
                                               Buffalo             ~       8/6/2018     DeVika     ~         ~~~       I  Rvv       mrv.^~--~~iSzymansko-Lynfi_W                          ;F    ,207               SUBURBAN                           ~nen   Distnbunon    Techmdan           _____                                                ~~
          ~A             ;hT
                                             r                                                                                                                                                              _Patient5ery ce Rep                       Patients rnces Representive_
         ':A             !FT                     Buffalo           i 10/2/2013 Kelley                                 rA                                  jCanazzl              _ _f ~SS4
                                                                                                                                                             Miller       ~ _ ~ M y186 _!                          Clean  Processing_       _         Biller                                                                          RBUF
           p                Ff                   Buffalo           i 4/15/2013 Jesse
                                                                                                                                                          ;Meh                              F    186               Clean Proces mg ~                  Biller                 ~                          _ _                           RBUF        _
         ~q                 Ff                   Buffalo           ~ 4/15/2013 Bu                                      ~
                                                                                                               ~-                        _      McElroy                      _              M 129                  Engineering Un on                  Maintenance Mechanic2                                                           ENl7         _
    'A                 '-  PT                    Buffalo                4/15/2013       Aaron               ._
                                                                                                             _
                                                                                                                                                                                            M    129               Engine     rig Umon                M   mtenance    Helper                                                 E
                                                                                                                                                                                                                                                                                                                             _          N37
         ~A                 FT                  Buffalo                 4/15/20]3 Tam, W                        ....  ~                     ... .. _ .. ~Htoo   .._.                               _... .
                                                                                                                                                                                                                                                                                                                                      ABUF _
                                                 __                                                        _e_                                           ~~Sekany na                        M 186                  Clean Processing_                  Laundry 0peraror __                    __
         q                  Ff                  Buffalo                S2/11/2014dJean Nepomusc ne
       :q                  FT'                ;Buffalo             ~ 4/15/2013{Robert                                    D                                ~MCNab                            M 186                  Clean Processing                  Team Lead_               ___                           _          __ _ ABUF
                                                                                                                                                            Ahmed                           M    186              fl      P       sing             ~faundry     Operstor                                                              RBUf
   'A                      F1'                  Buffalo                 5/10/2016 Johir
                                                                                                                                                            Wapla              ~ ~ ~ F           186               Qean Pmcessmg                     Laundry Operetor                                                      ~~         RBUF
        '.q                Ff                   BuBalo                  12/4/2015 Dorris
                                                                          5/7/2019 Ma                                  INuay                                Leh                             M 180                  Soil Processing _ _Soil Sorter                                           _ __ _ _ ABUF _
       :A           ~ :FT                    ;Buffalo
                                                                                                                         R                                j 5chreiber                _      M    129               Engineering    Union               Maintenance     Mechanic2                       _          ____EN37
          q              ~ Ff                   Buffalo                 9/27/2018 David                                            "_.
        '.q               PT                    Buffalo                 4/15/2013 Melissa                                N                                ;Taylor                           F    160               Floor Supervulon                   Plant Manager                                          _
                                                                                                                          D                                  Randle                         M 129                  Engineering    Union               Maintenance Mechanic3                                                    _EN17
          q                FT                 «B uHalo                  4/35/2073 Rashard                                                                                                                                     ..'—
                                                Buffalo                 2/23/2016 Jam          ine                      O                 ~               'Cranford                         M    200               BUFFALO     GENERAL                Unen   Distnbut   on Techniaan                  A                    __
          A             ;fT
                                                                                                                                                                                          .f     175              Scmbs/OR Processing ~ Packer_,                                            __ __ _                   ,Yµ             RBUF_
       ;q                 fT                 ,buffalo                   4/15/2013 Veola                               ~                   ~ ~_, _ Brown _
       ;A                  FT                   Buffalo                 5/15/2018~Kad                                 ;l                                     Miller                     _M _20D                    BUFFALO GENERAL                    Linen Dis[8butlon Te<hn~clan _
                                                Buffalo                 5/10/2016      Tufayel _ _ _                                                        Ahmed_                        iM :186                  Clean Processing _ _               laundry Operator               _ _                         _ _ __~fteUF
     !q                   Ff                                                    _                                               _             _                                    _ _~
                                                                                                                                                            Ahad                            M 1' 86                Clean Processng                    W undry Operator ~                     ..,__._                  __.,_._(      OF RB     M
        A                 PT                    Buffalo                   2/4/2016
                                                                          ~.       _ MD Abdul                                ..._,._.,~ _ _                             ____.._._.,, __..-t-.—_...__
                                                Buffalo ~               4/15/2013 Matilda                                                         ~Bmwn                                  'F :175 __                Svubs/OR      Processing          Packer          ____                                        ___ RBUP _
       ;A              :Ff
          A             i FT                                                                                             Marie                              Cameron                         F !186_ _ _ Cleaa Processing __                           W undryOperator _                                        __                _ :RBUP _
                                            ;Buffalo                      9/8/2016 Chadisha
   'A                   rfT                                       ~ 4/15/2033
                                                Buffalo _-'_'...._...._         _.__ Brianna
                                                                                          _-__.......__.__.                   _      _.....~"'.' Newkirk                        _'_              180
                                                                                                                                                                                            F ..~._.-~     .            Processing
                                                                                                                                                                                                                   Soil ~                   v       Soil Sorter                  __                 .... _.__ ___ ~.,ABUF
                                            ;Buffalo                    4/15/20]3 Bianca                            vR ~                                     Newkirk ~                  MmF     .152               Service    _         ___          Client5ervice5pe       ialist    _       __                                            _       _
       ;q               ~FT
       iA                 Ff                 iBuffalo             j 4/15/2013 Raymond                                                                       Brunson                        iM ;186 _Clean Processing___                               Laundry Operator __ _ _____ _ RBUP
                                                                                                                                                        ~Wllliams                          iF X186                 Clean Processng                    Packer            w_ _                   W_                            ,    ~RBUF           _
       ~A      ._ _ FT                      i.___              ~ 4/15/2013
                                                Buffalo _._...._..                     Antoinette
                                                                              ._... _. ...._____.__....._.._            ____.._____._........              ....._.r"_....._.~.._~..._                                                                              -.
                                                                                                                         M __! __~Ituma                                                    IM ;180                 Soil Processing_ _` Soil Sorter                                                                                 'ftBUF
       A                  Ff                 ': Buffalo           ~ 11/28/2017 Alain
                                                                                                                                                             Hussain                      1M 186                   Clean Processing                ~Iaundry Opeator                                                                   ABUF
      ;A                iFf                     Buffalo               13/28/2017 Zakoria
                                                                                                                                                                                                                                                      Wundry    Operstor                                                              RBUF ,.
         A               fT                     Buffab                  2/20/2037 Moham ed                               Nazmul                             Islam                           M X186                ,  _. _ Processing
                                                                                                                                                                                                                   Clean
       ~A                Ff                     Buffalo                 4/27/2017 John                                  Joseph                       _ ,3Edel                               M    150         ~     Driven                            Oriver                __                                                ,   _            __
                                                                                                                                                          3oe                   _M 80~ Soil Processing                                              Soil Sorter                                                                       ftBUf _
         A             .Ff                      Buffalo          ~ 6/26/2017 Meidit                                   ~
                                                                                                                                                            King                            M 180                  Sml Processing                   Soil Sorter                                        ~                              ftBUf
         A               Ff                    Buffalo                  4/15/2013 Derrick                               B
      ;A                 Ff                !Buffalo              ~ 2/21/2019 Oan[e                                      L                                   Jacobs                          M 200 _                BUFFALO GENERAL                           _.          __       _                    ,.                                       _ _
                                                                                                                        D                                 iTurner         __                M 186                  Clean Processing                  laundry Operator                                 _                            'RBUF
        q           _roFT                      euffafo                  4/15/2013 Robert
                                           ;Buffalo                     2/25/2019 Cad                                 'R                          _         Mccloud ~_                   :M ~i 130 _^              Engineering -Non      Union_Maintenance            Mechanic3                           !_______                             __
    ;q                   FT
     ~A                  FT                    Buffalo                  4/15/2073 Ma Sari                                       µ~                         Ye .'_"_'_ ?F                  _'_~  .186
                                                                                                                                                                                               `-                     __Processin6 ._. __ laund ~Y 0Perator '_ _.._.-__
                                                                                                                                                                                                               .. Clean                                                                                          "'-".''RBUF
                                                                                                                                                            Brown                         iM X180                 Soil Processing __~ Soil Sorter „ _                                _____ _,,,._                                     ftBUF
   ;A                 'FT                  :Buffalo              ~ 4/15/2013 Brandon                                 (
                                                                                                                                                            Ra[hbun          ~---M207 .__.__, SUBURBAN_                                       _ _    linen   Dlsldbugon    SUPervisor       ___._...          ___"_'..._..._         '__..____
   'A                ..AFT..._.___....__;Buffalo.._.^._! 8/18/2014 Anthony                                             C
                                               Buffalo                    5/3/2012 lames .                                                                  Allen                           M    208               WOMEN      &CHILDREN       5^     linen   Distribution  Technician                           _..____                       __
   'A                   FT
                                              Buffalo                  4/12/2018 Mu                                                                   ~Po                                  ~F    186              Clean Processing ~                 laundry Operator ~                               ~          __ 'RBUF ___.j
     ~A                ~Ff
                                                                                                                                                           Young                           ~F X200                 BUFFALOGENERAL ..... _.. _        11nen   Distribution  Technician                                               1     _   ___   t
   ,q                 :Ff                  ;Buffalo             ': 10/20/2015 Marsha                                                                            ,__         ~                                                                                                                                                       ~ _
                                                                                                                                                            Funderburg                   'M :180~.._. _._~_____ Soll    Praessing g~                Soil Sorter w                         v.__m,,,_,_ ..,,
   rq                    FT                rBu(falo              ... 9.  /23/2015
                                                                              -           ........ ......._..._.. M
                                                                                       Devonte                                                              -_....'._--___....~.~,...~                              _-.—_...
                                                                                                                                                                                                                                                                                                                                      RBUF
       A              :h7                    Buffalo                     5/8/2017 Rolando                              G                                   Swtt                          :M .131                   Housekeepin                      Janitor
   ;q                 'Ff                  :Buffalo            i 7/24/2017 Willette                                     Mane                               Szymanski                        F :208 __WOMEN & CHILDREN'S                              Linen Distribution Techniaan              __ ___ _
                                                                                                                                                           Ahmed                         'M '186                  Clean Processing m.,~ Laundry Operetor „._.                                 __ ~_.~                  ~    ~RBUF___     _-       -i
       A               iFf                 :Buffalo                    S/10/20165hahin                               ~                          J
                                                                                                                        Mark                               Skibinskl                        M X129                 Engineering Onion__                Maintenance MechaNci~_ ___                                                    ~EN17
       A              ;Ff                 ;Buffalo            !12/28/2017 Kevin
                                          ;Buffalo                                                                     fave~l                              Hooks                            F ;203                DEGRAPF                             Linen  Dish_bution   Technician         _                                               _
    ~. A              ;PT                                              3/25/2012 Mamie
                                                                                                                                                            Mansaray                     ;F      186              Clean Processing                   Wundry Opeator                   T                _ _~_W.      `               IRBUF        _
      q                 FT                :buffalo                       5/8/20171satu
       A              iPT                  ;Buffalo          _~_ 6/1/2017 Bri inn                                      T                                   Green                          ~~209 __                 MountSt. Marys                   Ilnen Distribution Technician_                        _                ___
                                                                                                                                                           Gehrezgheir                   .M X186                  Clean   Promssing     ~_       _   Wu~dry     Opeator      __             _    _  __                  ~             RBU
       A              ;Ff                  i Buffalo          '12/29/2011 Dawlt
                                                                                                                                                           law                            EM 1180                 SoilProcessmg                     Washer Operator                                                 „  ~RBUF                        i
     q                  FT                   Buffalo           i 10/6/2015 Christer
                                                                                                                                                            Mue                           EF X180                 Soil Processing           ~       Soil Sorter                 ~                                                     RBUF~
     q                  Ff                   Buffalo          ~ 10/11/2016 Mue                                   ~                     ~
                                                       l0              6/30/2014 Franklin                              Thomas                              Smith                          ~M_110                  Plant   Management       T        Operavons       Man   ger                                                                   _
      A                FT                 uff
                                            B
                                                                                                                                                                                                                  Clean Pr cess(ng                   Wundry Operator                                                          ~ RBUF
     q                  FT                   Buffalo _                 4/15/2013~Kenneth
                                                                            _                  _                                                           Wright               .. ._ M 186
      p               .Ff                   Buffalo                    4/15/2013~Catherine                         .1                     ~              ~~~s                             ~F     160               Flo rSupervision_                ProduRion Supervisor                                               _,
                                                               i 7/11/20ll~Antowane                                   ~~amell_               _     _i5immons                                M  LL200              BUPFAIO     GENERAL           _~nen        Distribution  Technician        _        _
      q              'Ff                  ;Buffalo


3/13/2019 3:SO PM                                                                                                           C:\Users\~mielk\AppData\local\Microsoft\Windows\Temporary InternetFiles\Content.0u[look\MPFft8G1F~2019-03-04 Employee Roster -Atlas (2).xisz Atlas
             Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                                                                                                                                                                                                                                        Desc
                            Exhibit A - Asset Purchase Agreement Page 86 of 88

         Empbyee Rorteras of 2019-03-04
         Source: EmpioyeeGensus.accdb

        r-           L_   r~             --                -~--                                                   i                                                                                                                                  ~-
                                                                                                                                                                                                                                         e
                                T .: .            FlentName, H~r~D~'1.^. Cd~~'.~m~                                                                        ..i.t lie rt:i             _: 9ePertmen<                Gi Ue - ~ e .1 r,                                                  l~t.~                                      - L n C_~d' ~,
           ~. ,,                                i .Halo             12/.             r.. "i                          ~~                      .-,    r.,.~                          r    X 203              ~ ~'.:~ - 'I :.iE:._                  i..: ~:. :l~stri_u:i_i, l__.. iaan                                                                  '.
                                                     ff I            3(_                                                                       + Russian                          M       186               Clean   Processing                     laundry   Operator
         F,                     i t               ~tfalo             4/15/26           N luma                                                  jWaledi                            M 180                     SoilProcessing                        5otl 5orte                                                                      RBUF
         A                     Ff               Buffalo               3/27/2018     Shwe _                                                ~'Thein                                 M 180                     Soil Processing                     i5oil5orter                                                                       RBUf
                             -                   _._                      _
         A                    FT                Buffalo              7/17/2017 Abeba                                Neg si                     ~Tesfamikael _._                   F       186               Clean Pwce fng                        laundry Operator                                                                RBUP
         A                ~ PT                 BuH to               11/15/2015 Fernand                              e                        'CORDOVA                             M 150                     Dr vers ~  "_"""        ~              Driver       _`                                                        _
         A                    FT              ~8uffalo               12/1/2013 John                              !E                              Hunter                           M ;150                    Drivers                                DrWer
         A                  ,FT               .Buffalo              12/28/2017 Berhane          ....'-"' ~Alem                      ...... AreYa                                  M       180              Soil Processing ""-                    SoIl Sorter              _......             .._..              ~ "~RBUF                           ~,
         L                    Ff               Buff l0                 6/8/2015 Hiwo[                               Welemarlym                 ~Gebregergs               ~        F       186               Clean Processing                      laundry Operstor ~              _ _ _ __                               _        ReUF
         A                    Ff               Buffalo               7/27/2017 Cads                                 Alain                      IBalan                             M       150               Dnvers                                Driver
         A                    FT               Buffalo             11/30/2018 Mark                                  E                           Cook                              M 200                     BUFFALO GENEPAL                       linen Distribugon Manager
                                                                                                                                                                                         186               Clean Processing            ~           Wundry 00erator                                                                RBUF '.
         A                  :Ff
                           .:..                Buffalo
                                                  _.                   /30/2017 Aimee__ ..
                                                                     6_.                                 ...._ 7              .. ...           .Nymawu
                                                                                                                                                   _            wami              F                                                                                               ..                 .....
         A                    Ff               Buffalo           , 11/16/2018 Bvhane                              ~k                             Hintsa                      ~    M      180               Soil  Processing                       Soil Sorter
        ,A                    FT               Buffalo               1/23/2018 Krza                               ~                             Tchambundjwa             __M~186_                 u    _Clean      Processing      _         _    laundry    Operator       __             _       __            __            _~RBUF            _
                                                                                                                                                  ._. __.                                                     '"
         A                  ~Ff                Buffalo             11/27/2018 Martha                                                             Irakoze                          F      200                BUFFALO GENERAL                       Linen DlslribuHon Te<hniaan                                                             ___
         A                  ;Ff                Buffalo                 3/4/2015 YIn Aye           ~             ~                             iHlamg         ____~F                    .166                 Clean  Processing               _     Laundry    Operator__                    _.___.                                 RBUF    __
         A                   Ff                Butfalo               2/23/2035 Danahlle                         ~                             ~Ayinkamiye                         F      186                Llean Processing                      laundry Operator                                                                RBUF
                                                                                                                                 _._.
         A                   fT                Buffalo               5/12/2016 Trhas                                                            Araya                            ~F      180               Soil Processing                       Soil Sorter                                                                      ABUF
         A                   t7                Buffalo               3/29/20187Yerom                     ~E                                     Yimer         ~                   F   1  186               Clean   Processm8                      laundry    Operator                                                             RBUP
         A                  ~fT                Buffalo               3/27/2018 Abdul                                M                          Salek                              M 186                    Clean Processing                       Wundry Operator                                                                 RBUf
         A         , . . eFf                   Buffalo ~ ,           7/25/2016 Genet                               Guesh                        Woldegebnel                       F      131                Housekeeping                          Jam[or                                                                      ~RBUF               -~
      :A                   ;Ff               ;Buffalo          ;   10/11/2016       Azim                            Abdul                    ,Mohammad                        _   M      186       ~       Clean   Processing        _            Laundry    Operator                  __         __       ___                  .RBUf
      :A                     tT                Buffalo              8/26%2073 Vaz                             t                                 Manuel                            M 186                    Clean Processing                       laundry Operator                                                                ABUF
       `q                    Ff              ~euffalo               8/16/2016 Kidane                           ~Mehereta                    ~Gedey_                               M 186                    Clean Processing                       Wundry Opero[or                                                                RBUF
                                                                                                                                                                                                                                                                                                                                 RBUF
        A                  ;FT               .Buffalo             ll/12/2015 A ddiB    '"     '_'           ~~-  r                 __-1'_'     Adam                             `M 186 __                  Clean_ Processing
                                                                                                                                                                                                                    -             -'-" laundry               Operator _'
                                                                                                                                                                                                                                                            "—'                ' -""'              '         ' -'-"'                          _.---
       A_.._.__.... .._................._,Buffalo ......_.5/17/2016 19ba1 _.__.._.._.. ,                         i~~~_' ._ .__"'_ Hussain _._____ M _ 186 __......_._^Clean Processing _ _'__ _ Wundry Operator'____.--__'_....._......._...___'__'.' iReUF __._..__
       ~A              .,AFT                  Buffalo           ~ 8/26%2013 Rosa                                                            ~Kumba                              :F :186                    Clean Processing_                      laundry Operator ,. ..                         r                          ~RBUF
      :A                     Ff              ~BuRalo            ~ 6/26/2017 Mohammad ~                             S                         jlslam Shah                        ;M :186                    Clean Processing                    s     undry Operator                                    ~~                        RBUF
      ;A                  ;FT           _Buffalo                ~ 8/5/2013 Kassahun                                S                           Ahebe                            `M 1180                    Soll Processing —SoilSorter                                __                                             _           RBUF
       ~A                 :Ff               .Buffalo                5/10/2018H gos                                 G                         iGebremariam                         M      180               5  itProcessing                       Soil  Sorte                                                          _          RBUF      ._
       ~A                    FT              ,B ~ff l0              6/30/20171qubal                             I                 _             Hussain                           M 186_                   CleanProcessing ~                      Laundry Operator                                                               RBUF
       A                    hT                Pittsburgh i 4/1/20125amuel                                          G                      Heckla                       ~M «_             129               Engineenng       Umon_'_               Maintenance      Mechanic3                                              ~AFLCIO
                                                                                                                                                                                                             __
      ;A                  <Ff                 Syrawse ; 12/18/2015 eleh                                        ~                      —IH~oo                                      M .180                   Soil Processing.._..........           Laundry Operotm .......                                           _..__ PSVR ....
        p                 ~Pf                 Syrecuse              8/16/2013       Kevin                           Michael                     Montreal             ~            M 150                    Dnvers                                 Dnver                                                             _ __ TEAM
                            _.                                          ...                _                                                                              -     ~
       ~p                   Ff                Syracuse            12/12/2012 Jennifer                       ~R                                 Lopez                              F      173               Sp d ItyProcessmg                      Packer                                                                _
      ?A                    FT                Syracuse              2/17/2014       Kyaw                   ~                                 IKyaw                                M      180               Soil Processing                       Soil  Sorter                  _                                           _ RSVR
      ,A                  ,Ff                Syracuse               6/26/2009~ah                                 ~                         ~Klay                                  M 180                    Soll Processing        _._             Soll Sorter                                                              _ ~~R
                                                                      6/9/2003~Guy       R._                                                ;Dingman                              M 150 ~                  Dnvers                                 Dnver                                                                     _ TEAM
     .A                     t_.
                             T               Syracuse                  '_                            '- ~                          -
      ~A                    Ff                Syracuse            12/22/2015   R     ichard                        L                        'Spier
                                                                                                                                             J                                    M 160                    Floor Superviswn                       ProduRion Manager
        A                :FT                  Syracuse                3/I/2033 Eh Ka lu                ~ .~„ ~`,                        ,_ lMoon                            _ F          180 __           ~SoIl Procesvng            .~_         Soil Sorted               _ _                   _ ~, ,,,._ _ __ ~~R                           „_
                                                                                                                                               Gordon                             M 150                    Drivers                      ~}     .I Driver                                                                         TEAM
     'q                     Ff               Syracuse               2/12/2016 Jeff ey                            I1
        A                   FT               Syracuse               3/20/2017       Min                            Min                Oo                                          M      131               Housek     eying               _._ _  laNror                                                                                           _
                                                                                                                                               Mango                              M 150                    Dr vers                                Driver ~                                                                     _TEAM
     ,A                  ;Ff                .Syrecue                5/16/2005 Stephen
                                                                                                                                           ~ Na                                   M      186               Clean   Processing                  I~undry       Operator           ~                      ~                         ftSYR
    'A                      Ff               Syraase              ~ 7/25/2008 Pako
                                                                                                                                               Nar                                M 186                    Llean Processing                       Wundry Operator                                                               (tSYR
     :A                     F7               Syraase                6/29/20081me
                                             Syracuse               4/20/2006 Levem                                L                        ~W~Iliams                             F      166               CI      Proceumg          v            Wundry Operator „                                        ry _,.___ . RSYR
       A                    Ff       _
     ;A                     FT               Syracuse             11/29/2010 Paw                                    ___                        Paw                                F      175        _      Saubs/OR      Processing             ~Padcer                                 _                                                        _~
     ;A                    fT               ;Syracuse _: 8/28/2001 Saw                                                                         Yeh                       ~;M .iS6                          Clean Processing__ _ Laundry Operamr                                 _ _            ______                         _ ~1'R _,_
                                                                                                            _i8~_                     r., Wirsig                                  M 129                    Engineering Union                      Maintenance      Mechanicl               _           m           „___    ._    TEAM
    'A                      F1'              Syracuse          ~ 7/17/20375tephen
                                                                                                                   G                       'Peters"_.'                         'M X150                     Drives        _ _                      Driver                             _ __                            ___ TEAM _ _
       A                    FT              ;Syracuse          ~ 1/4/2019 Thomas
                         ;Fi'                5    racuse      i     2/15/2019      Noem    i                                                 1Moroles `                        'F '173                     Spedalty Proceuing                     Packer___                                _ _ _                    _._                  _..__
  ' '  A                                      Y__             —_                         _               _1
       A                    Ff               Syracuse                4/2/2016 Ma                                                            ;Kue                                  F      186_              Clean Processing                       Packer                , ,_                                                      AYR
                                                                                                                                            ,Tu                                   M      180               Soil Process     ng                    Soil Sorter                              T                          ___RSYR                  _y
     ;A           ~ FT                      :Syracuse                9/6/2009 Uee                           ~
                                                                                                                                               Baptiste Echevarria _ F _ IS6                               Clean Processing                       laundry Operstor                                         _                      RSYft             ~
       A                   PT                Syrecuse _ 12/17/2015 Sulema
                                                                                                                                             i5hoop                               M 129                    Engineen     g   Union                 Maintenance      Mechanic3                        _                            TEAM
  '   q                  ~FT               :Syracuse                 8/2/1993 Rid~ard D                        ~
       A                   Ff                Syraase             10/19/2016 Richard                ~              G                            Martin _                    ~~     M 175                    Scrubs /OR Processing _Laundry Opeator                                                                ,.,               .._____
                                                                                                                                                                                 F      171                Mending/Refurbish                      Mender                                                                          RSYR
     ;A                  ,Ff                 Syracuse              8/29/2010 Mar                               ~                          _ Jury   _._
      A                    FT ........_._..~Syrewse .....::...,3/28/2012 Than....__                             ~ _                            Way __ ___M'                          _{180     .. _        Soil Processin6 .    ..._ '   _  _    Soil_ Sorter
                                                                                                                                                                                                                                                            '      _    _            _      __        _'      _.           .._   __     __          i
                           F1'               Syrecuse              7/10/2018 Kyat                             r                                Kan                                M 186                    Giean Processing                       Packer                                                                          AYR
     ~A
    ;A                    Ff                Syraase          i 5/3/2012            tar                                                         Ku                                 M 180                    Sof~~Processing                        Sol~Sorter             ~                                                        AYR
                                                                        _                       '_'-.                                                                                                                                                                                                                ..            c
                                                                                                                                                                                                                                                                                                                                  R-YR
      A                   Ff_.              Syrecuse                 3/7/20131sabelle                              M                        ~Crossman                            F      186                Clean Processing             __ Wundry Operator
                                                                         _._~                                                                                                                                                                                OPer,  mr                                                           RSYR _
    ;A                    Ff           ~ S'    Yracuse    '    -   6/18/2013       Htoo~--   -"'~~                      -''-'_'~"           ~Tha        ~                       ~F     F186    _'~         Clean   Process    ng...""'Wundry                 _   __..______        ~_,~__   ._._.._._._~..
      _.__..._..._....a_..._.....__.~_,_._._'_..__.._~..._._ _._._.._._...f.-~_.___.~_._.....____~_                                                 -~. .._.._..__                                                                                                                                                               TEAM
                          FT                Syrecuse               3/13/2011 JuanA                                                       F ;Almaroles                         ~PM :150                ~ Drivers                                   Driver                                                -         --                     --
      WC
      A                 iFf                j5yracuse        i 8/12/2014 Kaw Jar                                       ... ...._'_"'..___._~.___' ""___ F _;156                                       ,_ Clean
                                                                                                                                                                                                            __ _'  Processing `_..__sundry Operator_____..... _.__..._.__...___.~~VR _"__
                                                                                                                                               Howe                _      ~      F    :186      '__        Clean   Processin6                     W undryO      Bator
                                                                                                                                                                                                                                                       ~..C.......___._..._.__.__'._'__..._`..._____~._.~.....                  ~RSYR....
    iA                  iFf                i5    racuse
     .._.__............_.,._._~.._.._._.Yw.,~.._.,....:_/    ~     9   16   /197)  BrendaLi._...._,-.......~.-----__..___.                   ~                                                                                   ^...._
      A                ;fT                 ;Syracuse         ~ 1/28/2019 Jonathan                                 R                            Wright-Jamison                   ;M ;150                    Dnvers                 __ Driver                                                                                 __          __..
                                                            :. 11/28/2007 Theresa                                                           iBolognone                           F ;186                    Clean Processing          _ Operstor_~ Wu                                           _           _ ____;AYR _
      A                 s PT                Syraase
                                                                                                                  R                            Evans                                   d73
                                                                                                                                                                                 f .q.._                   Spedalty P~aessing                     Wundry ODerator                                        _            __„ ASYR __
    `A
     _.                   PT   _ ..         Syroase         2/10/2012             Pamela
                                                   .~.__~_...w._...._......._,._.~___-._._                                        -~.._.___.._..._,__._..r....
                                            Syrecuse_ 1/9/2013 Bah Sho                                                             ~              ay                             M 186__ __ Clean Processing 4V _~ Wundry Operator ~~                                                       ^4                 _._ ~flSVR
    ;q                ,Ff
                                                                                                                            y ~                More~                       _ F ;186_                  _ Clean Processing                         laundry Operator _ __ _ ____ _,__,___ _____._
  " iA.                   Ff        ""_    ESyracuse                   . _'_ Gregorina—... ~
                                                                     5/9/2013
                                                                                                                                                   __—                                                                                                                                                                           TEAM ... .
                          FT               ~SYracuse             12/24/20188rian                              TC _v_ ...^m,_~Snow                            _.~               :M :150                     Orrvers      ~                         Odver~                       _                    .._
   :A
                      :Fi                 !Syrawse                   8/4/2016 James            ~                  A                           Grey                             ~M 1. 73 ~_ _ Sp_dalty Processing _~ Washer Operator m                                   _ ~ ___`AYR
    ;A
                                                                                                                                            .Lee                                 F      186                Clean   Processing                    laundry     Operetor         _                   _                              RSYR          _
    ~A                 ';PT               'Syracuse                8/20/2013 Tihona                           ~
     A                   iT                 Syracuse        ~ 8/15/2018 Thadah                                 ~           _ _ _              Say                                F      175.               Snubs/OA Processing                    laundry Operator                                                      _ .,_. i       .. ..
                                                                                                                                                                                                      ... Speaalry     Praessing                  Wundry     Operator '  ____"__"_                     '            __~RSVR             .
  ,q           "'_ '   _fT             __SYracure                 9/15/2005 Ana A...             . .... . i                                 IPino lord               ..          F      173
                                                                                                                                              Paaons                             M 150                     Dnvers                              ~r D                                                                              TEAM _
    iA                   FT                 Syracuse              8/28/2002 Kevin D                            i
                                                                                                                                               Wait                              M 186                     Clean Processing                       Uundry Opeator - -                              -                              RSYR
    ~A                   FT                 Syranes                7/71/2017~Zaw _                             ~
                         fT                 Syracuse             10/31(2011 Tho Mu                          _                  ~            ~Paw_,,,,.                , , „__~F         196                Clean   Processing                     Laundry    Operator           ~                                    -            AYR           -
     A
                                                                                                                                              Snow                               M 150                     Onvers                              ~Dnver                                                                            TEAM_
                                                                                  Marc                            W
  ,_ A                   Ff_                Syracuse
                                                   ..     .t 3(1/2018                                                            _
                                                                                                                                                                                                                                                 Sotl Sorter                               _                                     ftSVR   __
     q                   Ff                 Syracuse                6/4/2012 Ta                               J                                Mla                               M 180                     Sml Processing                _
                                                                                                                                               Hay                             :M .186                     Clean Processing                       Laundry 0p rotor                                _                              RSYR
     A                   FT                Syracuse                 6/6/2018 Po                            (    5
     q                  PT                 Syracuse                 5/3/2016 Roxanne                              M                      ~ Deel                                ,F~llS                      Suubs/OR PmcesSing                    Packe                                                  _
                                                                                                                                               Alarcon                         _ M ;173                    Spedalty Processing _Washer Operator                                      _ __ _ _                     .._        _AYR            ..__
    hNC                  Ff              :Syracuse                  5/8/2002 Clemente I Montero
                                                                                                                                   ,__     ~Fronz                 _              M 150                     DAvers M _                    ~DrWer Neiper                   __                                         V _ TEAM
  :A                     FT                Syracuse                 4/1/2015 Ryan                  ~
                                                                                  Angelo)                                                   ~Selmon u ~ M 150                                              Onvers _                               Driver                                                                     ~ TEAM
     q                   Ff_               Syracuse               4/23/1999'_           _
                                          iacuse
                                           Sy                     7/10/2017                                       M             __             Proper                 _          M~129                     Engineering Union                      Maintenance Mechanics                                            ____ TEAM_ _
  'p                    fT
                         ...__ _                                       _._.__ Adam _                 . __. ._                                                                                                  -                                                                                             ____„~__.~TEAM
                                                                                                                                                                                                                                                                                                                                r
                                                                                                                                                                                                                                                                                                                                          u_
  !A                 .Ff                   Syracuse        ~ 7/5/2016 Kyle                                    ~0                               Radley                          :M    X150                  Drivers        w              __      DrWer~__                    ~             _.___.      _.
   ~q                   FT                 Syracuse                 9/3/2031 Ni              _._ ~ ~ ~ v~maw~_~~M ;131                                                                                     Housekeeping                          Janitor                                                                                            i
                        Ff                 Syracuse             11/20/2013 Matthew                             ilohn                          Donella                          .M 4173                     Spedalry Processing _                  Wundry     Operat   r                          __                           '  ~~R    .
     A
                                         .Syracuse         %10/2017
                                                                  7               Emily        ~_                 M~ ~                        Trumble                       ~F__!152                       Service                               linen    Asset  Mgr         ~          ~~~_                   .M  _         _              __
  ;q                 ;FT
                      €fT                 ;Syracuse_ ~r 9/5/2007 Yoanna                                                                        Herrera____ _~F 3186                               __ Clean Processing~_~                         Pa<ker               _        __                 __~,~_,__,,,__
   ;q
                                                                                                                                            iBarnum Jr                           M 180                     Soil Praessing                         Washer Operator                                                          __    PSYR
    A                   Ff               ;Syrecuse                  8/1/1988      John E.
                                                                              _ -__--"'                                                                                                    ._..__..._
                                                                                                                1                             VanBuren                         ,M     .150                 Drivers        ~                      Transportation      Manager
                                         ,SV~amse          ~ 8/2/2036 Carl
                                                                                                                  R                           Proper_                          ;M ;129                     Engineering Union                      Maintenance Mechanic2                                           _ _'TEAM_
   rvA           _ ;fT_,_ ;Syracuse                        ~ 1/25/2016 Keith
                                                                                                              ~                               Paw                              ;M X186_                    Clean Processing                      laundry Operator_ .~                                                 ___ +RSYR
    q                ;PT                 :Syraase          i 8/20/20D9 Ka saw
                                                                                                                                              Gay                                M      186                Clean   Processing                     Wundry     Operator                          _                         ,,.. N~YR            ,,
    A                ~R                    Syrease         ~ 8/35/2010 Uah
                                                                                                                                        _ jCurtal                                F      173                Speaal Processin                       Laundry Operator                                                               RSYR
  ';q               ;Ff                   iSyracuse                 2/2/2016 Maria                             1
                                                                                                                                               Moo                               M 186                     Clean   Processing     g              Packer                                           ~                              RSYR
   A                   FT                  Syracuse            10/24/2010 Eh
                       Ff                  Syracuse        ~ 1/30/2006         -~ Pae                                                         Bu                                 M 186                     Clean Processing                       Wundry Operator _,                         ,. _                      _,.        AYR_,,. ~
   p
    A                  Ff                  Syracuse               7/17/19965 ia~l.                      ~~                  ~                 Galdon                             F      175                Scrubs/OR Processing                  Team Lead                                        __                          _                  _
                                                                                                                                                                       __ )      F      186          _Clean        Process)    g  _        __     Laundry    Operator                     _       __            _ _       ~ftSYR              _ j
    q                 PT                   Syracuse                 4/8/2016 Anna            _       _ M_ __ _ __Darcy_


                                                                                                                             L:\Users\chmielk\AppData\Local\MI<rosoft\Windows\Temporary Internet Files\Content.0utlook\MPFABGiF\2019-0304 Employee Raster- Atlas (2).zlsz Atlas
3/13/2019 3:50 PM
               Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23                                                                                                                                                                                                           Desc
                              Exhibit A - Asset Purchase Agreement Page 87 of 88

        Employee Roster as of 2019-03-04
        Source: EmployeeCansus.attdb


               r„~,s          r, -r           ~. ~~ _ ~        ~„ w~.c             ~ ;gym,_                 ~     r..~d~ e r~a~,e                  ~:~n'ame              s~, c~.,,~ ~c-~i         mi anT~,.r.~~,T~                                       rxc                                          ~ ~.., c„aF~
                                                             2/11 '1J Challe                                  V                           ~Ylque[                        M -lsu           [g           g        U            iv              t
           A                           ~,                  11/28/2007 Hsanyo           ~                                                   Hswe                          M 180             ~SoilProcessmg                    laundry Operator                                                                           _
           A              II             Syracuse        ~ 7/20/20L5 Jesse                                    George                       lackowski                     M 150              Drivers                        ~Dnver                                                  ~                TEAM
           A            ~f f            ,Syracus             3/30/20]5 Aadelle                          ~T'
                                                                                                          Jla~m~es                         Days                          M 150              Drivers                         ~D~ver                                                                  TFgM
           A          .iFf               Syraase            8/22/2010 Khin                                 I                               Win                           M 180            ~ml Processing                     Soil Sorter                                                             roYR
           A             Ff              Syracuse           7/11/2015 Ehkpaw                               ~H        i                     Sunshine                      M 196              Clean Processing                 Biller                                                                  RSYR
           A              Ff             Sy a<use          11/28/2007 Naing                                ~                        ~      SoeY                          M    196           Clean  Process  ng               Biller                                                                  RSYR
           A             Ff              Syracuse           2/13/2008 Eh Ka                              ~                                 W                             M 180              Soil Processing                  Soil Sorter                                                             AYR
           A           :Ff               Syroase _          2/22/2009 Michael C                                                            Flore      ~                  M ~ ,180_          Soil Processing_                 Sotl Sorter      ~_                               _              __~RSVR          _ _.
           A    _        FT              Syracuse           6/29/2005 Robert H.                            1           __ _                Cummings                      M    150           Drivers                        ;Driver                                                                  TEAM
           p             FT              Syracuse           9/11/2017 Anthony                                 John                         Bembe                         M 129              Engineering Unlon               ~Maintena eMechanicl                   ,_                               TEAM
           p           'Ff               Syracuse           2/11/2019 Xandar                               IZ                              Burke                         M 150              Drivers                 ~       ~D rver
           A           .Ff               Syracuse          12/14/2015~TImothy                             (Patrick                         O  Donnell                    M    150           Orrvers                        ~Oriver                                                            ,~    TEAM
           A             Ff           ,Syroase              2/20/2019Uanet                             ~                                 N
                                                                                                                                         ; ewman                         F    186           Clean Processing            ~Wundry Operator                                                                            _
           A             Ff              Syr case             4/1/2012 Robert                              ~J                         (Reeder                            M 150              Onvers                           Dr  ver                                                                TEAM
          q            ~ Ff             Syracuse              8/6/2007 Paul ~                                 F                 ~        fDelaski                        M 129              Engineering Umon                  Maintenance Mechanic2                                                 TEAM
          q              Ff             Syraase           11/11/2002 Maria                                r                                Gomez                         F    173           Speualty_ P cessing._            laundry Opeator                              ...                        RSYR
           A             Pf             Syrawse             2/22/2019~Law Rah                        ~ j                 ~               ~Kah _                          F    196           Clean Pmcessmg                 {ILau dry Operator                                                                          _~
          A              FT             Syrecus        ~ 3/23/1976 Sharon L                           ~                                  jBazen                          F    160           Floor Supern wn                production Manager
          p              Pi             Syracuse          11/29/2010 Michael L                            ~                            ;Weeks                            M 186              CI an Processing                 Laundry Operator                                                        RSYR
          A         . ~Ff             ,Syraase              12/3/20181eeandra                                 M                        ~Tortance                        F     120           Plant Admin                      Op atwns AdmlNstratrve Assistant                     ,^._..,_             _ .. .__.
          q           .FT              ;Syracuse        ~/2018~Karen
                                                            9/1                                            ~A                              Parkhurst__     µ             F    120           Plant Ad i                       Operations Ad imstrative Assistant                            __                          _
                                                                                     __'___~-
          A             ~               SYraase             2/27%2008~Ka                                                                 i-oe
                                                                                                                                       .}T                               M 1S6       ."' CI an Process; 6 ...__.             8 11 r"  -        _.       .^_ __'                               __ ~~YR     '    . _.
                        F1'           _Syracuse               2/7/20181James                         ~5                                  IBaMron                      ';M    :202           GROUSE            ,_  _          ~nen    Distribution Te<hn c an  _  V           ~                   _         _
          A
                                                                                                          ~M                               Barrot        ~               M 150              DAvers                           Driver                                                                 TEAM
          q             FT              Syracuse          12/15/2014 Eduardo
          q             FT              Syra use            9/11/2006 NurysH                                                               Cedeno                     ,F      173           Spedalty Processing              B~Iler                                                                aRSYR
                                                                                                                                       ~h     ~                          F    186           Clean  PmcessinB_      _     _   Packer„               _'           ....           .._..'   '
                                                                                                                                                                                                                                                                                        _            RSVR
          q       . ..~fT       ... .:Syracuse              2/25/20]3 Paw -                      -'~ . . _... _
        ,q            aFf               Syracuse          11/15/2018 Eh                                                                  ;Ler                            M 186              Clean Processng                   Wundry Operator__                           _                     ___,_
          A           .FT               Syroase               6/6/2018 Kue                                                                 Dee                          F     175           Scrubs/OR   Process      g—Packer                                                                  _
                                                                                                          ~                              flit                      ~M 180                   Soil Processing                  SoII Sorter                                                             RSYR
          A            ~FT            'Syracuse             4/19/2015 Maw
        J                               Syracuse              1/2/2013 Jah ~                                                               Loh           _ _ F                186           Clean Pro essmg                  IaundryOperator ._                                             __ RSYR
                        PT
                                                                                                                                           Krt                           M 186              Clean  Processing              ~Sm15      rter                                                           ItSYR
         ~A             Ff              Syracuse             9/2/2014 Ah                              T
        ,q
          A
                      .Ff
                     'Ff
                                      ~Syrocuse
                                       Syraase
                                        Syracuse
                                                             8/5/20145ay
                                                            8/12/1991 George L
                                                            2/19/2014
                                                                                                      ~~ (May                        ~Htoo
                                                                                                                                           Holden
                                                                                                                                         ~,Hei
                                                                                                                                                                 ~
                                                                                                                                                                         M 186
                                                                                                                                                                         M 180
                                                                                                                                                                        F X186_
                                                                                                                                                                                            Clean Processing _~
                                                                                                                                                                                            Sod Process g
                                                                                                                                                                                            Clean  P  cessing       ~
                                                                                                                                                                                                                              T
                                                                                                                                                                                                                             laundry 0peromr
                                                                                                                                                                                                                               oil Sorter
                                                                                                                                                                                                                            ~Packe
                                                                                                                                                                                                                                                     ,_

                                                                                                                                                                                                                                                     _                 _
                                                                                                                                                                                                                                                                                              _ RSYR
                                                                                                                                                                                                                                                                                             ,.
                                                                                                                                                                                                                                                                                                     RSYR

                                                                                                                                                                                                                                                                                                                     _
        ;q            ~fT                                          _ Htoo                  ""                      _                                                                                                                                                                                 RSYft
     'q                tT               Syracuse            4/25/2017 Car                               ~            _ _                   Toon                    -  'M :166               Clean Processing                 laundry Operator
                                                                                                                                       ~Picklesimer                      M X129             Engineering Union                 Maintenance Mechanic3                                                  TEAM
   '      q            Ff             Syracuse            11/28/2018 George
                                                                                                                                                                   ._.-M `186               Clean Processn6                  Packer                    .. .- _ ~                          _          RSYR              _
          A           ~Ff              SYrocuse . . .8/5/2014 Tu ...                            "~_~""                         _"" Ter                         .
                                                                                                                                           Wah                           M X186             Clean Processing                 Packer             _             _.                                 _ RSYR
         q              Ff           'Syracuse               8/5/2013 Blay Blaw                           C
                                       Syr u e ~ 2/13/2018 J ulian                                        I                                Rodriguez-Quinones            M {180             Soll Processing           _      Sml   Sorter                                  _                  _      ~~',?
       :A              Ff
                                                                                                         1 ~                               Partilla                   ~ M ;180              Soil Process rig     _           Sm15 rter                                                     _ RSYft
        iq             FT              Syracuse        ~ 6/15/2006 Jul a
                                       Syraase ~ 1/2/2019~Cados                                           1                          _~Cmz                               M 201              COMMUNIN                         P ricer
        ~q             Ff
        q           '~~~'
                       Fi                 ~
                                       SYroase       ;,11/29/20121Kenny.    ~~ ~     ~                   f~ .. ._.__                   ;Escalero         _ ...           M 180        ._ Soil Processing
                                                                                                                                                                                                    ..      ._.' --          Soil  Sorer    '_. _                 _. _..                . .. _ RSYft..... ...
       ;q             iFf             sSyracuse        ~ 1%23/2019rMiguel                                .A                              ~ Martlnez Jimenez _ ,M X186                      ~nProcessing
                                                                                                                                                                                            Cle                               Wundry Operator        _         ___                            ,_                 __
         p             Ff              Syracuse            7/27/2006 Luis                                   Antonio                        Orozw Martinez             ~ M X160              FloorSupery soon                 Prad ct on Manager                                                                       _
                                                          12/22/2014                                    ~ W...__.___~edina Alomar                                     ;F      160           FI   r5upervisl   n              Plant   Manager      V           _      _               .....__.                   .....
        q              Ff
                      ...             Syracuse               .._       Jazmm
                                                                        _.__..
                                                                                                       ~L                       __iCanales          Manso_           ~M    __380^           Soil Processing   ~_             Washer     Operato                 _         _~~_ RSYR
       ;A              Ff             Syrease              9/30/2014 Hector
         A             FT             Syracuse             8/30/2010 Jonathan ~~               ~          ~                            ;Sanchez _..                      M '202       _     GROUSE
                                                                                                                                                                                               _             __ ..           one Distnbu6on Techmcl
                                                                                                                                                                                                                                                  -.--- n --~ ~~ ---                                             -
                                                                                                                                         aC rrospuillo                   M 186              Clean Processing,                laundry Operator             ._ _ . ~._._ __. ».._ __ _a~YR _..-
       ~WC             hT             Syracuse j...._      7/27/2009Eduardo H rnandei ~                                                {~                                                                                    Unen    Distributwn Tethnidan __ _ __ __                                     _        _ _
       ,q              Ff             Syracuse             9/20/2004~Osvaldo             ~                            __   _i            ICarrasquillo             _     M    201   _       COMMUNITY
                                      Syracuse            10/31/2016Jose                                 ~R                            ;Moreno                           M 186              CI an Processing                 Packer                 _            _ _ __                              AYR               _
         q             Ff
                                                                                                                                         I Monserrate                   f     202           GROUSE                            Wen    Oismbut    nManager            _.,                                    ,,,   ,___
     'q              .FT              Syracuse             6/11/2012 Brenda                  . _ I~
                                                                       Carmen                               N                              Medina   Alomar              P     202 ~         GROUSE                           ~nen    Distr button Techmci _ ___,_.                                                __
       +p            .Ff              Syracuse             9/16/2015
                                                                                                                                           edto De~esus                  F    173           Spedalry Process rig             Packer _                                                                   SYR        ._
       Yq        _ Ff                 Syracuse             7/10/2006 Jacqueline                    ~
                                                                                                             E                         Oco                               F    171           Mending /Refurbish                Mender                                    _                 _ , ~~R                         ~
      ,q             ;F1'            ;Syracuse         ~ 10/11/2016 lartiza
                                                                                                                                           Esca~ea             ~         M 180              SoilProcessing       ~            Washer Ope ator ~                     _                          _ RSYft                _ i
   'q                  FT             Syracuse            12/11/2009 Edwin Torces                 ,_ (
                                                                                                                                                                         M 186              Clean Proce mg                   laundry     Operator      _                       _      __              RSYft           _
                                                             4/3/2014                             _ i                                   ~No
       ,q            _-Ff             Syracuse
                                        ..._.                  _._. Eh                                                     .-'_"                                                                                              Dock Helper        _                         _           _,_ __ TEAM                    _
       q               Ff             Syracuse         - S/19/2009 David                                                               jEsca~ea                          M 150              Drivers
                                                                                                                                                                         M 180              Soil Prxessing           _        laundry Operator                                        _               RSYR „_
        q              Ff            Syracuse          - 2/6/2018 Hector                                    Esteban                 tcen Perez
                                                                                                            A ___ _(Cabrera Rivera                                    .M j173               Spedalry  Process;  g._          Cllnicel5oil5orter       _        __^                       ___
        q             F1'           ;Syracuse              9/31/2018 Jose
                                                           10/3/2018 Lu(s                                   E       _                      Ramos Diaz                    M ;180             So1lProcessing              _SoilSorter                                                  _ __„_
    :q               ~F7            ;Syracuse
                                                                                                            E                              Alvire                        M ill3          ~ Specialty Praessing               Clinical Packer _ _                          _                  _ RSYH
    :q                FT              Syracuse        j 12/22/2015 Wis
                                                                                                 _AV ___ Boria                                         ~ ~            `. M ;186             Clean  Processing    ry           laundry    Operator                                                                       _
       q              Ff              Syracuse             2/22/2019 Pedro
                                                                                                       1                                   Ayala Escalea              iM_ 10                Soil Processing                   Washer Ope for                                  _                 ~~YR
        q             FT             ;Syracuse        i 3/28/2011 Wis
                                                                                                          ~M         ,w        __          Carrasqulllo HanceF_ :173                    _Specialty Processing,               Clinial Soil Sorter                       ,_ __~                       i _~_ __..
     ;q              ;Ff            !Syracuse         ': 9/25/2015 Ingrid
        q            _Ff       _ ;Syracuse ! 3/10/2019 Nector                                               M                            ~Matos-Acevedo               iM i180~              Soil Proceuing _SoilSorter                                                                                         _
                                                                                                                                                    0sorio               M   '180           Soil Processing            __Soil      Sorter      _                   _______~I~YR                                        _
      iA.            iFT .. ..                        ~ 4/7/2014 Kelvin                                                                (Medina
      Y                            a:Syracuse
                                     --        —
                                                                                                                                                                                    .. _
                                                                                                                                                                                            Soil Praesvng                     Wundry Operetor                                        _     _         I1SYR              _
                                                                                                            O                              Cirino                        M .180
    :q             .. Ff
                       .~.           .Syracuse               5/4/2012 Michael
                                      .___.._.._. _...~._..___.__.~                                         M                                                                                                                Soil  Sorter         __     ____           _                            ftSYR              _
      ':q             FT              Syracuse           11/20/2018 Jesus                                                              iP~zarro Osorio  _ _ _            M~380          _   SoIlProcessog                 _
                                                                                                                                                                  _ iF :186             _Clean Processing                     Wundry Operator _ __                   _         ____                   RSYR _
    ;p                Ff            :Syramse          i 6/34/20111ulissa M B                                                            roPaarm        _
                                                                                                                                                               ~ ~M 202                     CAWSE           v             _ IJnen Dishibutwn Techmnan                      N              ,_,             ~__
   '. ~q            . Ff
                      ......          Syracuse ~.,.1/10/2018   _       Chnstophe~
                                                                            ... ..               .. ~Aniba~ .~                        YLopez   ._ Ortiz
                                                             8/9/20 9 Susana                                                               Mateo                         F    175           Scrubs  /OR Processing           Packer                 _                                      ._._               __
        q             Ff              Syra~vse
                                                                                                          ~ A                              Guhertez   Hernandez          M    110           Plant  Management               ~Opero4ons      Manager _             _ _                                              __
     ~p               Ff              Syrecuse             5/29/2018 Lws                                                                 I
                                                                                                                                           Chek                          M 186              Clean Processing                ~ Wundry     Operator                                                                   _
     ~q               Ff              Syracuse               3/1/2019 Myo
                                                                                                                                                                         M    196           Clean  Processing         _  _    Wundry     Operator        _~               „___                       PSYR
   :q_              ;h7               Syraase _ 11/19/2012 Tmothy_                           _'_                     _                    Shwe         ' "
                                                                                           _                                                                             M 186_             Clean Processing                  Laundry Operator                                                       ftSYR
   'A              .Ff               Syracuse              4/25/2017 Ta                                 '                               =Wy
                                                                                                                                                                         F    186           Clean Processing                 laundry Opeator                                                         ftSVR
       q              Ff              Syracuse               4/2/2018 Sae                                   M                          ;Paw
                                                                                                                                      ~Salay                            F     186           Ciean  Processing      ,.         Wundry     Jperator ~ .._                  ,_                    _ RSYR
   'A                FT               Syracuse             12/8/2015 Wr
                                                                                                                                       3Htoo                             M 186 _Clean              Processing         _     ~WundryOperator           _                  _       ___ RSYR
   ;q                FT            y5yracuse               1/23/2019 Paw                           ~ ~ ~Pa                                                                                       _
                                                                                                                                                                                                 ' --
                                                                                                                                                                      ~f :171               Mending/0.efurbish                Me der                          _               __^_                    RSYR
       p            ;Ff             ;Syracuse              9/25/2002 Gladys                                                  ....... _ rCreaches
                                     Syramse!                                                                                             Garda    Estrada _          iF   _ ~ll5    _      Scrubs/OR   Proressmg       _    Packer            ____           _._„___           ,_     __,., ~—                         _
    °q               FT                                 10/20/2014 Isnalde
                                                                                                                                                                         M 186              CIcan Processin6                  Laundry
                                                                                                                                                                                                                                _        OPeretar
                                                                                                                                                                                                                                               ____                                        .__       IiSYR
    .-q             :fT.. ~         `S4rocuse -      i 1~ @/2016"       """"'
                                                                       Pwe                                     ...'
                                                                                                                _ _  -        -. Htoo'__'_          ~.-
                                                                                                                                                                                            Clean Processing                  Wundry     Opeator   _~                          _            _      iNSYR_
   ;q                Ff              Syrawse         ~ 6/6/2018 Htoo Tha                                   B                         ~ Paw                        _ f X186           _
                                     Syraase T 9/25/2018 Abu Siddiq Bin                                                                    Muzafar Hussin             ~M 173                Spedalry Processing              Cliniol Soil Sorter        T~_ ~m ._...._                              j_.__...._ ..._.{
   'q                Ff
                                                                                                                                                                                            Engineering Union_                Maintenance Helper                                        _          ;TEAM _
    q             ;fT___-.-..      ;Syroase          ~ 1/12/20150oti                                      5                            ~Kpeisaye ____ .M €129                                                                                                                                                       ~
                                                                                                                                                                    M€180                   Soil Processing                  Soil  Sorter        _    `_        ___.________                          NSYR             _
   !gyp              Ff            (Syracuse         ~ 9/2/2014 8oe                                                    -~—
                                                                                              ,~PI~ __~_ ~__                              Sie   ~               _~M        _ 180            Soil Processing                  Soil  Sorter  ~          ~__    ___i         ,__,_,~,,,,,_,,,_           AYR
      q             _Ff              Syracuse        ~ 4/26/2016 Day
                                                                                                                                                                      ;M 1180               Soil Processing ~~ Pecker~                                                                               PSVR
     q              ;Ff      _      i5yrecuse        ~ 10/12/201) Mwe                            _~                            _ Htoo




                                                                                                                                                                                                                          03-04 Employee Roster-Atlas (2~.zlsz Atlas
                                                                                                                    C:\Users\<hmielk\AppData\Local\Microsoft\Windows\Temporary Internet Files\Content.0utlook\MPFRBGlf\2019-
3/13/2019 3:SO PM
Case 18-31754-5-mcr Doc 299-4 Filed 03/20/19 Entered 03/20/19 12:37:23     Desc
               Exhibit A - Asset Purchase Agreement Page 88 of 88




                                  Schedule 7.3

                                   Allocation

    To be determined.




                                                                    3312887.1
